Exhibit 10.1
 
RESTATEMENT AGREEMENT, dated as of May 1, 2017 (this “Restatement Agreement”) to
the Credit Agreement, dated June 30, 2015, among Cable One, Inc., a Delaware
corporation (the “Borrower”), the lenders party thereto from time to time (the
“Existing Lenders”), JPMorgan Chase Bank, N.A., as swingline lender (in such
capacity, “Swingline Lender”), as issuing bank (in such capacity, “Issuing
Bank”) and as administrative agent (in such capacity, “Administrative Agent”)
for the Lenders (as amended by Amendment No. 1, dated as of February 13, 2017,
and as further amended, supplemented or otherwise modified from time to time
through the date hereof (including the Acquisition Date Amendments (as defined
in such Amendment No. 1)), the “Original Credit Agreement”).


WHEREAS, the Borrower has requested to obtain new Incremental Term Loans
consisting of (i) loans that shall hereafter be referred to as the “Incremental
Term A-1 Loans” in an aggregate principal amount of $250,000,000 and (ii) loans
that shall hereafter be referred to as the “Incremental Term B-1 Loans” in an
aggregate principal amount of $500,000,000, in each case to be made available in
a single drawing on the Restatement Effective Date (as defined below) on the
terms and subject to the conditions set forth in the Amended and Restated Credit
Agreement (as defined below);


WHEREAS, Section 2.19 of the Original Credit Agreement permits the Borrower to
establish Incremental Term Loans pursuant to an Additional Credit Extension
Amendment which may be in the form of an amendment and restatement of the
Original Credit Agreement;


WHEREAS, Section 9.02 of the Original Credit Agreement permits the Borrower to
make certain other amendments with the consent of the Administrative Agent and
the Required Lenders;


WHEREAS, the Lenders party hereto constitute the Required Lenders;


WHEREAS, the proceeds of the Incremental Term A-1 Loans and Incremental Term B-1
Loans borrowed on the Restatement Effective Date will be used to (i) consummate
the RBI Transactions and (ii) to repay all Initial Term A Loans outstanding
immediately prior to the Restatement Effective Date and to pay any accrued and
unpaid interest thereon, and costs and expenses incurred in connection with such
repayment;


WHEREAS, pursuant to Section 2.19 of the Original Credit Agreement, the
Borrower, the Administrative Agent and the New Lenders providing the Incremental
Term A-1 Loans and Incremental Term B-1 Loans, respectively (collectively, the
“New Incremental Lenders”), without the consent of the Existing Lenders, may
enter into this Restatement Agreement to effectuate the incurrence by the
Borrower of the Incremental Term A-1 Loans and Incremental Term B-1 Loans;


WHEREAS, the Borrower has requested, and the Administrative Agent and New
Incremental Lenders party hereto have agreed, upon the terms and subject to the
conditions set forth herein, that the Original Credit Agreement be amended and
restated as provided herein in order to effectuate the incurrence by the
Borrower of the Incremental Term A-1 Loans and Incremental Term B-1 Loans (the
Original Credit Agreement, as so amended and restated, the “Amended and Restated
Credit Agreement”);
 
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Borrower, the New Incremental Lenders and the Administrative
Agent hereby agree as follows:


SECTION 1.  Defined Terms.  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended and Restated Credit
Agreement.


SECTION 2.  Amendment and Restatement of the Original Credit Agreement, Exhibits
and Schedules.


(a)            The Original Credit Agreement is, effective as of the Restatement
Effective Date (as defined below), hereby amended and restated in the form
attached as Exhibit A hereto.  Except for the addition of Schedules 1.01(a) and
1.01(b), the Schedules and Exhibits to the Original Credit Agreement, in the
forms thereof immediately prior to the Restatement Effective Date, will continue
to be the Schedules and Exhibits to the Amended and Restated Credit Agreement.
 
SECTION 3.  New Commitments.  Each Person party hereto acknowledges and agrees
that, effective as of the Restatement Effective Date, the Incremental Term A-1
Loan Commitments and the Incremental Term B-1 Loan Commitments will be as set
forth on Schedule I hereto.


SECTION 4.  Effectiveness.  This Restatement Agreement and the Amended and
Restated Credit Agreement shall become effective on the date (such date, the
“Restatement Effective Date”) that (a) the Administrative Agent shall have
received a counterpart signature page of this Restatement Agreement signed on
behalf of each of the Borrower, the New Incremental Lenders identified on
Schedule I hereto and Lenders constituting the Required Lenders and (b) each of
the conditions precedent set forth in Section 4.01 of the Amended and Restated
Credit Agreement shall have been satisfied or waived.


SECTION 5.  Reference to and Effect on the Loan Documents.  On and after the
Restatement Effective Date, each reference in the Original Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring the
Original Credit Agreement, and each reference in each of the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Original Credit Agreement, shall mean and be a reference
to the Amended and Restated Credit Agreement, as amended and restated in
accordance with this Restatement Agreement.  The execution, delivery and
effectiveness of this Restatement Agreement shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or any Agent under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.  This Restatement Agreement shall not
constitute a novation of the Original Credit Agreement or any of the Loan
Documents.


SECTION 6.  Reaffirmation of Guarantees and Security Interests.  Each Loan Party
hereby acknowledges its receipt of a copy of this Restatement Agreement and its
review of the terms and conditions hereof and consents to the terms and
conditions of this Restatement Agreement and the transactions contemplated
hereby, including the extension of credit in the form of the Incremental Term
A-1 Loans and Incremental Term B-1 Loans.  Each Loan Party
 
2

--------------------------------------------------------------------------------



hereby (a) affirms and confirms its guarantees, pledges, grants and other
undertakings under the Loan Documents to which it is a party, (b) agrees that
(i) each Loan Document to which it is a party shall continue to be in full force
and effect and (ii) all guarantees, pledges, grants and other undertakings
thereunder shall continue to be in full force and effect and shall accrue to the
benefit of the Secured Parties, including the New Incremental Lenders, and (c)
acknowledges that from and after the date hereof, all Incremental Term A-1 Loans
and Incremental Term B-1 Loans from time to time outstanding shall be
Obligations.
 
SECTION 7.  Applicable Law; Waiver of Jury Trial.


(A)            THIS RESTATEMENT AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


(B)            EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS RESTATEMENT
AGREEMENT AND FOR ANY COUNTERCLAIM HEREIN.


SECTION 8.  Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Restatement Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Restatement Agreement.


SECTION 9.  Counterparts.  This Restatement Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all of which when taken together shall constitute a single instrument.
Delivery of an executed counterpart of a signature page of this Restatement
Agreement by facsimile or any other electronic transmission shall be effective
as delivery of an original executed counterpart hereof.


SECTION 10.   Post-Closing Matters.  Within 90 days after the Restatement
Effective Date (or such longer period as the Administrative Agent may agree in
its reasonable discretion), the Borrower, or the applicable Loan Party shall
deliver either the items listed in paragraph (a) or the items listed in
paragraph (b) as follows:


(a)            (i) an opinion or email confirmation from local counsel in each
jurisdiction where a Mortgaged Property is located, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that:


(A)            the recording of the existing Mortgage is the only filing or
recording necessary to give constructive notice to third parties of the lien
created by such Mortgage as security for the Obligations (as defined in each
Mortgage), including the Obligations evidenced by this Agreement and the other
documents executed in connection therewith, for the benefit of the Secured
Parties; and


(B)            no other documents, instruments, filings, recordings,
re-recordings, re-filings or other actions, including, without limitation, the
payment of any
 
3

--------------------------------------------------------------------------------



mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement as amended by this
Amendment and the other documents executed in connection therewith, for the
benefit of the Secured Parties; and
 
(ii)            a title search to the applicable Mortgaged Property
demonstrating that such Mortgaged Property is free and clear of all Liens other
than Permitted Encumbrances; or


(b)            with respect to the existing Mortgages, the following, in each
case in form and substance reasonably acceptable to the Administrative Agent:


(i)            with respect to each Mortgage encumbering a Mortgaged Property,
an amendment thereof (each a “Mortgage Amendment”) duly executed and
acknowledged by the applicable Loan Party, and in form for recording in the
recording office where each Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Administrative Agent;


(ii)            with respect to each Mortgage Amendment, a date down endorsement
(each, a “Title Endorsement,” collectively, the “Title Endorsements”) to the
existing Title Policy relating to the Mortgage encumbering the Mortgaged
Property subject to such Mortgage assuring the Administrative Agent that such
Mortgage, as amended by such Mortgage Amendment is a valid and enforceable first
priority lien on such Mortgaged Property in favor of the Administrative Agent
for the benefit of the Secured Parties free and clear of all Liens other than
Permitted Encumbrances or otherwise consented to by the Administrative Agent of
such Mortgaged Property, and such Title Endorsement shall otherwise be in form
and substance reasonably satisfactory to the Administrative Agent;


(iii)            with respect to each Mortgage Amendment, opinions of local
counsel to the Loan Parties, which opinions (x) shall be addressed to the
Administrative Agent and the Secured Parties, (y) shall cover the enforceability
of the respective Mortgage as amended by such Mortgage Amendment and (z) shall
be in form and substance reasonably satisfactory to the Administrative Agent;


(iv)            with respect to each Mortgaged Property, such affidavits,
certificates, information and instruments of indemnification (including without
limitation, a so-called “gap” indemnification) as shall be required by the title
company to induce the title company to issue the Title Endorsements; and


(v)            evidence acceptable to the Administrative Agent of payment by the
Borrower of all applicable title insurance premiums, search and examination
charges, survey costs and related charges, mortgage recording taxes, fees,
charges, costs and
 
4

--------------------------------------------------------------------------------


expenses required for the recording of the Mortgage Amendments and issuance of
the Title Endorsements.


 
[Signature pages to follow]
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be duly executed by their respective authorized officers as of the day and year
first written above.
 

  CABLE ONE, INC., as Borrower          
 
By:
/s/ Kevin P. Coyle       Name: Kevin P. Coyle       Title: Chief Financial
Officer  

 
 

  CABLE ONE VOIP LLC          
 
By:
/s/ Kevin P. Coyle       Name: Kevin P. Coyle       Title: Vice President   

 

--------------------------------------------------------------------------------

 

 
JPMORGAN CHASE BANK, N.A, as
Administrative Agent, as a Lender and as a New
Incremental Lender
         
 
By:
/s/ Jose M. Hernandez       Name: Jose M. Hernandez       Title: Executive
Director  

 

--------------------------------------------------------------------------------

 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender and a New
Incremental Lender
         
 
By:
/s/ Patrick Levesque       Name: Patrick Levesque       Title: Director   

 
 

 
ROYAL BANK OF CANADA, as a Lender and a
New Incremental Lender
         
 
By:
/s/ Allan Kortan       Name: Allan Kortan       Title: Authorized Signatory   

 
 

 
TORONTO DOMINION BANK, NEW YORK
BRANCH, as a Lender and a New Incremental
Lender
         
 
By:
/s/ Savo Bozic       Name: Savo Bozic       Title: Authorized Signatory   

 
 

 
SUNTRUST BANK, as a Lender and a New
Incremental Lender
         
 
By:
/s/ Thomas Mangum       Name: Thomas Mangum       Title: Director   

 
 

 
U.S. BANK NATIONAL ASSOCIATION, as a
Lender and a New Incremental Lender
         
 
By:
/s/ Eric J. Mohr       Name: Eric J. Mohr       Title: Asst. Vice President   

 
 

--------------------------------------------------------------------------------

 

 
BANK OF AMERICA, N.A., as a Lender and a
New Incremental Lender
         
 
By:
/s/ Christopher S. Weeks       Name: Christopher S. Weeks       Title: Vice
President   

 
 

  COBANK, ACB, as a New Incremental Lender          
 
By:
/s/ Victor Padilla       Name: Victor Padilla       Title: Vice President   

 



--------------------------------------------------------------------------------

Schedule I—Commitments

 
Incremental Term A-1 Loan Commitments


Name
Incremental Term A-1 Loan Commitment
JPMorgan Chase Bank, N.A.
$35,000,000
Wells Fargo Bank, National Association
$35,000,000
Royal Bank of Canada
$30,000,000
SunTrust Bank
$30,000,000
Toronto Dominion Bank, New York Branch
$33,250,000
U.S. Bank National Association
$30,000,000
Bank of America, N.A.
$30,000,000
CoBank, ACB
$26,750,000
Total
$250,000,000


 
Incremental Term B-1 Loan Commitments



Name 
Incremental Term B-1 Loan Commitment 
JPMorgan Chase Bank, N.A.
$500,000,000
Total
$500,000,000








--------------------------------------------------------------------------------

 
EXHIBIT A


[AMENDED AND RESTATED CREDIT AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 


AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

May 1, 2017,


among

CABLE ONE, INC.,
as the Borrower,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 
and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
___________________________

JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Joint Lead Arrangers


BANK OF AMERICA, N.A.
and
ROYAL BANK OF CANADA
as Co-Documentation Agents


JPMORGAN CHASE BANK, N.A.
RBC CAPITAL MARKETS
TD SECURITIES (USA) LLC
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Joint Lead Arrangers for the Incremental Term A-1 Loans
and the Incremental Term B-1
Loans

 
ROYAL BANK OF CANADA
SUNTRUST BANK
TORONTO DOMINION BANK, NEW YORK BRANCH
and
U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents for the Incremental Term A-1 Loans and the
Incremental Term B-1 Loans



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page

 ARTICLE I         DEFINITIONS       
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
37
SECTION 1.03.
Terms Generally
37
SECTION 1.04.
Accounting Terms; GAAP
38
SECTION 1.05.
Payments on Business Days
38
SECTION 1.06.
Limited Condition Transactions
38
SECTION 1.07.
Rounding
39
SECTION 1.08.
Letter of Credit Amounts
39
SECTION 1.09.
Effect of Restatement
39
       ARTICLE II         THE CREDITS       
SECTION 2.01.
Commitments
39
SECTION 2.02.
Loans and Borrowings
40
SECTION 2.03.
Requests for Borrowings
41
SECTION 2.04.
Swingline Loans
42
SECTION 2.05.
Letters of Credit
44
SECTION 2.06.
Funding of Borrowings
50
SECTION 2.07.
[Reserved]
50
SECTION 2.08.
Termination and Reduction of Commitments
50
SECTION 2.09.
Repayment of Loans; Evidence of Debt
51
SECTION 2.10.
Prepayment of Loans
52
SECTION 2.11.
Fees
56
SECTION 2.12.
Interest
57
SECTION 2.13.
Alternate Rate of Interest
58
SECTION 2.14.
Increased Costs
58
SECTION 2.15.
Break Funding Payments
59
SECTION 2.16.
Taxes
59
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
62
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
63
SECTION 2.19.
Incremental Facilities
64
SECTION 2.20.
Extended Term Loans and Extended Revolving Commitments
66
SECTION 2.21.
Defaulting Lenders
67
SECTION 2.22.
Illegality
69
SECTION 2.23.
Flood Regulations
69
       ARTICLE III         REPRESENTATIONS AND WARRANTIES       
SECTION 3.01.
Organization; Powers; Subsidiaries
70
SECTION 3.02.
Authorization; Enforceability
70
SECTION 3.03.
Governmental Approvals; No Conflicts
70
SECTION 3.04.
Financial Statements; Financial Condition; No Material Adverse Change
71
SECTION 3.05.
Properties
71

 
 
-i-

--------------------------------------------------------------------------------

 
Page
 
SECTION 3.06.
Litigation and Environmental Matters
71
SECTION 3.07.
Compliance with Laws
72
SECTION 3.08.
Investment Company Status
72
SECTION 3.09.
Taxes
72
SECTION 3.10.
Solvency
72
SECTION 3.11.
ERISA
72
SECTION 3.12.
Disclosure
72
SECTION 3.13.
Federal Reserve Regulations
72
SECTION 3.14.
Security Interests
72
SECTION 3.15.
USA PATRIOT Act
73
SECTION 3.16.
Anti-Corruption Laws and Sanctions
73
SECTION 3.17.
Franchises, Licenses and Permits
73
SECTION 3.18.
Cable Systems; etc.
73
SECTION 3.19.
Insurance
75
       ARTICLE IV         CONDITIONS       
SECTION 4.01.
Restatement Effective Date
75
SECTION 4.02.
Subsequent Credit Events
77
       ARTICLE V         AFFIRMATIVE COVENANTS       
SECTION 5.01.
Financial Statements and Other Information
78
SECTION 5.02.
Notices of Material Events
79
SECTION 5.03.
Existence; Conduct of Business
80
SECTION 5.04.
Payment of Taxes
80
SECTION 5.05.
Maintenance of Properties; Insurance
80
SECTION 5.06.
Books and Records; Inspection Rights
80
SECTION 5.07.
Compliance with Laws
81
SECTION 5.08.
Use of Proceeds and Letters of Credit
81
SECTION 5.09.
Further Assurances; Additional Security and Guarantees
81
SECTION 5.10.
[Reserved]
83
SECTION 5.11.
Designation of Subsidiaries
83
       ARTICLE VI         NEGATIVE COVENANTS       
SECTION 6.01.
Indebtedness
83
SECTION 6.02.
Liens
86
SECTION 6.03.
Fundamental Changes
88
SECTION 6.04.
Restricted Payments
89
SECTION 6.05.
Investments
90
SECTION 6.06.
Prepayments, Etc. of Indebtedness
92
SECTION 6.07.
Transactions with Affiliates
92
SECTION 6.08.
Changes in Fiscal Year
93
SECTION 6.09.
Financial Covenants
93
SECTION 6.10.
Burdensome Agreements
93
SECTION 6.11.
Dispositions
94
SECTION 6.12.
Lines of Business
95
SECTION 6.13.
Amendments to Organizational Documents
95
     

 
 
-ii-

--------------------------------------------------------------------------------

Page
 

 ARTICLE VII         EVENTS OF DEFAULT         ARTICLE VIII         THE
ADMINISTRATIVE AGENT         ARTICLE IX         MISCELLANEOUS       
SECTION 9.01.
Notices
102
SECTION 9.02.
Waivers; Amendments
103
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
105
SECTION 9.04.
Successors and Assigns
106
SECTION 9.05.
Survival
110
SECTION 9.06.
Counterparts; Integration; Effectiveness
110
SECTION 9.07.
Severability
110
SECTION 9.08.
Right of Setoff
110
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
111
SECTION 9.10.
WAIVER OF JURY TRIAL
111
SECTION 9.11.
Headings
112
SECTION 9.12.
Confidentiality
112
SECTION 9.13.
USA PATRIOT Act
113
SECTION 9.14.
Interest Rate Limitation
113
SECTION 9.15.
No Fiduciary Duty
113
SECTION 9.16.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
113


-iii-

--------------------------------------------------------------------------------

 
SCHEDULES:


Schedule 1.01(a)
–
RBI Entity Consolidation
Schedule 1.01(b)
–
Surviving RBI Entities
Schedule 2.01
–
Commitments / Specified LC Exposure Sublimits
Schedule 3.01
–
Subsidiaries
Schedule 3.06
–
Disclosed Matters
Schedule 3.17
–
Franchise and License Matters
Schedule 3.18
–
Matters Relating to Cable Systems
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.05(f)
–
Investments
Schedule 6.07
–
Affiliate Transactions
Schedule 6.11
–
Dispositions
Schedule 6.10
–
Burdensome Agreements
Schedule 9.01
–
Notices



EXHIBITS:


Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Term Note
Exhibit C
–
Form of Revolving Note
Exhibit D
–
Form of Security Agreement
Exhibit E
–
Form of Borrowing Request
Exhibit F
–
Form of Swingline Loan Notice
Exhibit G
–
Form of Compliance Certificate
Exhibit H
–
Form of Guarantee Agreement
Exhibit I-1
–
Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit I-2
–
Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)
Exhibit I-3
–
Form of U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit I-4
–
Form of U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit J
–
Form of First Lien Intercreditor Agreement
Exhibit K
–
Form of Discounted Prepayment Option Notice
Exhibit L
–
Form of Lender Participation Notice
Exhibit M
–
Form of Discounted Voluntary Prepayment Notice

 
 
-iv-

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of May 1,
2017, among CABLE ONE, INC., the LENDERS party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent and Wells Fargo Bank, National Association, as
Syndication Agent.


WHEREAS, Cable One, Inc. is party to the Credit Agreement dated as of June 30,
2015 (as amended by Amendment No. 1 (as defined below) and as in effect
immediately prior to the effectiveness of this Agreement, the “Original Credit
Agreement”) with the Administrative Agent and the financial institutions party
thereto as lenders and issuing banks;


WHEREAS, pursuant to the Restatement Agreement (as defined below), certain
lenders agreed to provide Incremental Term A-1 Loans and Incremental Term B-1
Loans, each in accordance with Section 2.19 of the Original Credit Agreement,
the proceeds of which are to be used, in addition to other amounts, (i) to
consummate the RBI Transactions and (ii) to repay all Initial Term A Loans
outstanding immediately prior to the Restatement Effective Date and to pay any
accrued and unpaid interest, costs and expenses incurred in connection with such
repayment;


WHEREAS, the requisite parties to the Original Credit Agreement have agreed to
amend and restate the Original Credit Agreement in the form hereof on the terms
and subject to conditions set forth in the Restatement Agreement.


Accordingly, the parties hereto agree that the Original Credit Agreement shall
be amended and restated on the Restatement Effective Date as follows:


ARTICLE I
 
DEFINITIONS


SECTION 1.01.             Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:


“Acceptable Discount” has the meaning provided in Section 2.10(c)(iii).


“Acceptance Date” has the meaning provided in Section 2.10(c)(ii).


“Acquired Entity or Business” means each Person, property, business or assets
acquired by the Borrower or a Subsidiary, to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Subsidiary.


“Act” has the meaning assigned in Section 9.13.


“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Incremental Term
Loans, Increased Commitments, Replacement Term Loans, Extended Term Loans or
Extended Revolving Commitments which shall be consistent with the applicable
provisions of this Agreement relating to Incremental Term Loans, Increased
Commitments, Replacement Term Loans, Extended Term Loans or Extended Revolving
Commitments and otherwise satisfactory to the Administrative Agent and the
Borrower.


“Adjusted LIBO Rate” means, with respect to any Loan for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the Eurocurrency Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor administrative
agent.

 

--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agency Fee Letter” means the administrative agency fee letter, dated as of the
Closing Date, between the Borrower and the Administrative Agent.


“Agreement” has the meaning assigned in the preamble hereto.


“Amendment No. 1” means Amendment No. 1 to the Original Credit Agreement dated
as of February 13, 2017.


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Annualized Operating Cash Flow” means, for any fiscal quarter, an amount equal
to Consolidated Operating Cash Flow for such fiscal quarter multiplied by four.


“Applicable Discount” has the meaning provided in Section 2.10(c)(iii).


“Applicable Percentage” means, with respect to any Lender and as applicable (a)
with respect to Revolving Loans, LC Exposure or Swingline Loans of any Class, a
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Commitment of such Class and the denominator of which is the aggregate Revolving
Commitment of such Class of all Revolving Lenders of such Class (and if the
Revolving Commitments of such Class have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the aggregate
Revolving Credit Exposures of such Class at that time) and (b) with respect to
the Term Loans of any Class, a percentage equal to a fraction the numerator of
which is such Lender’s outstanding principal amount of the Term Loans of such
Class and the denominator of which is the aggregate outstanding amount of the
Term Loans of such Class.


“Applicable Period” has the meaning assigned to such term in the definition of
“Applicable Rate.”


“Applicable Rate” means (a)(i) 1.50% in the case of Eurocurrency Revolving
Loans, (ii) 1.75% in the case of Eurocurrency Incremental Term A-1 Loans,
(iii) 0.50% in the case of Base Rate Revolving Loans and Swingline Loans, (iv)
0.75% in the case of Base Rate Incremental Term A-1 Loans and (v) 0.25%, in the
case of commitment fees; provided that, the Applicable Rate with respect to
Incremental Term A-1 Loans, Revolving Loans and Swingline Loans shall be subject
to adjustment following each date of delivery of financial statements of the
Borrower pursuant to Section 5.01(a) or (b) (“Financials”) of this Agreement,
based on the Total Net Leverage Ratio as of the end of the period covered by
such financial statements, as follows:
 
Level
Total Net
Leverage Ratio:
Eurocurrency
Incremental
Term A-1
Loans
Base Rate
Incremental
Term A-1
Loans
Eurocurrency
Revolving
Loans
Base Rate
Revolving
Loans
and Swingline
Loans
Commit-
ment Fee
1
Greater than 4.00 to 1.00
2.25%
1.25%
2.25%
1.25%
0.40%
2
Less than or equal to 4.00 to 1.00 but greater than 3.00 to 1.00
2.00%
1.00%
2.00%
1.00%
0.35%

 
-2-

--------------------------------------------------------------------------------

 
Level
Total Net
Leverage Ratio:
Eurocurrency
Incremental
Term A-1
Loans
Base Rate
Incremental
Term A-1
Loans
Eurocurrency
Revolving
Loans
Base Rate
Revolving
Loans
and Swingline
Loans
Commit-
ment Fee
3
Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00
1.75%
0.75%
1.75%
0.75%
0.30%
4
Less than or equal to 2.00 to 1.00
1.50%
0.50%
1.50%
0.50%
0.25%

 
and (b)(i) 2.25% in the case of Eurocurrency Incremental Term B-1 Loans and (ii)
1.25%, in the case of Base Rate Incremental Term B-1 Loans.


Any increase or decrease in the Applicable Rates for Incremental Term A-1 Loans,
Revolving Loans or Swingline Loans resulting from a change in the Total Net
Leverage Ratio shall become effective as of the first Business Day immediately
following the date of delivery of the Financials; provided that Level 1 pricing
shall apply at the option of the Administrative Agent or at the request of the
Required Lenders as of the first Business Day after the date on which such
Financials were required to have been delivered but have not been delivered
pursuant to Section 5.01(a) or (b) and shall continue to so apply to and
including the date on which such Financials are so delivered (and thereafter the
Level otherwise determined in accordance with this definition shall apply).


In the event that any Financials previously delivered were incorrect or
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Rate for Incremental
Term A-1 Loans, Revolving Loans or Swingline Loans for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (i) the Borrower shall as soon as practicable deliver to the
Administrative Agent the correct Financials for such Applicable Period, (ii) the
Applicable Rate shall be determined as if the Level for such higher Applicable
Rate were applicable for such Applicable Period, and (iii) the Borrower shall
within 3 Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent the accrued additional interest for Incremental Term A-1
Loans, Revolving Loans or Swingline Loans owing as a result of such increased
Applicable Rate for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with this Agreement.  This
paragraph shall not limit the rights of the Administrative Agent and Lenders
with respect to any Event of Default.


“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents.”


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means JPMorgan Chase Bank, N.A. and Wells Fargo Securities, LLC;
provided that after the Restatement Effective Date, the “Arrangers” shall mean
the Restatement Arrangers.


“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property pursuant to clause (k) of Section 6.11 which yields net cash
proceeds to the Borrower or any of its Restricted Subsidiaries in excess of
$12,000,000 in the aggregate for any such Disposition or series of related
Dispositions.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and
 
-3-

--------------------------------------------------------------------------------

 
received by the Administrative Agent, in the form of Exhibit A or any other form
approved by the Administrative Agent.


“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.05(b)(iii).


“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments in accordance with the provisions of
this Agreement.


“Available Amount” means, at any time (the “Reference Time”), an amount equal
to:


(a)            the sum, without duplication, of:


(i)             an amount equal to 50% of the cumulative amount of Consolidated
Net Income for the period commencing on the first day of the fiscal quarter in
which the Closing Date occurs and ending on the last day of the most recent
fiscal quarter of the Borrower completed prior to the Reference Time for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) of
this Agreement (or, prior to the initial delivery under this Agreement, of the
Original Credit Agreement) (or, if Consolidated Net Income for such period is
negative, 100% of such negative amount), plus


(ii)            the aggregate net cash proceeds received after the Closing Date
and at or prior to the Reference Time by the Borrower either (1) as capital
contributions (other than from any of its Restricted Subsidiaries) or (2) from
the issuance or sale (other than to any of its Restricted Subsidiaries) of
Qualified Equity Interests (other than Designated Preferred Stock), plus


(iii)           the aggregate net cash proceeds received after the Closing Date
and at or prior to the Reference Time by the Borrower (other than from any of
its Restricted Subsidiaries) upon the exercise of any options, warrants or
rights to purchase Qualified Equity Interests (other than Designated Preferred
Stock) (and excluding the Net Cash Proceeds from the exercise of any options,
warrants or rights to purchase Qualified Equity Interest financed, directly or
indirectly, using funds borrowed from the Borrower or any Restricted Subsidiary
until and only to the extent such borrowing is repaid), plus


(iv)          the aggregate net cash proceeds received after the Closing Date
and at or prior to the Reference Time by the Borrower (other than from any of
its Restricted Subsidiaries) from the conversion or exchange, if any, of
Indebtedness or Disqualified Equity Interests of the Borrower or its Restricted
Subsidiaries into or for Qualified Equity Interests plus, to the extent such
Indebtedness or Disqualified Equity Interests were issued after the Closing
Date, the aggregate net cash proceeds received by the Borrower from their
original issuance (other than from any of its Restricted Subsidiaries) (and
excluding the net cash proceeds from the conversion or exchange of Indebtedness
or Disqualified Equity Interests financed, directly or indirectly, using funds
borrowed from the Borrower or any Restricted Subsidiary until and only to the
extent such borrowing is repaid), plus


(v)           100% of the aggregate amount received in cash by means of (i) the
sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Investments made pursuant to Section 6.05(l) of this Agreement or
of the Original Credit Agreement by the Borrower or its Restricted Subsidiaries
and repurchases and redemptions of such Investments from the Borrower or its
Restricted Subsidiaries and repayments of loans or advances which constitute
such Investments made pursuant to Section 6.05(l) of this Agreement or of the
Original Credit Agreement by the Borrower or its Restricted Subsidiaries, in
each case to the extent that such amounts were not otherwise included in the
Consolidated Net Income of the Borrower for such period, plus

 
-4-

--------------------------------------------------------------------------------

 
 (vi)        in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Borrower or a Restricted Subsidiary after the Closing Date, the lesser of
(x) the fair market value of the Investment in such Unrestricted Subsidiary (or
the assets transferred), as determined in good faith by the Company, at the time
of the redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary
or at the time of such merger, amalgamation or consolidation or transfer of
assets (after taking into consideration any Indebtedness associated with the
Unrestricted Subsidiary so designated or merged, amalgamated or consolidated or
Indebtedness associated with the assets so transferred) and (y) the amount of
Investments made in such Unrestricted Subsidiary in reliance on the Available
Amount, minus


(b)            the sum, without duplication, of:


(i)             the aggregate amount of Restricted Payments made pursuant to
Section 6.04(g)(y) prior to the Reference Time; plus


(ii)           the aggregate amount of Investments made in reliance on
Section 6.05(l) prior to the Reference Time; plus


(iii)          the aggregate amount of prepayments of Junior Financing made in
reliance on Section 6.06(a)(iii)(B) prior to the Reference Time.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that the Adjusted LIBO
Rate for any day shall be based on the Eurocurrency Rate at approximately 11:00
a.m. London time on such day, subject to the applicable interest rate floors set
forth in the definition of the term “Eurocurrency Rate”.  Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.


“Basic Subscribers” means, as at any date, (a) single household dwellings with
one or more television sets that receive a package of over-the-air-broadcast
stations, local access channels or certain satellite-delivered cable television
services from a Cable System, plus, without duplication, (b) the number of
subscribers determined by dividing the aggregate dollar monthly amount billed
for basic service to bulk subscribers (hotels, motels, apartment buildings,
hospitals and the like) located in a particular Cable System by the applicable
combined limited and expanded cable rate charged to basic subscribers in such
Cable System, plus (c) connections to schools, libraries, local government
offices and employee households that may not be charged for limited and expanded
cable services but may be charged for premium units, pay-per-view events or
high-speed Internet service.


“Blocker” means RBI Blocker Corp., a Delaware corporation.


“Bona Fide Debt Fund” means any fund or investment vehicle that is primarily
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and other similar extensions of credit in the ordinary course.
 
-5-

--------------------------------------------------------------------------------


 
“Borrower” means Cable One, Inc., a Delaware corporation.


“Borrower Materials” has the meaning assigned in Section 9.01(c).


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Term Loans of a single Class made on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect or (c) a Swingline Loan.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and if such day relates to any interest rate
settings as to a Eurocurrency Loan, any fundings, disbursements, settlements and
payments in respect of any such Eurocurrency Loan, or any other dealings to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.


“Cable System” has the meaning set forth in 47 U.S.C. Section 522(7).


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Closing Date, and
the amount of such obligations as of any date shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the Closing Date that
would appear on a balance sheet of such Person prepared as of such date.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and the Revolving
Lenders, as collateral for the LC Exposures, cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank (which documents are hereby consented
to by the Revolving Lenders).  Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at JPMorgan Chase Bank, N.A.


“Cash Equivalents” means


(1)            any evidence of Indebtedness issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof and having a maturity of 24 months or less
from the date of acquisition;


(2)            time deposits, certificates of deposit, and bank notes of any
financial institution that (i) is a Lender or (ii) is a member of the Federal
Reserve System (or organized in any foreign country recognized by the United
States) and whose senior unsecured debt is rated at least A‑2, P‑2, or F-2,
short-term, or A or A2, long-term, by Moody’s, S&P or Fitch (any such bank in
the foregoing clause (i) or (ii) being an “Approved Bank”).  Issues with only
one short-term credit rating must have a minimum credit rating of A‑ 1, P‑1 or F
1;


 (3)            commercial paper, including asset-backed commercial paper, and
floating or fixed rate notes issued by an Approved Bank or a corporation or
special purpose vehicle (other than an Affiliate or Subsidiary of the Borrower)
organized and existing under the laws of the United States of America, any state
thereof or the District of Columbia (or any foreign country recognized by the
United States) rated at least A‑2 by S&P and at least P‑2 by Moody’s and having
a maturity of not more than 12 months from the date of acquisition;
 
-6-

--------------------------------------------------------------------------------


 
(4)            asset-backed securities rated AAA by Moody’s, S&P, or Fitch, with
weighted average lives of 12 months or less (measured to the next maturity
date);


(5)            repurchase agreements and reverse repurchase agreements relating
to marketable direct obligations issued or unconditionally guaranteed or insured
by the government or any agency or instrumentality of the United States maturing
within 365 days from the date of acquisition;


(6)            readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P, and in each such case
with a “stable” or better outlook, with maturities of 24 months or less from the
date of acquisition;


(7)            Investments with average maturities of 24 months or less from the
date of acquisition in money market funds rated “AAA” (or the equivalent
thereof) or better by S&P or “Aaa3” (or the equivalent thereof) or better by
Moody’s (or reasonably equivalent ratings of another internationally recognized
rating agency);


(8)            money market funds which invest substantially all of their assets
in assets described in the preceding clauses (1) through (7); and


(9)            instruments equivalent to those referred to in clauses (1)
through (8) above denominated in any foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction.


 “Cash Management Bank” means any Person that is the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender at the time the
Borrower or any Restricted Subsidiary initially incurred any Cash Management
Obligation to such Person (or on the Closing Date, in the case of Cash
Management Obligations existing on the Closing Date).


“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of treasury
management services (including controlled disbursements, zero balance
arrangements, cash sweeps, corporate credit card and other card services
(including commercial (or purchasing) card programs), automated clearinghouse
transactions, return items, overdrafts, temporary advances, interest and fees
and interstate depository network services) provided to the Borrower or any
Restricted Subsidiary.


“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any tangible Property in excess of $12,000,000.


“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.


“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
Closing Date), of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower, (b) the Borrower is liquidated or dissolved or adopts a plan of
dissolution or (c) a “change in control” or any comparable term under, and as
defined in, the Senior Notes Indenture or any agreement governing Material
Indebtedness (other than any Material Indebtedness discharged as part of the
Target Refinancing and other than any Material Indebtedness of any other
Acquired Entity or Business discharged in full in connection with the
consummation of the acquisition of such entity or business), shall have
occurred.  For the avoidance of doubt, the consummation of the Spin-Off shall
not constitute a Change in Control.
 
-7-

--------------------------------------------------------------------------------


 
“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.


“Charges” has the meaning assigned to such term in Section 9.14.


“Class” when used in reference to any (x) Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial
Term A Loans, Incremental Term A-1 Loans, Incremental Term B-1 Loans,
Incremental Term Loans of any other series, Extended Term Loans of any series,
Replacement Term Loans of any series or Swingline Loans and (y) when used with
respect to any Commitment, refers to whether such Commitment is an Incremental
Term A-1 Loan Commitment, Incremental Term B-1 Loan Commitment, Revolving
Commitment or Extended Revolving Commitment of any series.


“Closing Date” means June 30, 2015.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Co-Documentation Agents” means Bank of America, N.A. and Royal Bank of Canada;
provided that after the Restatement Effective Date, the “Co-Documentation
Agents” shall mean the Restatement Co-Documentation Agents.


“Collateral” means all the “Collateral” (or any equivalent term) as defined in
any Collateral Document and all Mortgaged Properties and all other property of
whatever kind and nature subject or purported to be subject from time to time to
a Lien under any Collateral Document.


“Collateral Documents” means, collectively, the Security Agreement, each
Mortgage, each guarantee agreement, security agreement, intellectual property
security agreement, pledge agreement or other similar agreement delivered to the
Administrative Agent and the Lenders pursuant to Section 5.09 and each of the
other agreements, instruments or documents executed by any Loan Party that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.


“Commitment” means a Revolving Commitment, Extended Revolving Commitment or Term
Loan Commitment.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Consolidated Net Income” means,  for any period, the consolidated net income
(or loss) of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that, GAAP
to the contrary notwithstanding, there shall be excluded, without duplication:


(a)            the net income (or loss) of any Person (other than a Restricted
Subsidiary of the Borrower) in which the Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received in cash (or in kind and converted to cash) by the
Borrower or such Restricted Subsidiary in the form of dividends or similar
distributions,
 
-8-

--------------------------------------------------------------------------------


 
(b)            solely for the purpose of determining the Available Amount, the
net income (or loss) of any Restricted Subsidiary of the Borrower that is not a
Guarantor to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
requirement of Law applicable to such Restricted Subsidiary, except to the
extent that any such income is actually received in cash (or in kind and
converted to cash) by the Borrower or a Restricted Subsidiary that is a
Guarantor,


(c)            the cumulative effect of a change in accounting principles during
such period,


(d)            any income (or loss) from discontinued operations,


(e)            any non-cash compensation charge or expense, including any such
charge or expense arising from the grants of stock appreciation or similar
rights, employee benefit plans or agreements, stock options, restricted stock or
other rights, and any non-cash deemed finance charges or expenses in respect of
any pension liabilities or other retiree provisions or on the revaluation of any
benefit plan obligation and any non-cash charges or expenses in respect of
curtailments, discontinuations or modifications to pension plans; and


(f)            the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the Borrower and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to the Transactions or any acquisition
or divestiture consummated before or after the Closing Date, and the
amortization, write-down or write-off of any amounts thereof.


“Consolidated Operating Cash Flow” means, for any period with respect to the
Borrower and its Restricted Subsidiaries, Consolidated Net Income for such
period plus, without duplication and (except with respect to clause (vii) below)
to the extent deducted in computing Consolidated Net Income for such period, the
sum of:


(i)             total income tax expense;


(ii)           interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness;


(iii)          depreciation and amortization expense;


(iv)          any extraordinary, non-recurring or unusual expenses or losses, in
each case, including any restructuring charges or integration costs;


(v)           losses on Dispositions of assets outside of the ordinary course of
business;


(vi)         other non-cash items reducing such Consolidated Net Income; and


(vii)        (x) the amount of “run-rate” cost savings projected by the Borrower
in good faith, net of the amount of actual benefits realized during such period
(which cost savings shall be calculated on a pro forma basis as though they had
been realized on the first day of such period) from actions taken or to be taken
in connection with the RBI Transactions within six fiscal quarters from the
consummation of the RBI Transactions; provided that (A) (x) such cost savings
are reasonably identifiable and expected by the Borrower to be achieved based on
such actions and (y) the benefits resulting therefrom are anticipated by the
Borrower to be realized within eighteen (18) months from the consummation of the
RBI Transactions and (y) the amount of “run-rate” cost savings projected by the
Borrower in good faith, net of the amount of actual benefits realized during
such period (which cost savings shall be calculated on a pro forma basis as
though they had been realized on the first day of such period) from actions
taken or to be taken within four fiscal quarters of any Investment, Permitted
Acquisition or Disposition, in each case with respect to a business (as such
term is used in Regulation S-X Rule 11-01), a cable system, a company, a
segment, an operating
 
-9-

--------------------------------------------------------------------------------

 
division or unit or line of business; provided that (A) (x) such cost savings
are reasonably identifiable and expected by the Borrower to be achieved based on
such actions and (y) the benefits resulting therefrom are anticipated by the
Borrower to be realized within twelve (12) months of such Investment, Permitted
Acquisition or Disposition; provided further that the aggregate amount added
back pursuant to this clause (vii) for any period shall not exceed (1) 15% of
Consolidated Operating Cash Flow for such period (calculated prior to giving
effect to this clause (vii)) plus (2) the amount of any such cost savings of the
type that would be permitted to be included in pro forma financial statements
prepared in accordance with Regulation S-X under the Securities Act of 1933, as
amended, minus, without duplication and to the extent included in the statement
of Consolidated Net Income for such period, the sum of (i) any extraordinary or
non-recurring or unusual income or gains, (ii) gains on Dispositions of assets
outside of the ordinary course of business and (iii) other non-cash items
increasing such Consolidated Net Income, all as determined on a consolidated
basis in accordance with GAAP.


“Consolidated Subsidiaries” means Subsidiaries that would be consolidated with
the Borrower in accordance with GAAP.


“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.


“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness of the
Borrower and its Restricted Subsidiaries outstanding as of such time calculated
on a consolidated basis in accordance with GAAP (other than Indebtedness
described in clause (c), (d), (e) (except to the extent supporting Indebtedness
described in clauses (a), (b) and (g) of the definition of “Indebtedness”), (h),
(i) or (j) of the definition of “Indebtedness” (provided that there shall be
included in Consolidated Total Indebtedness, any Indebtedness in respect of
drawings thereunder to the extent not reimbursed within two Business Days after
the date of such drawing) plus (ii) the principal amount of any obligations of
any Person (other than the Borrower or any Restricted Subsidiary) of the type
described in the foregoing clause (i) that are Guaranteed by the Borrower or any
Restricted Subsidiary (whether or not reflected on a consolidated balance sheet
of the Borrower).


“Consolidated Working Capital” means, at any time, Current Assets minus Current
Liabilities, at such time.


“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.


“Credit Event” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.


“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) the aggregate amount
of its Term Loans outstanding at such time.


“Current Assets” means, at any date, all assets of the Borrower and its
Restricted Subsidiaries which under GAAP would be classified as current assets
on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries (excluding any (i) cash or Cash Equivalents (including cash and
Cash Equivalents held on deposit for third parties by the Borrower or any of its
Restricted Subsidiaries), (ii) deferred bank fees and derivative financial
instruments related to Indebtedness, (iii) deferred tax assets, (iv) assets held
for sale and (v) pension assets).


“Current Liabilities” means, at any date, all liabilities of the Borrower and
its Restricted Subsidiaries which under GAAP would be classified as current
liabilities on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries, other than (i) current maturities of long-term debt, (ii)
outstanding revolving loans and letter of
 
-10-

--------------------------------------------------------------------------------

 
credit reimbursement obligations, (iii) accruals of interest expense (excluding
interest expense that is due and unpaid), (iv) obligations in respect of
derivative financial instruments related to Indebtedness, (v) deferred tax
liabilities, (vi) liabilities in respect of unpaid earnouts, (vii) accruals
relating to restructuring reserves, (viii) liabilities in respect of funds of
third parties on deposit with the Borrower or any of its Restricted
Subsidiaries, (ix) the current portion of any Capital Lease Obligation, (x) the
current portion of any other long-term liability for borrowed money and (xi)
non-cash compensation liabilities.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.10(b)(v).


“Default” means any event or condition, which constitutes an Event of Default
or, which upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.


“Default Rate” has the meaning set forth in Section 2.12(c).


“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of any Class of Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or a Bail-In Action, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower, each Issuing Bank, the Swingline Lender and each Lender.


“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a disposition pursuant to Section 6.11 that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or conversion of or
collection on such Designated Non-Cash Consideration.
 
-11-

--------------------------------------------------------------------------------


 
“Designated Preferred Stock” means Preferred Stock (other than Disqualified
Equity Interests) of the Borrower that is issued for cash (other than to a
Restricted Subsidiary of the Borrower) and is so designated as Designated
Preferred Stock, pursuant to a certificate of a Responsible Officer, on or prior
to the issue date thereof.


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.


“Discount Range” has the meaning provided in Section 2.10(c)(ii).


“Discounted Voluntary Prepayment” has the meaning provided in Section
2.10(c)(i).


“Discounted Voluntary Prepayment Notice” has the meaning provided in Section
2.10(c)(v).


“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof, and
the terms “Dispose” and “Disposed of” have correlative meanings, but excluding,
licenses and leases entered into in the ordinary course of business or that are
customarily entered into by companies in the same or similar lines of business.


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration,
cancellation, termination or cash collateralization of any Letters of Credit in
accordance with the terms hereof), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and except as
permitted in clause (a) above), in whole or in part, (c) requires the scheduled
payments of dividends in cash (for this purpose, dividends shall not be
considered required if the issuer has the option to permit them to accrue,
cumulate, accrete or increase in liquidation preference or if the Borrower has
the option to pay such dividends solely in Qualified Equity Interests), or (d)
is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Latest Maturity Date.


“Disqualified Lenders” means (i) those Persons identified by the Borrower to the
Administrative Agent in writing prior to January 17, 2017, (ii) those Persons
who are competitors of the Borrower identified by the Borrower to the
Administrative Agent from time to time as provided below and (iii) any Affiliate
of any Person described in clause (i) or competitor described in clause (ii)
that is identified by the Borrower to the Administrative Agent in writing from
time to time or that is reasonably identifiable solely by virtue of its name as
an Affiliate of such Person, other than an Affiliate of a Person described in
clause (ii) that is a Bona Fide Debt Fund; provided that no updates to the list
of Disqualified Lenders shall be deemed to retroactively disqualify any parties
that have previously validly acquired an assignment or participation in respect
of the Loans or that is party to a pending trade from continuing to hold or vote
such previously acquired assignments and participations or completing such
trade, as applicable, on the terms set forth herein for Lenders that are not
Disqualified Lenders.  Any supplement to the list of Disqualified Lenders
pursuant to clause (ii) or (iii) above shall be sent by the Borrower to the
Administrative Agent by email to JPMDQ_Contact@jpmorgan.com and such supplement
shall take effect three Business Days after such notice is received by the
Administrative Agent.


“Dollars” or “$” refers to lawful money of the United States of America.


“Domestic Subsidiary” means a Restricted Subsidiary organized under the laws of
the United States, any state thereof or the District of Columbia.


“ECF Payment” has the meaning assigned to such term in Section 2.10(b)(iv).
 
-12-

--------------------------------------------------------------------------------


 
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Yield” means, with respect to any Indebtedness, as of any date of
determination, the effective yield on such Indebtedness as determined by the
Borrower and the Administrative Agent, taking into account the applicable
interest rate margins, any interest rate floors (subject to the proviso below)
and all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (x) the Weighted Average Life to Maturity of such
Indebtedness and (y) four years) payable by the Borrower generally to lenders
providing such Indebtedness, but excluding (i) any arrangement, structuring,
commitment, underwriting or other similar fees payable to any arranger (or
affiliate thereof) in connection with the commitment or syndication of such
Indebtedness and (ii) customary consent fees for an amendment paid generally to
consenting lenders; provided, however, that (A) to the extent the Eurocurrency
Rate (for a period of three months) or Base Rate (without giving effect to any
floor specified in the definition thereof) is less than any floor applicable to
the Indebtedness in respect of which the Effective Yield is being calculated on
the date on which the Effective Yield is determined, the amount of the resulting
difference will be deemed added to the interest rate margin applicable to the
relevant Indebtedness for purposes of calculating the Effective Yield and (B) to
the extent that the Eurocurrency Rate (for a period of three months) or Base
Rate (without giving effect to any floor specified in the definition thereof) is
greater than any applicable floor on the date on which the Effective Yield is
determined, the floor will be disregarded in calculating the Effective Yield.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(v), (vi), (vii) and (viii) (subject to such
consents, if any, as may be required under Section 9.04(b)(iii)).


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or written notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
imposing liability or standards of conduct concerning protection of the
environment, preservation or reclamation of natural resources, the release or
threatened release of any hazardous or toxic material or, as it relates to
exposure to hazardous or toxic materials, health and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
-13-

--------------------------------------------------------------------------------


 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan or Multiemployer Plan; (f) the receipt by the Borrower, a Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042 of ERISA; (g) the incurrence by the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by the Borrower, a Subsidiary or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower, a Subsidiary or any
ERISA Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, (i) the
withdrawal of any of the Borrower, a Subsidiary or any ERISA Affiliate from a
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA or (j) the imposition of a lien or security interest in
favor of the PBGC or any Plan on any assets of the Borrower or any Subsidiary
under Section 430(k) of the Code or under Section 4068 of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Eurocurrency Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.


 “Eurocurrency Rate” means, for any Interest Period with respect to any Loan, 
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the Eurocurrency Rate shall
be the Interpolated Rate; provided that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excess Cash Flow” means, with respect to any fiscal year, the amount (if any,
but which amount shall not be less than zero) by which (I) the sum, without
duplication, of (a) Consolidated Operating Cash Flow for such fiscal year (less
any projected cost savings added back under clause (vii) of the definition
thereof for such fiscal year) and (b) the amount, if any, by which Consolidated
Working Capital of the Borrower and its Restricted Subsidiaries decreased during
such period (but excluding any such decrease arising from any Permitted
Acquisition or Disposition by the Borrower or any of its Restricted Subsidiaries
or the reclassification during such period of current assets to long term assets
(and vice versa) and current liabilities to long term liabilities (and vice
versa) and the application of purchase accounting) exceeds (II) the sum, without
duplication, of:
 
-14-

--------------------------------------------------------------------------------


 
(a)            the amount of Taxes (including penalties and interest) paid in
cash in such fiscal year and (without duplication) tax reserves set aside or
payable with respect to such fiscal year;


(b)            interest expense, including any portion attributable to Capital
Lease Obligations in accordance with GAAP, paid in cash in such fiscal year;


(c)            capital expenditures, capitalized software expenses and
acquisitions of intellectual property of the Borrower and its Restricted
Subsidiaries, in each case, made in cash during such fiscal year or, at the
option of the Borrower, made prior to the date the applicable Excess Cash Flow
payment is required to be made under Section 2.10(b)(iv) with respect to such
fiscal year (except to the extent financed with long-term Indebtedness (other
than revolving Indebtedness));


(d)            the aggregate amount of all principal payments of Indebtedness of
the Borrower and its Restricted Subsidiaries (including (x) the principal
component of payments in respect of Capital Lease Obligations and (y) the amount
of any prepayment of Loans pursuant to Section 2.09 or 2.10(b)(ii) (to the
extent the Asset Sale or Casualty Event giving rise to such mandatory prepayment
increased Consolidated Operating Cash Flow) (but excluding all other prepayments
of the Loans) made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder)), except to the extent financed with the
proceeds of other Indebtedness of the Borrower or its Restricted Subsidiaries
(other than under any revolving credit facility);


(e)             the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Borrower and its Restricted Subsidiaries
during such fiscal year that are made in connection with any prepayment of
Indebtedness;


(f)            payments by the Borrower and its Restricted Subsidiaries during
such fiscal year in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness;


(g)            cash expenditures in respect of Swap Agreements during such
fiscal year;


(h)            the amount, if any, by which Consolidated Working Capital of the
Borrower and its Restricted Subsidiaries increased during such period (but
excluding any such increase arising from any Permitted Acquisition or
Disposition by the Borrower or any of its Restricted Subsidiaries or the
reclassification during such period of current assets to long term assets (and
vice versa) and current liabilities to long term liabilities (and vice versa)
and the application of purchase accounting);


(i)            without duplication of amounts deducted pursuant to subclause (k)
below in a prior period, the amount of (i) Investments made by the Borrower and
its Restricted Subsidiaries pursuant to Sections 6.05(b), (f), (h), (l), (m),
(p), (r) and (s) and (ii) Restricted Payments made by the Borrower and its
Restricted Subsidiaries pursuant to Sections 6.04(c), (d), (g), (h), (i), (j)
and (k), in each case, in cash (except, in each case, to the extent financed
with long-term Indebtedness (other than revolving Indebtedness));


(j)            without duplication of amounts deducted from Excess Cash Flow in
a prior period, the aggregate consideration required to be paid in cash by the
Borrower and its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such fiscal year or
expected to be paid pursuant to any planned cash expenditures (the “Planned
Expenditures”), in each case, relating to Investments permitted pursuant to
Section 6.05, capital expenditures, capitalized software expenses or
acquisitions of intellectual property to be, or expected to be, consummated or
made during the period of four consecutive fiscal quarters of the Borrower
following the end of such fiscal year (except, in each case, to the extent
financed with long-term Indebtedness (other than revolving Indebtedness));
provided that to the extent the aggregate amount of cash actually utilized to
finance such Investments, capital expenditures, capitalized software expenses or
acquisitions of intellectual property during such following period of four
consecutive fiscal quarters is less than the Contract Consideration and the
Planned Expenditures,

 
-15-

--------------------------------------------------------------------------------

the amount of such shortfall shall be added to the calculation of Excess Cash
Flow for the fiscal year that includes the end of such period of four
consecutive fiscal quarters;


(k)            the aggregate amount of expenditures (other than Investments or
Restricted Payments) actually made by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year (including expenditures for the
payment of financing fees) to the extent that such expenditures are either,
without duplication, (i) not expensed and amounts in respect thereof are not
otherwise deducted in computing Consolidated Net Income for such fiscal year or
any prior period or (ii) added-back to Consolidated Net Income in computing
Consolidated Operating Cash Flow under clause (iv) of the definition thereof
(except, in each case, to the extent financed with long-term Indebtedness (other
than revolving Indebtedness)); and


(l)            all other amounts added back to Consolidated Net Income for the
purposes of calculating Consolidated Operating Cash Flow to the extent paid in
cash during such fiscal year.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 5.15 of the Guarantee Agreement and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party and any and all guarantees of such Loan Party’s Swap Obligations by other
Loan Parties) at the time the Guarantee of such Loan Party, or a grant by such
Loan Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) any
Taxes imposed on (or measured by) net income (however denominated), franchise or
similar Taxes and branch profits Taxes, in each case (i) imposed on it by any
jurisdiction as a result of such recipient being organized or having its
principal office located in or, in the case of any Lender, having its applicable
lending office located in, such jurisdiction or (ii) that are Other Connection
Taxes, (b) in the case of a Lender, any U.S. federal withholding Tax imposed
with respect to any amounts payable to such Lender pursuant to a Law in effect
at the time such Lender becomes a party to this Agreement (other than pursuant
to an assignment request by the Borrower under Section 2.18) or designates a new
lending office, except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of such new lending office
(or assignment), to receive additional amounts with respect to such withholding
Tax pursuant to Section 2.16, (c) any withholding Tax that is attributable to a
Lender’s failure to comply with Section 2.16(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.


“Excluded Term Loans” has the meaning set forth in the definition of “Required
Financial Covenant Lenders.”


“Existing Term Loan Class” has the meaning set forth in Section 2.20(a).


“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.20 that are substantially identical to the Revolving
Commitments of another Class except that such Revolving Commitments may have a
later maturity date and different provisions with respect to interest rates and
fees (including any extension fees) than those applicable to the Revolving
Commitments of such Class.


“Extended Term Loans” has the meaning set forth in Section 2.20(a).


“Extending Term Lender” has the meaning provided in Section 2.20(c).
 
-16-

--------------------------------------------------------------------------------


 
“Extension Election” has the meaning set forth in Section 2.20(c).


“Extension Request” has the meaning provided in Section 2.20(a).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above) and any intergovernmental
agreements (and any related laws, regulations or official administrative
practices) implementing the foregoing.


“FCC” means the Federal Communications Commission or any governmental authority
substituted therefor.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


“Financials” has the meaning assigned to such term in the definition of
“Applicable Rate.”


“First Lien Indebtedness” means, as of any date of determination, the amount of
Consolidated Total Indebtedness less, (i) in each case to the extent
constituting Consolidated Total Indebtedness, (x) unsecured Indebtedness of the
Borrower and its Restricted Subsidiaries and (y) Indebtedness of the Borrower
and its Restricted Subsidiaries that is secured by a Lien that is junior to the
Lien securing the Obligations and (ii) the lesser of (x) the aggregate amount of
unrestricted cash and Cash Equivalents included in the consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of such date and (y)
$100,000,000.


“First Lien Intercreditor Agreement” means an intercreditor agreement,
substantially in the form of Exhibit J (with such changes thereto as are
reasonably acceptable to the Administrative Agent and the Borrower), by and
between the Administrative Agent and the collateral agent for one or more
classes of Incremental Equivalent Indebtedness or Term Loan Refinancing Debt
that are intended to be secured by Liens ranking pari passu with the Liens
securing the Obligations.


“First Lien Net Leverage Ratio” means, as of any date, the ratio of (a) First
Lien Indebtedness as of such date to (b) Annualized Operating Cash Flow
determined in respect of the fiscal quarter ending on, or most recently ended
prior to, such date.


“Flood Insurance Laws” collectively, (i) the National Flood Insurance Reform Act
of 1994 (which comprehensively revised the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973) as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as
now or hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.


“Foreign Holding Company” means any Domestic Subsidiary that has no material
assets other than Equity Interests issued by Foreign Subsidiaries of the
Borrower that are CFCs.


“Foreign Lender” means any Lender or Issuing Bank that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.
 
-17-

--------------------------------------------------------------------------------


 
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.


“Form 10” means the registration statement on Form 10, originally filed by the
Borrower with the SEC on February 27, 2015, as amended or supplemented.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Franchises” has the meaning set forth in 47 U.S.C. Section 522(9).


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“FRBNY” means the Federal Reserve Bank of New York.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the government of the United States of America or
any other nation or, in each case, any political subdivision thereof, whether
state, local, provincial or otherwise and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.  The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.


“Guarantee Agreement” means the Guarantee Agreement executed by the Loan Parties
and the Administrative Agent on the Closing Date, substantially in the form of
Exhibit H, together with each guarantee agreement supplement executed and
delivered pursuant to Section 5.09.


“Guarantor” means (a) each Subsidiary that is party to the Guarantee Agreement
on the Closing Date and (b) each Domestic Subsidiary that becomes a party to the
Guarantee Agreement after the Closing Date pursuant to Section 5.09 or
otherwise.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing
 
-18-

--------------------------------------------------------------------------------

 
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that in relevant form and
concentration are regulated pursuant to any Environmental Law.


“Hedge Bank” means any Person that is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender at the time it enters into a
Secured Hedge Agreement (or on the Closing Date, in the case of Secured Hedge
Agreements existing on the Closing Date), in its capacity as a party thereto.


“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower that on
a consolidated basis with its Subsidiaries did not have consolidated revenues in
excess of 5.0% of the Borrower’s consolidated revenues for the most recently
ended four fiscal quarter period of the Borrower for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) of this Agreement (or,
prior to the initial delivery under this Agreement, of the Original Credit
Agreement) and did not have consolidated total assets in excess of 5.0% of
Consolidated Total Assets as of the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to Section
5.01(a) or (b) of this Agreement (or, prior to the initial delivery under this
Agreement, of the Original Credit Agreement); provided that (i) all such
Subsidiaries designated as “Immaterial Subsidiaries” taken together shall not
have revenues for any fiscal year of the Borrower or total assets as of the last
day of any fiscal year in an amount that is equal to or greater than 5.0% of the
consolidated revenues or total assets, as applicable, of the Borrower and its
Restricted Subsidiaries for, or as of the last day of, such fiscal year, as the
case may be, and (ii) to the extent such limitation would be exceeded, the
Borrower shall designate Restricted Subsidiaries to the Administrative Agent to
no longer be designated as Immaterial Subsidiaries so that such limitation would
not be exceeded.


“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”


“Increased Commitments” has the meaning assigned to such term in Section
2.19(a).


“Increasing Lender” has the meaning assigned to such term in Section 2.19(a).


“Incremental Cap” means, at any time, (a) the excess, if any, of (x)
$425,000,000 over (y) the aggregate principal amount of all Increased
Commitments, Incremental Term Loans (other than Refinancing Term Loans and
Refinancing Revolving Commitments) and Incremental Equivalent Indebtedness
previously incurred prior to such time in reliance on this clause (a), plus (b)
the maximum aggregate principal amount that can be incurred without causing the
First Lien Net Leverage Ratio, after giving effect to the contemplated
incurrence or establishment, as applicable, of any Incremental Term Loans,
Increased Commitments or Incremental Equivalent Indebtedness (which shall assume
solely for purposes of this definition that all such Indebtedness is First Lien
Indebtedness, that the full amounts of any Increased Commitments established at
such time are fully drawn and that any cash proceeds thereof are excluded from
cash and Cash Equivalents) and the use of proceeds thereof, on a Pro Forma Basis
(but without giving effect to any substantially simultaneous incurrence of any
Incremental Term Loans, Increased Commitment or Incremental Equivalent
Indebtedness made in reliance on clause (a) or any increase in cash and Cash
Equivalents as a result thereof), to exceed 1.80 to 1.00 as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) of this
Agreement (or, prior to the initial delivery under this Agreement, of the
Original Credit Agreement); provided that, in calculating the First Lien Net
Leverage Ratio for purposes of this clause (b), such First Lien Net Leverage
shall disregard the $100,000,000 cap contained in clause (ii)(y) of the
definition of “First Lien Indebtedness.”  The Borrower shall be deemed to have
utilized capacity under clause (b) above (to the extent compliant therewith)
prior to utilizing capacity under clause (a) above; provided further that the
aggregate principal amount of Incremental Term A Loans permitted to be incurred
hereunder shall not exceed $150,000,000. For the avoidance of doubt, no capacity
under clause (a) above has been utilized on or prior to the Restatement
Effective Date.


“Incremental Equivalent Indebtedness” means Indebtedness consisting of (a) loans
that are unsecured or secured by Liens ranking junior to the Liens securing the
Obligations or (b) debt securities that are unsecured or secured by Liens
ranking pari passu or junior to the Liens securing the Obligations, in each case
issued or Guaranteed by the Loan Parties (or any of them) that is designated by
the Borrower in a certificate of a Responsible Officer delivered to the
Administrative Agent as “Incremental Equivalent Indebtedness” on or prior to the
date of incurrence; provided that (i) such Indebtedness does not have (x) a
final maturity that is prior to the Incremental Term B-1
 
-19-

--------------------------------------------------------------------------------

 
Loan Maturity Date (or any later date required pursuant to any Additional Credit
Extension Amendment that has previously become effective) or (y) a Weighted
Average Life to Maturity that is shorter than the then remaining Weighted
Average Life to Maturity of the Incremental Term B-1 Loans (or any longer
Weighted Average Life to Maturity required pursuant to any Additional Credit
Extension Amendment that has previously become effective) (except to the extent
of amortization of up to 1.00% per annum of the original principal amount for
periods where amortization has been eliminated as a result of prepayment of the
applicable Term Loans), (ii) such Indebtedness is not secured by a Lien on any
assets of the Borrower or any of its Restricted Subsidiaries except for Liens on
the Collateral permitted by Section 6.02(s), (iii) such Indebtedness is not
incurred or Guaranteed by any Restricted Subsidiaries that are not Loan Parties,
(iv) on the date of incurrence of such Indebtedness the Borrower shall be in
compliance, calculated on a Pro Forma Basis (assuming for this purpose that all
Increased Commitments were fully drawn), with the covenants contained in
Section 6.09 as of the last day of the most recent fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to Section
5.01(a) or (b) of this Agreement (or, prior to the initial delivery under this
Agreement, of the Original Credit Agreement) prior to such time, (v) at the time
such Indebtedness is to be incurred, the aggregate principal amount thereof
shall not exceed the Incremental Cap at such time and (vi) the other terms and
conditions relating to such debt securities or loans (other than interest rates,
rate floors, call protection, discounts, fees, premiums and optional prepayment
or redemption provisions) are not in the aggregate materially more restrictive
than the terms of this Agreement as determined in good faith by the Borrower
(except for provisions applicable only to periods after the Latest Maturity Date
at the time such Indebtedness is issued or incurred).


“Incremental Term A Loan” has the meaning assigned to such term in Section
2.19(a).


“Incremental Term A-1 Lender” means a Lender holding Incremental Term A-1 Loans
or an Incremental Term A-1 Loan Commitment.


“Incremental Term A-1 Loan” means a loan made pursuant to Section 2.01(b).


“Incremental Term A-1 Loan Commitment” means with respect to each Lender, the
commitment, if any, of such Lender to make an Incremental Term A-1 Loan pursuant
to Section 2.01(b), as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Incremental Term A-1 Loan Commitment is set forth on
Schedule I to the Restatement Agreement, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed an Incremental Term A-1 Loan
Commitment, as applicable.  The aggregate amount of the Lenders’ Incremental
Term A-1 Loan Commitments on the Restatement Effective Date is $250,000,000.


“Incremental Term A-1 Loan Maturity Date” means May 1, 2022.


“Incremental Term B Loan” has the meaning assigned to such term in Section
2.19(a).


 “Incremental Term B-1 Lender” means a Lender holding Incremental Term B-1 Loans
or an Incremental Term B-1 Loan Commitment.


“Incremental Term B-1 Loan” means a loan made pursuant to Section 2.01(c).


“Incremental Term B-1 Loan Commitment” means with respect to each Lender, the
commitment, if any, of such Lender to make an Incremental Term B-1 Loan pursuant
to Section 2.01(c), as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Incremental Term B-1 Loan Commitment is set forth on
Schedule I to the Restatement Agreement, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed an Incremental Term B-1 Loan
Commitment, as applicable.  The aggregate amount of the Lenders’ Incremental
Term B-1 Loan Commitments on the Restatement Effective Date is $500,000,000.
 
-20-

--------------------------------------------------------------------------------


 
“Incremental Term B-1 Loan Maturity Date” means May 1, 2024.


“Incremental Term Loan” has the meaning assigned to such term in Section
2.19(a).


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business, milestone payments incurred
in connection with any investment or series of related investments, any earn-out
obligation except to the extent such obligation is a liability on the balance
sheet of such Person in accordance with GAAP at the time initially incurred and
deferred or equity compensation arrangements payable to directors, officers or
employees), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on Property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, but limited to the fair
market value of such Property (except to the extent otherwise provided in this
definition), (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all
obligations of such Person under any Swap Agreement (with the “principal” amount
of any Swap Agreement on any date being equal to the early termination value
thereof on such date).  The Indebtedness of any Person shall (i) include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is expressly liable therefor as
a result of such Person’s ownership interest in or other relationship with such
entity and pursuant to contractual arrangements, except to the extent the terms
of such Indebtedness provide that such Person is not liable therefor and (ii)
exclude (A) customer deposits and advances and interest payable thereon in the
ordinary course of business in accordance with customary trade terms and other
obligations incurred in the ordinary course of business through credit on an
open account basis customarily extended to such Person, (B) obligations under
customary overdraft arrangements with banks outside the United States incurred
in the ordinary course of business to cover working capital needs and (C) bona
fide indemnification, purchase price adjustment, earn-outs, holdback and
contingency payment obligations to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing.


“Indemnified Taxes” means Taxes other than Excluded Taxes or Other Taxes.


“Indemnitee” has the meaning set forth in Section 9.03(b).


“Information” has the meaning specified in Section 9.12.


“Information Memorandum” means (i) the Lender Presentation dated May 7, 2015
relating to the Borrower and the Transactions and (ii) the Lender Presentation,
dated April 3, 2017, relating to the Borrower and the RBI Transactions in
connection with the syndication of the Incremental Term B-1 Loans.


“Initial Term A Loan” means a loan made pursuant to Section 2.01(a) of the
Original Credit Agreement.


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.03.


“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
 
-21-

--------------------------------------------------------------------------------


 
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
or if available to all applicable Lenders, twelve months or a period less than
one month thereafter, as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for Dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  For purposes of Section 6.05,(i) the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, and (ii) in the event the Borrower or
any Restricted Subsidiary (an “Initial Investing Person”) transfers an amount of
cash or other Property (the “Invested Amount”) for purposes of permitting the
Borrower or one or more other Restricted Subsidiaries to ultimately make an
Investment of the Invested Amount in the Borrower, any Restricted Subsidiary or
any other Person (the Person in which such Investment is ultimately made, the
“Subject Person”) through a series of substantially concurrent intermediate
transfers of the Invested Amount to the Borrower or one or more other Restricted
Subsidiaries other than the Subject Person (each an “Intermediate Investing
Person”), including through the incurrence or repayment of intercompany
Indebtedness, capital contributions or redemptions of Equity Interests, then,
for all purposes of Section 6.05, any transfers of the Invested Amount to
Intermediate Investing Persons in connection therewith shall be disregarded and
such transaction, taken as a whole, shall be deemed to have been solely an
Investment of the Invested Amount by the Initial Investing Person in the Subject
Person and not an Investment in any Intermediate Investing Person.


“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Restricted Subsidiary) or in
favor of the Issuing Bank and relating to such Letter of Credit.


“Issuing Bank” means JPMorgan Chase Bank, N.A., each other Revolving Lender
party to the Original Credit Agreement on the Closing Date (other than SunTrust
Bank, U.S. Bank National Association and Wells Fargo Bank, National Association)
(in the case of Royal Bank of Canada, only with respect to standby Letters of
Credit) and any other Revolving Lender (subject to such Lender’s consent)
designated by the Borrower and consented to by the Administrative Agent (such
consent not to be unreasonably withheld or delayed) that becomes an Issuing
Bank,
 
-22-

--------------------------------------------------------------------------------

 
in each case in its capacity as an issuer of Letters of Credit hereunder, and
any successors in such capacity as provided in Section 9.04.  An Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.


“Issuing Bank LC Exposure Sublimit” means, for each Issuing Bank, the amount of
the LC Exposure Sublimit set forth beside such Issuing Bank on Schedule 2.01.


“Junior Financing” means (a) the Senior Notes, (b) any Material Indebtedness
that is unsecured, (c) any Material Indebtedness secured by a Lien ranking
junior to the Liens securing the Obligations and (d) any Indebtedness that is
contractually subordinated in right of payment to any of the Obligations.


“Latest Maturity Date” as of any date of determination, means the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Incremental
Term Loans, Extended Term Loans, Increased Commitments or Extended Revolving
Commitments.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.


“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage thereof.  All L/C Advances shall be denominated in
Dollars.


“L/C Borrowing” means an extension of credit resulting from a LC Disbursement
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as Base Rate Revolving Borrowing. All L/C Borrowings shall be
denominated in Dollars.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements, including Unreimbursed Amounts, that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure of the Revolving Lenders at such time.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.


“LC Exposure Sublimit” means $20,000,000.


“LCT Election” has the meaning assigned to such term in Section 1.06.


“LCT Test Date” has the meaning assigned to such term in Section 1.06.


“Lender Participation Notice” has the meaning provided in Section 2.10(c)(iii).


“Lenders” means the Persons listed on Schedule 2.01 or Schedule I to the
Restatement Agreement and any other Person that shall have become a Lender
hereunder pursuant to Section 2.19 or pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.  Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.


“Letter of Credit” means a Letter of Credit issued pursuant to Section
2.05(a)(i)(x).
 
-23-

--------------------------------------------------------------------------------


 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.


“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Credit Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).


“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”


“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).


“Limited Condition Transaction” has the meaning assigned to such term in Section
1.06.


“Loan Documents” means this Agreement, the Guarantee Agreement, the Collateral
Documents, the Restatement Agreement, any Issuer Documents, each Additional
Credit Extension Amendment, any promissory notes executed and delivered pursuant
to Section 2.09(f), the Agency Fee Letter and any amendments, waivers,
supplements or other modifications to any of the foregoing.


“Loan Parties” means the Borrower and the Guarantors.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and the Restricted
Subsidiaries taken as a whole or (b) the ability of the Loan Parties to perform
their obligations under this Agreement or any and all other Loan Documents, or
the rights and remedies of the Administrative Agent and the Lenders thereunder.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of any one or more of the Borrower and its Restricted Subsidiaries in
an aggregate principal amount exceeding $30,000,000.


“Material Real Property” means any fee owned real property located in the United
States that is owned by any Loan Party with a fair market value in excess of
$5,000,000 (at the Closing Date or, with respect to real property acquired after
the Closing Date, at the time of acquisition, in each case, as reasonably
estimated by the Borrower in good faith).


“Maximum Rate” has the meaning assigned to such term in Section 9.14.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage” means any agreement, including but not limited to, mortgages, deeds
of trust, trust deeds, and deeds to secure debt, as the same may be amended from
time to time, made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties in the form and substance
reasonably acceptable to the Administrative Agent (with such changes as may be
customary to account for local Law matters) encumbering a Mortgaged Property.


“Mortgaged Property” means each parcel of fee owned real property (together with
all improvements and fixtures thereon and rights appurtenant thereto) required
to be encumbered by a Mortgage pursuant to Section 5.09. For the avoidance of
doubt, the Mortgaged Property shall include any Material Real Property.  It is
understood and agreed that the real property set forth on Schedule 6.11 shall
not constitute Mortgaged Property; provided that if such real property is not
Disposed of by the Borrower prior to the first anniversary of the Restatement
Effective Date, then such real property shall constitute Mortgaged Property and
the Borrower will comply with the requirements of Section 5.09(b)(i)(D).
 
-24-

--------------------------------------------------------------------------------


 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to ERISA, and in respect of which the Borrower or any
of its ERISA Affiliates is an “employer” as defined in Section 3(5) of ERISA.


“Net Cash Proceeds” means (a) with respect to any Asset Sale or any Casualty
Event, an amount equal to (i) the sum of cash and Cash Equivalents received in
connection with such Asset Sale or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note or installment receivable, purchase price adjustment or earn-out or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by the Borrower or any Restricted Subsidiary) less (ii)
the sum of (A) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness that is secured by the Property or otherwise
subject to mandatory prepayment in connection with such Asset Sale or Casualty
Event and that is repaid in connection with such Asset Sale or Casualty Event
(other than Indebtedness under the Loan Documents and Indebtedness secured by
Liens permitted by Section 6.02(s)), (B) the out-of-pocket expenses (including
attorneys’ fees, investment banking fees, accounting fees and other professional
and transactional fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other expenses and brokerage, consultant and other commissions and fees)
actually incurred by the Borrower or such Restricted Subsidiary in connection
with such Asset Sale or Casualty Event, (C) taxes paid or reasonably estimated
to be actually payable in connection therewith, (D) any reserve for adjustment
in accordance with GAAP in respect of (x) the sale price of such Property and
(y) any liabilities associated with such Property and retained by the Borrower
or any Restricted Subsidiary after such Disposition, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction and (E) the Borrower’s reasonable estimate of payments required to
be made with respect to unassumed liabilities relating to the Property involved
within one year of such Asset Sale or Casualty Event; provided that “Net Cash
Proceeds” shall include any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration received within 180 days of such Asset
Sale by the Borrower or any Restricted Subsidiary in any such Asset Sale (but
only as and when so received); and (b) with respect to the incurrence or
issuance of any Indebtedness by the Borrower or any Restricted Subsidiary, an
amount equal to (i) the sum of the cash received in connection with such
incurrence or issuance less (ii) the attorneys’ fees, investment banking fees,
accountants’ fees, underwriting or other discounts, upfront fees, commissions,
costs and other fees, transfer and similar taxes and other out-of-pocket
expenses actually incurred by the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance.


“New Lender” has the meaning assigned to such term in Section 2.19(a).


“Non-Extension Notice Date” has the meaning set forth in Section 2.05(b)(iii).


“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B or Exhibit C, as applicable.


“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
other monetary obligations, liabilities, covenants and duties of any of the Loan
Parties to any of the Secured Parties and their respective Affiliates,
individually or collectively, existing on the Closing Date or arising thereafter
(direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured) arising or incurred
under this Agreement or any of the other Loan Documents or any Secured Hedge
Agreement or Cash Management Obligation (including under any of the Loans made
or reimbursement or other monetary obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof), in each case
whether now existing or hereafter arising, whether all such obligations arise or
accrue before or after the commencement of any bankruptcy, insolvency or
receivership proceedings (and whether or not such claims, interest, costs,
expenses or fees are allowed or allowable in any such proceeding); provided that
the “Obligations” with respect to any Loan Party shall exclude any Excluded Swap
Obligations of such Loan Party.


“Offered Loans” has the meaning provided in Section 2.10(c)(iii).
 
-25-

--------------------------------------------------------------------------------


 
“Original Credit Agreement” has the meaning assigned in the recitals hereto.


“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party under any Loan Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising solely as a
result of such recipient having executed, delivered, become a party to,
performed its obligations under, received payment under, received or perfected a
security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned any interest in any Loan or Loan
Document.


“Other Taxes” means all present or future stamp, court, documentary, recording,
filing or similar Taxes or any other excise or property Taxes, charges or
similar levies arising from any payment made under any Loan Document or from the
execution, delivery, performance, registration or enforcement of, or from the
receipt or perfection of a security interest under or otherwise with respect to,
this Agreement or any other Loan Document.


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).


“Participant” has the meaning set forth in Section 9.04(d).


“Participant Register” has the meaning set forth in Section 9.04(d).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Perfection Certificate” means a certificate substantially in the form of
Exhibit 6 to the Security Agreement or any other form approved by the
Administrative Agent.


“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate containing any information not included in the Perfection
Certificate delivered to the Administrative Agent on the Closing Date (or in any
previously delivered Perfection Certificate Supplement) with respect to matters
required by Sections 1(a), (2), (4), (5), (6), (8), (9), (10) and (11) of the
Perfection Certificate.


“Permitted Acquisition” means (I) the purchase or other acquisition, in one or
more series of transactions, of property and assets or businesses of any Person
or of assets constituting a cable system, a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary of the Borrower (including
as a result of a merger or consolidation); provided that the following
conditions are satisfied to the extent applicable:


(a)            to the extent required by Section 5.09, each applicable Loan
Party and any such newly created or acquired Restricted Subsidiary shall have
complied with the requirements of Section 5.09, within the times specified
therein;


(b)            the aggregate amount of Investments (without duplication for any
Investment made through a series of Investments) made by a Loan Party in Persons
that are not Loan Parties prior to any such Investment, and do not become Loan
Parties as a result of any such Investment, together with the amount of
Investments made in non-Loan Parties pursuant to Section 6.05(c), does not
exceed the greater of (x) $70,000,000 and (y) the product of (i) 0.20 multiplied
by (ii) Annualized Operating Cash Flow for the most recently ended full fiscal
quarter ending immediately prior to such date for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) of this Agreement (or,
prior to the initial delivery under this Agreement, of the Original Credit
Agreement);
 
-26-

--------------------------------------------------------------------------------


 
(c)            the acquired Property, business or Person is in a business
permitted under Section 6.12;


(d)            at the time of and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing;


(II) the RBI Acquisition; and


(III) the RBI Entity Consolidation.


“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Section 2.10(b).


“Permitted Encumbrances” means:


(a)            Liens imposed by law for taxes, assessments or other governmental
charges that are not yet delinquent or are being contested in compliance with
Section 5.04;


(b)            carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlords’, workmen’s, suppliers’ and other like Liens imposed by
law, arising in the ordinary course of business and securing obligations that
are either (i) not overdue by more than sixty (60) days or (ii) being contested
in good faith by appropriate proceedings and reserves with respect thereto have
been set aside to the extent required by GAAP;


(c)            (i) Liens, pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations or employment laws or to secure other
public, statutory or regulatory obligations (including to support letters of
credit or bank guarantees) and (ii) Liens, pledges or deposits in the ordinary
course of business securing liability for premiums or reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
insurance to the Borrower or any Restricted Subsidiary;


(d)            Liens or deposits to secure the performance of bids, trade
contracts, governmental contracts, tenders, statutory bonds, leases, statutory
obligations, surety, stay, customs, appeal and replevin bonds, performance bonds
or in favor of franchisors or other regulatory bodies and other obligations of a
like nature (including those to secure health, safety and environmental
obligations), in each case in the ordinary course of business;


(e)            Liens in respect of judgments, decrees, attachments or awards
that do not constitute an Event of Default under clause (k) of Article VII;


(f)            easements, restrictions (including zoning restrictions),
rights-of-way, covenants, licenses, encroachments, protrusions and similar
encumbrances and minor title defects affecting real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary; and


(g)            any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease, sublease, license or sublicense entered into by the
Borrower or any other Restricted Subsidiary as a part of its business and
covering only the assets so leased;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
-27-

--------------------------------------------------------------------------------


 
“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness of
a Person, any amendment, modification, refinancing, refunding, renewal,
replacement or extension of such Indebtedness of such Person; provided that (a)
the principal amount (or accreted value, if applicable) thereof does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal, replacement
or extension, (b) other than with respect to Permitted Refinancing Indebtedness
in respect of Indebtedness permitted pursuant to Section 6.01(e), such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the earlier of (x) the final maturity
date of the Indebtedness so modified, refinanced, refunded, renewed, replaced or
extended and (y) the date which is 91 days after the Latest Maturity Date at the
time of such modification, refinancing, refunding, renewal, replacement or
extension, (c) other than with respect to Permitted Refinancing Indebtedness in
respect of Indebtedness permitted pursuant to Section 6.01(e), such
modification, refinancing, refunding, renewal, replacement or extension has a
Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended (except to the extent of
amortization of up to 1.00% per annum of the original principal amount for
periods where amortization has been eliminated as a result of prepayment of the
applicable Term Loans), (d) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms, taken as a whole, at least as favorable to the Lenders (in the good
faith determination of the Borrower) as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (e) if any Liens securing the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is
secured by the Collateral on a second priority (or other junior priority) basis
to the Liens securing the Obligations, the Liens securing such Indebtedness
shall be secured by the Collateral on a second priority (or other junior
priority) basis to the Liens securing the Obligations on terms that are at least
as favorable to the Secured Parties (in the good faith determination of the
Borrower) as those contained in the documentation governing the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended,
taken as a whole.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) other than a Multiemployer Plan, subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.


“Planned Expenditures” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”


“Platform” has the meaning assigned in Section 9.01(c).


“Post-Acquisition Period” means, (i) with respect the RBI Acquisition, the
period beginning on the date the RBI Acquisition is consummated and ending on
the date that is eighteen months from the date on which the RBI Acquisition is
consummated and (ii) with respect to any other Permitted Acquisition, the period
beginning on the date such Permitted Acquisition is consummated and ending on
the one year anniversary of the date on which such Permitted Acquisition is
consummated.


“Pole Agreement” means any pole attachment agreement or underground conduit use
agreement entered into in connection with the operation of any Cable System.


“Preferred Stock” as applied to the Equity Interests of any Person, means Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Equity Interests of any other class of such Person.
 
-28-

--------------------------------------------------------------------------------


 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.


“Pro Forma Adjustment” means, for any applicable period of measurement that
includes all or any part of a fiscal quarter included in the Post-Acquisition
Period, with respect to the Consolidated Operating Cash Flow of the applicable
Acquired Entity or Business or the Consolidated Operating Cash Flow of the
Borrower, the pro forma increase or decrease in such Consolidated Operating Cash
Flow, projected by the Borrower in good faith as a result of (a) actions that
have been taken or are expected to be taken during such Post-Acquisition Period
for the purposes of realizing reasonably identifiable and factually supportable
cost savings or (b) any additional costs incurred during such Post-Acquisition
Period, in each case in connection with the combination of the operations of
such Acquired Entity or Business with the operations of the Borrower and its
Subsidiaries, calculated assuming that such actions had been taken on, or such
costs had been incurred since, the first day of such period; provided that (i)
any such pro forma increase or decrease to such Consolidated Operating Cash Flow
shall be without duplication for cost savings or additional costs already
included in such Consolidated Operating Cash Flow for such period of measurement
and (ii) any increase to Consolidated Operating Cash Flow pursuant to this
definition of “Pro Forma Basis” shall be subject to the limitations set forth in
the proviso of clause (vii) of the definition of “Consolidated Operating Cash
Flow”.


“Pro Forma Basis” means with respect to compliance with any test covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of the
Borrower owned by the Borrower or any of its Restricted Subsidiaries or any
division, product line, or facility used for operations of the Borrower or any
of its Restricted Subsidiaries or any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” or designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall be included, (b) any repayment, redemption or retirement of
Indebtedness and (c) any Indebtedness incurred, assumed or guaranteed by the
Borrower or any of its Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause (A)
above (but without duplication thereof), the foregoing pro forma adjustments may
be applied to any such test or covenant solely to the extent that such
adjustments are (x) consistent with the definition of Consolidated Operating
Cash Flow and give effect to events (including operating expense reductions)
that are in the good faith determination of the Borrower reasonably identifiable
and factually supportable (provided that (i) any increase to Consolidated
Operating Cash Flow pursuant to this definition of “Pro Forma Basis” shall be
subject to the limitations set forth in the proviso of clause (vii) of the
definition of “Consolidated Operating Cash Flow” and (ii) any such pro forma
increase or decrease to such Consolidated Operating Cash Flow shall be without
duplication for cost savings or additional costs already included in such
Consolidated Operating Cash Flow for such period of measurement) or (y)
otherwise consistent with the definition of Pro Forma Adjustment.


“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.


“Proposed Discounted Prepayment Amount” has the meaning provided in Section
2.10(c)(ii).


“Public Lender” has the meaning assigned in Section 9.01(c).


“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.
 
-29-

--------------------------------------------------------------------------------


 
“Qualifying Lenders” has the meaning provided in Section 2.10(c)(iv).


“Qualifying Loans” has the meaning provided in Section 2.10(c)(iv).


“RBI Acquisition” means the acquisition by the Borrower, pursuant to the terms
and conditions of the RBI Acquisition Agreement, directly or indirectly, of all
of the equity interests of Target and Blocker.


“RBI Acquisition Agreement” means that certain Agreement and Plan of Merger
(together with all Schedules, Exhibits and Annexes thereto), dated as of January
17, 2017, by and among the Borrower, Target, Frequency Merger Sub, LLC, a
Delaware limited liability company, Blocker, RBI Blocker Holdings LLC, a
Delaware limited liability company and GTCR-RBI, LLC, solely in its capacity as
the equityholder representative.


“RBI Acquisition Agreement Representations” means such of the representations
made by or with respect to the Target in the RBI Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the breach
of any such representations results in the Borrower or any of its affiliates
having the right to terminate the Borrower’s or its affiliate’s obligations
under the RBI Acquisition Agreement (after giving effect to any applicable
notice and cure period) or results in the failure of a condition precedent to
the Borrower’s or its affiliate’s obligation to consummate the RBI Acquisition
pursuant to the RBI Acquisition Agreement.


“RBI Acquisition Closing Date” means the date of consummation of the RBI
Acquisition.


“RBI Entity Consolidation” means the series of transactions described on
Schedule 1.01(a) to this Agreement to occur on the Restatement Effective Date.


“RBI Transactions” means the RBI Acquisition, together with each of the
following transactions consummated or to be consummated in connection therewith:


(a)            the incurrence by the Borrower of the Incremental Term A-1 Loans
and Incremental Term B-1 Loans;


(b)            the Target Refinancing; and


(c)            the payment of all fees, premiums, costs and expenses incurred in
connection with the transactions described in the foregoing provisions of this
definition.


“Refinanced Term Loans” has the meaning assigned to such term in Section 9.02.


“Refinancing Indebtedness” means (i) any Refinancing Term Loans and (ii) any
Term Loan Refinancing Debt.


“Refinancing Revolving Commitments” means Increased Commitments that are
designated by the Borrower in a certificate of a Responsible Officer delivered
to the Administrative Agent on or prior to the date of issuance as “Refinancing
Revolving Commitments”.


“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence; provided that (i) the maturity date of
such Refinancing Term Loans shall be no earlier than the final maturity date of
the Term Loans being refinanced and (ii) the Weighted Average Life to Maturity
of such Refinancing Term Loans shall not be shorter than the then remaining
Weighted Average Life to Maturity of the Term Loans being refinanced (except to
the extent of amortization of up to 1.00% per annum of the original principal
amount for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans).


“Register” has the meaning set forth in Section 9.04(c).
 
-30-

--------------------------------------------------------------------------------


 
“Regulation S‑X” means Regulation S‑X under the Securities Act of 1933, as
amended.


“Rejection Notice” has the meaning assigned to such term in Section 2.10(b)(v).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in any business permitted by Section 6.12; provided that any
assets received by the Borrower or a Restricted Subsidiary in exchange for
assets transferred by the Borrower or a Restricted Subsidiary shall not be
deemed to be Related Business Assets if they consist of securities of a Person,
unless upon receipt of the securities of such Person, such Person would be or
become a Restricted Subsidiary.


“Removal Effective Date” has the meaning assigned to such term in paragraph (g)
of Article VIII.


“Replacement Term Loans” has the meaning assigned to such term in Section 9.02.


“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Incremental
Term B-1 Loans with the proceeds of any term loans incurred or guaranteed by the
Borrower or any Guarantor with an Effective Yield that is less than the
Effective Yield applicable to such Incremental Term B-1 Loans so prepaid,
repaid, refinanced, substituted or replaced and (b) any amendment, waiver or
other modification to, or consent under, this Agreement that has the effect of
reducing the Effective Yield of the Incremental Term B-1 Loans; provided that in
no event shall any such prepayment, repayment, refinancing, substitution,
replacement, amendment, waiver, modification or consent in connection with a
Change in Control constitute a Repricing Transaction.


“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).


“Required Financial Covenant Lenders” means, at any time, the Required Lenders
but excluding for all purposes of the determination thereof the Incremental Term
B-1 Loans and any other Term Loans that pursuant to the terms of the applicable
Additional Credit Extension Amendment establishing such Term Loans are to be
excluded from any determination of the Required Financial Covenant Lenders (the
Incremental Term B-1 Loans and any other Term Loans so excluded, “Excluded Term
Loans”).


“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time; provided that the Commitment of, and the
portion of the Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.


“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposure and/or unused Revolving Commitments representing more than 50% of the
sum of the total Revolving Credit Exposure and unused Revolving Commitments at
such time; provided that the Revolving Commitment of, and the portion of the
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.


“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
 
-31-

--------------------------------------------------------------------------------


 
“Restatement Agreement” means the Restatement Agreement, dated as of May 1,
2017, by and among the Borrower, the Lenders party thereto and the
Administrative Agent.


“Restatement Arrangers” means JPMorgan Chase Bank, N.A., RBC Capital Markets1,
TD Securities (USA) LLC and Wells Fargo Securities, LLC.


“Restatement Co-Documentation Agents” means Royal Bank Of Canada, Suntrust Bank,
Toronto Dominion Bank, New York Branch and U.S. Bank National Association.


“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 of this Agreement were satisfied (or waived in accordance with
Section 9.02 of this Agreement).


“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)) with
respect to any Equity Interests of the Borrower or any Restricted Subsidiary, or
any payment (whether in cash, securities or other property (other than Qualified
Equity Interests)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Restricted Subsidiary.


“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.19 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 of this Agreement. 
The initial amount of each Lender’s Revolving Commitment on the Closing Date was
set forth on Schedule 2.01, in the applicable Additional Credit Extension
Amendment or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable.  The aggregate
amount of the Lenders’ Revolving Commitments on the Restatement Effective Date
is $200,000,000.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of such Lender’s outstanding Revolving Loans and its LC Exposure and
Swingline Exposure at such time.


“Revolving Credit Maturity Date” means June 30, 2020.


“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Credit Exposure.


“Revolving Loan” means a Loan made pursuant to Section 2.01(d).


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.
 
 

--------------------------------------------------------------------------------

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.
 
 
-32-

--------------------------------------------------------------------------------


 
“Sanctioned Country” means a country, region or territory which is itself the
subject or target of any comprehensive Sanctions.


“Sanctioned Persons” means (a) any Person listed in any Sanctions-related list
of designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council or the European Union, (b) any Person organized under
the laws of or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).


“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.


“Second Lien Intercreditor Agreement” means an intercreditor agreement, in form
reasonably acceptable to the Administrative Agent and the Borrower, by and
between the Administrative Agent and the collateral agent for one or more
classes of Indebtedness that is intended to be secured by Liens ranking junior
to the Liens securing the Obligations providing that, inter alia, (i) the Liens
securing the Obligations rank prior to the Liens securing such other
Indebtedness, (ii) all amounts received in connection with any enforcement
action with respect to any Collateral or in connection with any United States or
foreign bankruptcy, liquidation or insolvency proceeding shall first be applied
to repay all Obligations (whether or not allowed in any such proceeding) prior
to being applied to the obligations in respect of such other Indebtedness and
(iii) until the repayment of the Obligations in full and termination of
commitments hereunder (subject to customary limitations with respect to
contingent obligations and other customary qualifications and, in the case of
such Indebtedness in the form of bank debt, to customary standstill provisions)
the Administrative Agent shall have the sole right to take enforcement actions
with respect to the Collateral.


“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank.


“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Banks, the Lenders, the Hedge Banks, the Cash Management Banks, any Affiliate of
a Lender or the Administrative Agent to which Obligations are owed and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Article VIII.


“Security Agreement” means the Security Agreement executed by the Loan Parties
and the Administrative Agent, substantially in the form of Exhibit D, together
with each security agreement supplement executed and delivered pursuant to
Section 5.09.


“Senior Notes” means (a) $450 million aggregate principal amount of the
Borrower’s 5.75% Senior Notes due 2022 outstanding on the Closing Date and
(b) any substantially identical senior unsecured notes that are registered under
the Securities Act and issued in exchange for any of the senior unsecured notes
described in clause (a) of this definition.


“Senior Notes Indenture” means the indenture for the 5.75% Senior Notes due
2022, dated as of June 17, 2015, between the Borrower, the guarantors party
thereto and The Bank of New York Mellon Trust Company, N.A., as trustee.


“Senior Secured Indebtedness” means, as of any date of determination, the amount
of Consolidated Total Indebtedness less, (i) in each case to the extent
constituting Consolidated Total Indebtedness, unsecured Indebtedness of the
Borrower and its Restricted Subsidiaries and (ii) the lesser of (x) the
aggregate amount of unrestricted cash and Cash Equivalents included in the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
such date and (y) $100,000,000.


“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of (a)
Senior Secured Indebtedness as of such date to (b) Annualized Operating Cash
Flow determined in respect of the fiscal quarter ending on, or most recently
ended prior to, such date.
 
-33-

--------------------------------------------------------------------------------


 
“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provision and that are designated as part of such
“series” pursuant to the applicable Additional Credit Extension Amendment.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“Specified Domestic Subsidiary” means each wholly owned Domestic Subsidiary of
the Borrower other than (i) any Foreign Holding Company, (ii) any Unrestricted
Subsidiary, (iii) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary that is a CFC, (iv) any Subsidiary (x) that
is prohibited or restricted by applicable Law (whether on the Restatement
Effective Date or thereafter) or Contractual Obligations existing on the
Restatement Effective Date (or, in the case of any newly acquired Subsidiary, in
existence at the time of acquisition but not entered into in contemplation
thereof) from guaranteeing the Obligations or, (y) if such Subsidiary would
require or be subject to any governmental authority or regulatory third party
consent, approval, license or authorization to guarantee the Obligations, (v)
any trusts relating to the funding or payment of benefits under any “employee
benefit plan” and (vi) any Domestic Subsidiary that is an Immaterial Subsidiary;
provided, further, that upon any wholly owned Domestic Subsidiary ceasing to
meet the requirements of one or more of clauses (i) through (vi) of this
definition, the Borrower shall be deemed to have acquired a Specified Domestic
Subsidiary at such time and shall cause such Domestic Subsidiary to comply with
the applicable provisions of Section 5.09.


“Specified Surviving RBI Entity” has the meaning assigned to such term in
Section 4.01(d).


“Specified Representations” means the representations and warranties made by the
Borrower and the relevant parties (which, for purposes of Section 4.01(e) on the
Restatement Effective Date, shall include the Surviving RBI Entities) pursuant
to Sections 3.01(a)(i) (solely with respect to organizational existence of the
Loan Parties), 3.02(a) (solely with respect to organizational power and
authority of the Loan Parties to enter into the Loan Documents to which they are
a party), 3.02(b), 3.03(b)(ii), 3.03(c) (solely with respect to the Senior Notes
Indenture), 3.08, 3.10 (provided that references therein to (i) “Transactions”
shall instead refer to the applicable Permitted Acquisition or similar
investment (and any related transactions) and (ii) “Closing Date” shall instead
refer to the date in which any such transactions in clause (i) are consummated),
3.13, 3.14 and 3.15 (solely with respect to use of proceeds of any Loans) and
the final sentence of Section 3.16 (solely with respect to use of proceeds of
any Loans).


“Specified Transaction” means, with respect to any period, any of the following
events occurring after the first day of such period and prior to the applicable
date of determination:  (i) (A) any Investment by the Borrower or any Restricted
Subsidiary in any Person (including in connection with a Permitted Acquisition)
other than a Person that was a wholly-owned Restricted Subsidiary on the first
day of such period, (B) any Asset Sale or Casualty Event or discontinuation of
operations, in each of subclause (A) and subclause (B) with respect to a
business (as such term is used in Regulation S-X Rule 11-01), a cable system, a
company, a segment, an operating division or unit or line of business, (ii) any
incurrence, assumption, guarantee, repayment, redemption, or extinguishment of
Indebtedness, (iii) the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, or of any Unrestricted Subsidiary as a Restricted
Subsidiary, in each case in accordance with Section 5.11 and (iv) any Restricted
Payment.


“Spin-Off” has the meaning set forth in the definition of the “Transactions.”


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including
 
-34-

--------------------------------------------------------------------------------

 
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the FRB to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve
percentage shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.


“Subsequent Transaction” has the meaning assigned to such term in Section 1.06.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, or is otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Borrower.


“Surviving RBI Entities” means each subsidiary of the Target listed on Schedule
1.01(b) to this Agreement.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.


“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


“Swingline Lender” means JPMorgan Chase Bank, N.A. and any other Revolving
Lender (subject to such Lender’s consent) designated by the Borrower and
consented to by the Administrative Agent (such consent not to be unreasonably
withheld or delayed) that becomes a Swingline Lender, in each case in its
capacity as lender of Swingline Loans hereunder, or any successor Swingline
Lender hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“Swingline Loan Notice” means a notice of a Swingline Loan Borrowing pursuant to
Section 2.04, which, if in writing, shall be substantially in the form of
Exhibit F.


“Swingline Loan Sublimit” means $10,000,000.


“Target” means RBI Holding LLC, a Delaware limited liability company.


“Target Refinancing” means the repayment of debt for borrowed money of Target
under (a) the Credit Agreement, dated as of April 30, 2013, by and among
Telecommunications Management, LLC, RBI Holding II LLC, the lenders from time to
time party thereto and SunTrust Bank, as Administrative Agent, and (b) the
Second Lien Credit Agreement, dated as of April 30, 2013, by and among
Telecommunications Management, LLC, RBI
 
-35-

--------------------------------------------------------------------------------

 
Holding II LLC, the lenders from time to time party thereto and SunTrust Bank,
as Administrative Agent, and, in each case, the termination of all commitments
thereunder and the release of the security interests with respect thereto.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.


“Term Loan Commitment” means an Incremental Term A-1 Loan Commitment or an
Incremental Term B-1 Loan Commitment, as applicable.


“Term Loan Refinancing Debt” means any Indebtedness consisting of debt
securities or credit facilities incurred or Guaranteed by Loan Parties following
the Closing Date that are designated by the Borrower in a certificate of a
Responsible Officer delivered to the Administrative Agent on or prior to the
date of issuance as “Term Loan Refinancing Debt”; provided that (i) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default) prior to the maturity date of the
Term Loans being refinanced, (ii) the Weighted Average Life to Maturity of such
Indebtedness shall not be shorter than the then remaining Weighted Average Life
to Maturity of the Term Loans being refinanced (except to the extent of
amortization of up to 1.00% per annum of the original principal amount for
periods where amortization has been eliminated as a result of prepayment of the
applicable Term Loans), (iii) such Indebtedness is not secured by any assets of
the Borrower or any of its Restricted Subsidiaries except for assets subject to
Liens permitted by Section 6.02(s), (iv) such Indebtedness is not incurred or
Guaranteed by any Restricted Subsidiaries that are not Loan Parties and (v) the
other terms and conditions relating to such debt securities or loans (other than
interest rates, call protection, rate floors, fees, discounts, premiums, and
optional prepayment and redemption provisions) are not in the aggregate
materially more restrictive than the terms of this Agreement as determined in
good faith by the Borrower (except for provisions applicable only to periods
after the Latest Maturity Date at the time such Indebtedness is issued or
incurred).


“Term Loans” means the Initial Term A Loans, the Incremental Term A-1 Loans, the
Incremental Term B-1 Loans, the Incremental Term Loans of each other series and
the Extended Term Loans of each series, collectively.


“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Indebtedness on such date less the lesser of (x) the aggregate amount of
unrestricted cash and Cash Equivalents included in the consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of such date and (y)
$100,000,000 to (b) Annualized Operating Cash Flow determined in respect of the
fiscal quarter ending on, or most recently ended prior to, such date.


“Transactions” means (i) the execution, delivery and performance by the Loan
Parties of the Original Credit Agreement and the other Loan Documents and the
borrowing of Initial Term A Loans thereunder on the Closing Date, (ii) the
issuance of the Senior Notes on or prior to the Closing Date, (iii) the use of
the proceeds of the Initial Term A Loans borrowed on the Closing Date, together
with the proceeds of the Senior Notes, (x) to pay a distribution to Graham
Holdings Company (“Graham”) in connection with Graham’s spin-off of the Borrower
(the “Spin-Off”), (y) to fund cash to the balance sheet of the Borrower and (z)
for general corporate purposes and (iv) the payment of fees and expenses in
connection with the foregoing.


“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.


“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
 
-36-

--------------------------------------------------------------------------------


 
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York.


“Unreimbursed Amount” has the meaning set forth in Section 2.05(c)(i).


“Unrestricted Subsidiary” means (i) any Subsidiary designated by the Borrower as
an Unrestricted Subsidiary pursuant to Section 5.11 subsequent to the Closing
Date and (ii) any Subsidiary of an Unrestricted Subsidiary.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required scheduled
payment of principal (including payment at final scheduled maturity), in respect
thereof, by (ii) the number of years (calculated to the nearest one-twelfth)
which will elapse between such date and the making of such payment.


“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02.        Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).


SECTION 1.03.        Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, refinanced, restated, replaced or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), unless otherwise expressly stated to the contrary,
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (d) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles and Sections shall be construed to refer to
Articles and Sections of this Agreement and all references herein to Exhibits
and Schedules shall, unless otherwise specified, be construed to refer to
Exhibits and Schedules of the Original Credit Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.  Any reference herein
to the “knowledge” of the Borrower or any Restricted Subsidiary means the actual
knowledge of a Responsible Officer of such Person.
 
-37-

--------------------------------------------------------------------------------


 
SECTION 1.04.        Accounting Terms; GAAP.


(a)            Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, (i) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding anything in GAAP to the contrary,
for purposes of all financial calculations hereunder, the amount of any
Indebtedness outstanding at any time shall be the stated principal amount
thereof (except to the extent such Indebtedness provides by its terms for the
accretion of principal, in which case the amount of such Indebtedness at any
time shall be its accreted amount at such time); provided, further, that
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made without giving effect to any
change to GAAP occurring after the Closing Date as a result of the adoption of
any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on August 17,
2010, or any other proposals issued by the Financial Accounting Standards Board
in connection therewith, in each case if such change would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on the Closing Date.


(b)            Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant or the compliance with or
availability of any basket contained in this Agreement, the Total Net Leverage
Ratio, Senior Secured Net Leverage Ratio and First Lien Net Leverage Ratio shall
be calculated with respect to such period on a Pro Forma Basis.


SECTION 1.05.        Payments on Business Days.  When the payment of any
Obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that, with respect to any payment of interest on
Eurocurrency Loans, if such extension would cause any such payment to be made in
the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.


SECTION 1.06.       Limited Condition Transactions.


(a)            In connection with any action taken solely in connection with a
Permitted Acquisition whose consummation is not conditioned on the availability
of, or on obtaining, third party financing, Investment or redemption or
repayment of indebtedness requiring irrevocable notice in advance of such
redemption or repayment (a “Limited Condition Transaction”), for purposes of (i)
determining compliance with any provision of this Agreement (other than Section
6.09) which requires the calculation of any financial ratio or test, including
the First Lien Net Leverage Ratio, Total Net Leverage Ratio, Senior Secured Net
Leverage Ratio and any other financial ratio (and for the avoidance of doubt, to
also include any financial ratio or test set forth in Section 2.19 or (ii)
testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated Total Assets and including any
determination of whether a Default or Event of Default has occurred and is
continuing), in each case, at the option of the Borrower (the Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”), the date of determination of whether any such
action is permitted hereunder shall be deemed to be the date the definitive
agreement or irrevocable notice for such Limited Condition Transaction are
entered into (the “LCT Test Date”), and if, after giving pro forma effect to the
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred on the first day of the most recent
test period ending prior to the LCT Test Date (except with respect to any
incurrence or repayment of Indebtedness
 
-38-

--------------------------------------------------------------------------------

 
for purposes of the calculation of any leverage-based test or ratio, which shall
in each case be treated as if they had occurred on the last day of such test
period), the Borrower would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test or basket, such
ratio, test or basket shall be deemed to have been complied with.  For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such ratio, test
or basket, including due to fluctuations in the total assets or consolidated
operating cash flow of the Borrower or the person subject to such Limited
Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets, tests or ratios will not be deemed to have
been exceeded as a result of such fluctuations.


If the Borrower has made an LCT Election for any Limited Condition Transaction,
then in connection with any calculation of any ratio, test or basket
availability with respect to the incurrence of Indebtedness or Liens, the making
of Restricted Payments, the making of any Investment, mergers, the conveyance,
lease or other transfer of all or substantially all of the assets of the
Borrower, the prepayment, redemption, purchase, defeasance or other satisfaction
of Indebtedness, or the designation of an Unrestricted Subsidiary (a “Subsequent
Transaction”) following the relevant LCT Test Date and prior to the earlier of
the date on which such Limited Condition Transaction is consummated or the date
that the definitive agreement or irrevocable notice for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied (i) on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of indebtedness
and the use of proceeds thereof) have not been consummated.


SECTION 1.07.        Rounding.  Any financial ratios required to be maintained
by the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


SECTION 1.08.        Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Letter of Credit Application related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such times.


SECTION 1.09.        Effect of Restatement.                                .


(a)           This Agreement shall amend and restate the Original Credit
Agreement in its entirety, with the parties hereby agreeing that there is no
novation of the Original Credit Agreement and from and after the Restatement
Effective Date, the rights and obligations of the parties under the Original
Credit Agreement shall be subsumed and governed by this Agreement. From and
after the Restatement Effective Date, the Obligations and Commitments under the
Original Credit Agreement shall continue as Obligations and Commitments under
this Agreement until otherwise paid or terminated in accordance with the terms
hereof.  Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case, as amended by this Agreement.   On and after the
Restatement Effective Date, each reference to the “Credit Agreement” in any
other Loan Document shall mean and be a reference to this Agreement.


ARTICLE II
 
THE CREDITS
 
SECTION 2.01.        Commitments.
 
-39-

--------------------------------------------------------------------------------


 
(a)            [Reserved].


(b)            Subject to the terms and conditions set forth herein, each Lender
having an Incremental Term A-1 Loan Commitment severally agrees to make a term
loan (an “Incremental Term A-1 Loan”) on the Restatement Effective Date to the
Borrower in Dollars by making immediately available funds to the Administrative
Agent’s account not later than the time on such date specified by the
Administrative Agent, which Incremental Term A-1 Loans shall not exceed for any
such Lender the Incremental Term A-1 Loan Commitment of such Lender.  Amounts
repaid in respect of Incremental Term A-1 Loans may not be reborrowed.


(c)            Subject to the terms and conditions set forth herein, each Lender
having an Incremental Term B-1 Loan Commitment severally agrees to make a term
loan (an “Incremental Term B-1 Loan”) on the Restatement Effective Date to the
Borrower in Dollars by making immediately available funds to the Administrative
Agent’s account not later than the time on such date specified by the
Administrative Agent, which Incremental Term B-1 Loans shall not exceed for any
such Lender the Incremental Term B-1 Loan Commitment of such Lender.  Amounts
repaid in respect of Incremental Term B-1 Loans may not be reborrowed.


(d)            Subject to the terms and conditions set forth herein, each
Revolving Lender agrees to make Revolving Loans to the Borrower in Dollars from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (ii) the total Revolving Credit Exposures
exceeding the sum of the total Revolving Commitments.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.


SECTION 2.02.        Loans and Borrowings.


(a)            Each Loan (other than a Swingline Loan) shall be made as part of
a Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.  Any Swingline Loan
shall be made in accordance with the procedures set forth in Section 2.04.


(b)            Subject to Section 2.13, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of Base Rate Loans or Eurocurrency Loans
as the Borrower may request in accordance herewith.  Each Swingline Loan shall
be a Base Rate Loan.  Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.


(c)            Each Borrowing of, conversion to or continuation of
(i) Eurocurrency Loans shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if not an integral multiple, the entire available
amount) and not less than $1,000,000 and (ii) Base Rate Loans (other than
Swingline Loans which shall be subject to Section 2.04) shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000;
provided that Eurocurrency Revolving Loans and Base Rate Revolving Loans may be
in an aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(c).  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of twenty (20) Eurocurrency Borrowings
outstanding.


(d)            Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request or convert a Base Rate Borrowing to or
continue, any Eurocurrency Borrowing if the Interest Period requested (i) with
respect to a Revolving Borrowing would end after the Revolving Credit Maturity
Date or (ii) with respect to a Term Loan Borrowing under any Class would end
after the final scheduled maturity date of such Class.
 
-40-

--------------------------------------------------------------------------------


 
SECTION 2.03.       Requests for Borrowings.  To request a Borrowing, a
conversion of Loans from one Type to the other or a continuation of Eurocurrency
Loans, the Borrower shall notify the Administrative Agent of such request, which
may be given by telephone, not later than (i) 1:00 p.m., New York City time,
three Business Days prior to the requested date of any Borrowing of, conversion
to or continuation of Eurocurrency Loans or of any conversion of Eurocurrency
Loans to Base Rate Loans,  and (ii) 12:00 noon, New York City time, on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurocurrency Loans having an Interest Period of
twelve months in duration as provided in the definition of “Interest Period,”
(x) the applicable notice must be received by the Administrative Agent not later
than 1:00 p.m., New York City time, four Business Days prior to the requested
date of such Borrowing, conversion or continuation of Eurocurrency Loans,
whereupon the Administrative Agent shall give prompt notice to the applicable
Lenders of such request and determine whether the requested Interest Period is
available to all of them and (y) not later than 1:00 p.m., New York City time,
three Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Loans, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the applicable Lenders.  Each
Borrowing Request shall be irrevocable and, in the case of a telephonic
Borrowing Request, shall be confirmed promptly by hand delivery or telecopy or
transmission by electronic communication in accordance with Section 9.01(b) to
the Administrative Agent of a written Borrowing Request substantially in the
form of Exhibit E and signed by the Borrower; provided that such Borrowing
Request may state that it is conditioned upon the occurrence of any specified
event, in which case, subject to Section 2.15, such Borrowing Request may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the date for borrowing specified therein) if such condition is not satisfied. 
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:


(i)           the Class (or Classes) of Loans to which such Borrowing Request
relates;


(ii)         the aggregate amount of each requested Borrowing, conversion or
continuation;


(iii)        the date of each such Borrowing, conversion or continuation, which
shall be a Business Day;


(iv)       whether each such Borrowing, conversion or continuation is to be a
Base Rate Borrowing or a Eurocurrency Borrowing;


(v)         in the case of a Eurocurrency Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;


(vi)       the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06; and


(vii)       whether the Borrower is requesting a new Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Loans.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing.  In the case of a failure to timely
request a conversion or continuation of Eurocurrency Loans, such Loans shall be
converted into Base Rate Loans.  If no Interest Period is specified with respect
to any requested Eurocurrency Borrowing or conversion or continuation of
Eurocurrency Loans, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Loans.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.  Except as otherwise provided herein, a Eurocurrency Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Loan.  During the existence of an Event of Default, the
Administrative Agent, at the direction of the Required Lenders, may require that
no Loans may be requested as, converted to or continued as Eurocurrency Loans
without the consent of the Required Lenders.
 
-41-

--------------------------------------------------------------------------------


 
SECTION 2.04.           Swingline Loans.


(a)            Subject to the terms and conditions set forth herein, the
Swingline Lender may in its discretion, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period; provided that no
such Swingline Loan shall be permitted if, after giving effect thereto, (i) the
aggregate principal amount of outstanding Swingline Loans would exceed the
Swingline Loan Sublimit, (ii) the aggregate Revolving Credit Exposures would
exceed the total Revolving Commitments or (iii) unless otherwise agreed by such
Swingline Lender, the aggregate amount of Swingline Loans, Revolving Loans and
Letters of Credit issued by such Swingline Lender would exceed such Swingline
Lender’s Revolving Commitments hereunder; provided further that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.  Immediately upon the making of a Swingline Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a risk participation in such
Swingline Loan in an amount equal to the product of such Revolving Lender’s
Applicable Percentage times the amount of such Swingline Loan.


(b)            To request a Swingline Loan, the Borrower shall notify the
Administrative Agent and Swingline Lender of such request, which may be given by
telephone and shall be irrevocable.  Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m., New York
City time, on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swingline Lender and the Administrative
Agent of a written Swingline Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Promptly after receipt by the Swingline
Lender of any telephonic Swingline Loan Notice, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 3:00 p.m. on the date of the proposed
Swingline Loan Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in Section 2.04(a), or
(B) that one or more of the applicable conditions specified in Article IV is not
then satisfied, then, the Swingline Lender shall make such Swingline Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swingline Lender or the Administrative Agent (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(c), by remittance to the relevant Issuing Bank) by
4:00 p.m., New York City time, on the requested date of such Swingline Loan.


(c)            (i) The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (and the Borrower hereby
irrevocably authorizes the Swingline Lender to so request on its behalf), that
each Revolving Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of the applicable Class of Swingline Loans
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Borrowing Request for purposes hereof) and in accordance
with the requirements of Section 2.02 and Section 2.03, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Commitments of the
applicable Class and the conditions set forth in Section 4.02.  The Swingline
Lender shall furnish the Borrower with a copy of the applicable Borrowing
Request promptly after delivering such notice to the Administrative Agent.  Each
Revolving Lender shall make an amount equal to its Applicable Percentage (of the
amount of the applicable Class of Swingline Loans) of the aggregate amount
specified in such Borrowing Request available to the Administrative Agent in
immediately available funds for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m., New York City time, on
the day specified in such Borrowing Request, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swingline Lender.
 
-42-

--------------------------------------------------------------------------------


 
(ii)            If for any reason any Swingline Loan cannot be refinanced by
such Base Rate Loan in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and such Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.  If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swingline
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Overnight Bank Funding Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing.  If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Base Rate Loan included in the relevant
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be.  A certificate of the Swingline Lender submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (ii) shall be conclusive absent manifest error.


(iii)            Each Revolving Lender’s obligation to make Base Rate Loans or
to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Base Rate Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swingline Loans, together with interest as provided herein.


(d)            (i) At any time after any Revolving Lender has purchased and
funded a risk participation in a Swingline Loan, if the Swingline Lender
receives any payment on account of such Swingline Loan, the Swingline Lender
will distribute to such Revolving Lender its Applicable Percentage thereof in
the same funds as those received by the Swingline Lender.


(ii)              If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 9.08
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Bank Funding
Rate.  The Administrative Agent will make such demand upon the request of the
Swingline Lender.  The obligations of the Revolving Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)            The Swingline Lender shall be responsible for invoicing the
Borrower for interest on the Swingline Loans.  Until each Revolving Lender funds
its Base Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Revolving Lender’s Applicable Percentage of any Swingline Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swingline Lender.


(f)            The Borrower shall make all payments of principal and interest in
respect of the Swingline Loans directly to the Swingline Lender.


(g)            If the maturity date shall have occurred in respect of any
tranche of Revolving Commitments at a time when another tranche or tranches of
Revolving Commitments is or are in effect with a longer maturity date, then on
the earliest occurring maturity date all then outstanding Swingline Loans shall
be repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
 
-43-

--------------------------------------------------------------------------------

 
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in Section
2.05(d)), there shall exist sufficient unutilized Extended Revolving Commitments
or Revolving Commitments so that the respective outstanding Swingline Loans
could be incurred pursuant the Extended Revolving Commitments or Revolving
Commitments which will remain in effect after the occurrence of such maturity
date, then there shall be an automatic adjustment on such date of the
participations in such Swingline Loans and the same shall be deemed to have been
incurred solely pursuant to the relevant Extended Revolving Commitments or
Revolving Commitments, and such Swingline Loans shall not be so required to be
repaid in full on such earliest maturity date.


(h)            The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Lenders that agree to serve
in such capacity as provided below.  The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder.


SECTION 2.05.           Letters of Credit.


  (a)            The Letter of Credit Commitment.


  (i)            Subject to the terms and conditions set forth herein, (x) each
Issuing Bank agrees, in reliance upon the agreements of the Revolving Lenders
set forth in this Section 2.05, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the Borrower
or its Restricted Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (y) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Restricted Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (i) the aggregate LC Exposure shall not exceed the LC
Exposure Sublimit, (ii) the aggregate amount of LC Exposure with respect to
Letters of Credit issued and outstanding by any Issuing Bank shall not exceed
its Issuing Bank LC Exposure Sublimit at any one time, (iii) the total Revolving
Credit Exposures shall not exceed the total Revolving Commitments and (iv) the
aggregate amount of Swingline Loans, Revolving Loans and Letters of Credit
issued by the Issuing Bank would not exceed such Issuing Bank’s Revolving
Commitments hereunder.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.


  (ii)            No Issuing Bank shall issue any Letter of Credit, if: (A)
subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders and the applicable Issuing Bank have
approved such expiry date; or (B) the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders and the applicable Issuing Bank have approved such expiry
date.


  (iii)            No Issuing Bank shall be under any obligation to issue any
Letter of Credit if:


(A)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or
 
-44-

--------------------------------------------------------------------------------

 
shall impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it;


(B)            the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;


(C)            except as otherwise agreed by the Administrative Agent and such
Issuing Bank, such Letter of Credit is in an initial stated amount less than
$100,000;


(D)            such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or


(E)            a default of any Revolving Lender’s (of the applicable Class)
obligations to fund under Section 2.05(c) exists or any Revolving Lender (of the
applicable Class) is at such time a Defaulting Lender hereunder, unless such
Issuing Bank has entered into satisfactory arrangements (in the Issuing Bank’s
sole and absolute discretion) with the Borrower or such Revolving Lender to
eliminate the Issuing Bank’s risk with respect to such Revolving Lender
(including as a result of the reallocation of such Defaulting Lender’s LC
Exposure among the non-defaulting Revolving Lenders as contemplated by Section
2.21).


(iv)            No Issuing Bank shall amend any Letter of Credit if the Issuing
Bank would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)            No Issuing Bank shall be under any obligation to amend any Letter
of Credit if (A) such Issuing Bank would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.


(vi)            Each Issuing Bank shall act on behalf of the applicable
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each Issuing Bank shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article VII
with respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article VII included such Issuing Bank
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to such Issuing Bank.


(b)             Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)               Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered (in writing, by e-mail, fax
or other electronic means) to the applicable Issuing Bank (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application or amendment
request, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Administrative Agent not later than 1:00 p.m., New York
City time, at least two Business Days (or such later date and time as the
applicable Issuing Bank may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable Issuing Bank: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable Issuing Bank may require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit amendment request shall specify in form and detail satisfactory to the
applicable Issuing Bank (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable Issuing
 
-45-

--------------------------------------------------------------------------------

 
Bank may require.  Additionally, the Borrower shall furnish to the applicable
Issuing Bank and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the applicable Issuing Bank or the Administrative Agent
may reasonably require.


(ii)            Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such Issuing Bank will
provide the Administrative Agent with a copy thereof.  Unless an Issuing Bank
has received written notice from the Administrative Agent or the Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, such Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Bank’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit by an Issuing Bank, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such Issuing Bank a risk participation in such Letter
of Credit in an amount equal to the product of such Lender’s Applicable
Percentage of the relevant Class times the amount of such Letter of Credit.


(iii)            If the Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the applicable Issuing Bank, the
Borrower shall not be required to make a specific request to an Issuing Bank for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Bank to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that no Issuing Bank shall permit any such extension if (A)
such Issuing Bank has determined that it would not be permitted at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.05(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such Issuing Bank not to permit such extension.


(iv)            Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Bank will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)            Drawings and Reimbursements; Funding of Participations.


(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall promptly examine the documents presented relevant to such drawing and
shall notify the Borrower and the Administrative Agent thereof.  Not later than
1:00 p.m., New York City time, on the Business Day following the Business Day on
which the Borrower shall have received such notice, the Borrower shall reimburse
such Issuing Bank through the Administrative Agent in an amount equal to the
amount of such drawing.  If the Borrower fails to so reimburse such Issuing Bank
by such time, the Administrative Agent shall promptly notify each applicable
Revolving Lender of the amount of the unreimbursed drawing (the “Unreimbursed
Amount”) and the amount of such Revolving Lender’s Applicable Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a Base
Rate Revolving Loan to be disbursed on such date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal
 
-46-

--------------------------------------------------------------------------------

 
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the applicable Class of Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Borrowing Notice).  Any notice given
by the applicable Issuing Bank or the Administrative Agent pursuant to this
Section 2.05(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


(ii)            Each Revolving Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the applicable Issuing Bank at the Administrative Agent’s office for
payments in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 2:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.05(c)(iii), such Revolving Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Loan to the Borrower in such amount.


(iii)            With respect to any Unreimbursed Amount in respect of a Letter
of Credit that is not fully refinanced by a Revolving Borrowing of Base Rate
Loans because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the
applicable Issuing Bank a L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate.  In
such event, each Revolving Lender’s payment to the Administrative Agent for the
account of the Issuing Bank pursuant to Section 2.05(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute a L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.05.


(iv)            Until each applicable Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.05(c) to reimburse an Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such
Issuing Bank.


(v)            Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse each Issuing Bank for amounts drawn under Letters of
Credit of the applicable Class issued by it, as contemplated by this Section
2.05(c), shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against such Issuing Bank, the
Borrower, any Subsidiary or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.05(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Borrowing Request).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse an Issuing Bank for the amount of any payment made by such Issuing
Bank under any Letter of Credit, together with interest as provided herein.


(vi)            If any Revolving Lender fails to make available to the
Administrative Agent for the account of an Issuing Bank any amount required to
be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(ii), such Issuing Bank
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
applicable Overnight Bank Funding Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Issuing
Bank in connection with the foregoing.  If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of an Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(d)            Repayment of Participations.
 
-47-

--------------------------------------------------------------------------------


 
(i)        At any time after an Issuing Bank has made a payment under any Letter
of Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.05(c), if the
Administrative Agent receives for the account of such Issuing Bank any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolving Lender its Applicable Percentage thereof in Dollars
and in the same funds as those received by the Administrative Agent.


(ii)            If any payment received by the Administrative Agent for the
account of an Issuing Bank pursuant to Section 2.05(c)(i) is required to be
returned under any of the circumstances described in Section 9.08 (including
pursuant to any settlement entered into by such Issuing Bank in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
such Issuing Bank its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the applicable Overnight Bank Funding Rate from time to time in effect.  The
obligations of the Revolving Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.


(e)            Obligations Absolute.  The obligation of the Borrower to
reimburse each Issuing Bank for each drawing under each Letter of Credit issued
by it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following: (i) any lack of
validity or enforceability of such Letter of Credit, this Agreement, or any
other Loan Document; (ii) the existence of any claim, counterclaim, setoff,
defense or other right that the Borrower or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
applicable Issuing Bank or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit; (iv) any payment by such
Issuing Bank under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by such Issuing Bank under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or (v) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any Subsidiary.  The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the applicable Issuing Bank. The
Borrower shall be conclusively deemed to have waived any such claim against the
applicable Issuing Bank and its correspondents unless such notice is given as
aforesaid.


(f)            Role of Issuing Banks.  Each Revolving Lender and the Borrower
agree that, in paying any drawing under any Letter of Credit, no Issuing Bank
shall have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document.  None of
the Issuing Banks, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the Issuing Banks, the Administrative Agent, any of their
respective
 
-48-

--------------------------------------------------------------------------------

 
Related Parties nor any correspondent, participant or assignee of any Issuing
Bank shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 2.05(e); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
any Issuing Bank, and such Issuing Bank may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, each Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such Issuing Bank shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.


(g)              Cash Collateral.


(i)               Upon the request of the applicable Issuing Bank, if, as of the
Letter of Credit Expiration Date, any LC Exposure for any reason remains
outstanding, the Borrower shall immediately Cash Collateralize (or otherwise
backstop in a manner satisfactory to such Issuing Bank) 103% of the then
outstanding amount of all LC Exposure with respect to Letters of Credit issued
by such Issuing Bank.


(ii)              In addition, if the Administrative Agent notifies the Borrower
at any time that the LC Exposure at such time exceeds the LC Exposure Sublimit
then in effect, then, within two Business Days (or such later time as the
Administrative Agent may agree in its sole discretion) after receipt of such
notice, the Borrower shall Cash Collateralize the LC Exposure in an amount equal
to the amount by which the LC Exposure exceeds the LC Exposure Sublimit.


(h)             Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the Issuing Bank and the Borrower when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.


(i)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(j)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable Issuing Bank hereunder for any
and all drawings under such Letter of Credit.  The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.


(k)            If the maturity date in respect of any tranche of Revolving
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Revolving Commitments in respect of which the
maturity date shall not have occurred are then in effect, such Letters of Credit
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Section 2.05(c)
and (d)) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.05(g).  Commencing with the maturity date of any tranche of Revolving
Commitments, the sublimit for Letters of Credit shall be agreed with the Lenders
under the extended tranches of Revolving Commitments.
 
-49-

--------------------------------------------------------------------------------


 
SECTION 2.06.          Funding of Borrowings.


(a)            Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage or other percentage provided for
herein; provided that Swingline Loans shall be made as provided in Section 2.04
and Term Loans to be made on the Restatement Effective Date shall be made at
such earlier time on such date as may be specified by the Administrative Agent. 
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account
designated by the Borrower in the applicable Borrowing Request; provided that
Base Rate Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(c) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.


(b)            Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Overnight Bank Funding Rate or (ii) in the
case of the Borrower, the interest rate applicable to Base Rate Loans of the
applicable Class.  If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.


SECTION 2.07.           [Reserved].


SECTION 2.08.           Termination and Reduction of Commitments.


(a)            (i) Unless previously terminated, each Incremental Term A-1 Loan
Commitment and Incremental Term B-1 Loan Commitment shall terminate at
5:00 p.m., New York City time, on the Restatement Effective Date and (ii) unless
previously terminated, all Revolving Commitments shall terminate on the
Revolving Credit Maturity Date.


(b)            The Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000, (or, if less, the remaining amount of
such Commitments) and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
Revolving Loans in accordance with Section 2.10 and Cash Collateralization of
(or other backstop in respect of) outstanding Letters of Credit, the total
Revolving Credit Exposures would exceed the total Revolving Commitments.


(c)            The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy or transmission by electronic communication in accordance
with Section 9.01(b)) of any election to terminate or reduce the Commitments
under paragraph (b) of this Section not later than 1:00 p.m., New York City
time, three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
instruments of Indebtedness or the occurrence of any other specified event, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Subject to Section 2.20(d), each reduction of the
Commitments of
 
-50-

--------------------------------------------------------------------------------

 
any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.


SECTION 2.09.          Repayment of Loans; Evidence of Debt.


(a)            The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to the Borrower on the Revolving Credit
Maturity Date in Dollars and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Credit
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least five (5) Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Loan is made, the Borrower shall repay all Swingline Loans then outstanding.


(b)            The Borrower shall repay in full all outstanding Initial Term A
Loans on the Restatement Effective Date;


(c)            The Borrower promises to repay in Dollars the Incremental Term
A-1 Loans at the dates and in the amounts set forth below (subject to adjustment
in the event of prepayments as provided in Section 2.10):
 
Date
Amount
September 30, 2017
$1,562,500
December 31, 2017
$1,562,500
March 31, 2018
$1,562,500
June 30, 2018
$1,562,500
September 30, 2018
$3,125,000
December 31, 2018
$3,125,000
March 31, 2019
$3,125,000
June 30, 2019
$3,125,000
September 30, 2019
$4,687,500
December 31, 2019
$4,687,500
March 31, 2020
$4,687,500
June 30, 2020
$4,687,500
September 30, 2020
$6,250,000
December 31, 2020
$6,250,000
March 31, 2021
$6,250,000
June 30, 2021
$6,250,000
September 30, 2021
$6,250,000
December 31, 2021
$6,250,000
March 31, 2022
$6,250,000



provided, however, that the Borrower shall repay the entire unpaid principal
amount of the Incremental Term A-1 Loans on the Incremental Term A-1 Loan
Maturity Date.


(d)            The Borrower promises to repay (i) on the last day of each fiscal
quarter, commencing September 30, 2017, an aggregate principal amount of
Incremental Term B-1 Loans equal to 0.25% of the aggregate principal amount of
all Incremental Term B-1 Loans borrowed on the Restatement Effective Date
(subject to adjustment in the event of prepayments as provided in Section 2.10)
and (ii) on the Incremental Term B-1 Loan Maturity Date, the aggregate principal
amount of all Incremental Term B-1 Loans outstanding on such date.


(e)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
-51-

--------------------------------------------------------------------------------


 
(f)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.


(g)            The entries made in the accounts maintained pursuant to paragraph
(e) or (f) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein absent manifest error; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.


(h)            Any Lender may request that Loans made by it be evidenced by
promissory notes.  In such event, the Borrower shall prepare, execute and
deliver to such Lender promissory notes payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.


SECTION 2.10.           Prepayment of Loans.


(a)            Optional Prepayments.  (i) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing of any Class in whole or
in part, without premium or penalty except as set forth in clauses (a)(iii) or
(c) below, subject to prior notice in accordance with paragraph (a)(ii) of this
Section.


  (ii)            The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy or transmission by electronic communication in accordance
with Section 9.01(b)) of any optional prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 12:00 p.m., New York City
time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of a Base Rate Borrowing, not later than 12:00 pm., New York City
time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 1:00 p.m., New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the Class or Classes of Loans to be repaid and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that such
notice may state that it is conditioned upon the effectiveness of other credit
facilities or instruments of Indebtedness or the occurrence of any other
specified event, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the date for prepayment
specified therein) if such condition is not satisfied.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the applicable Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02. 
Each prepayment of any Term Loans pursuant to this Section 2.10(a) shall be
applied to repayments thereof required pursuant to the applicable provisions of
Section 2.09 in the order selected by the Borrower.  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in such Borrowing. 
Prepayments pursuant to this Section 2.10(a) shall be accompanied by accrued
interest to the extent required by Section 2.12 and shall be subject to
Section 2.15.


(iii)            In the event that, on or prior to the date that is six months
after the Restatement Effective Date, the Borrower (x) prepays, repays,
refinances, substitutes or replaces any Incremental Term B-1 Loans in connection
with a Repricing Transaction (including, for the avoidance of doubt, any
prepayment made pursuant to Section 2.10(b)(iii) that constitutes a Repricing
Transaction), or (y) effects any amendment, waiver or other modification of, or
consent under, this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Incremental Term B-1 Lenders (in the case of a Lender that is
replaced pursuant to Section 2.18, such fee shall be payable to the Lender so
replaced and not to its assignee), (A) in the case of clause (x), a premium of
1.00% of the aggregate principal amount of the Incremental Term B-1 Loans so
prepaid, repaid, refinanced, substituted or replaced and (B) in the case of
clause (y), a fee equal to 1.00% of the aggregate principal amount of the
Incremental Term B-1 Loans outstanding immediately prior to such amendment,
waiver, modification or consent that are the subject of such Repricing
Transaction.  All such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction.
 
-52-

--------------------------------------------------------------------------------


 
(b)             Mandatory Prepayments.


(i)               If the Administrative Agent notifies the Borrower at any time
that the aggregate Revolving Credit Exposure at such time exceeds the Revolving
Commitments then in effect, then, within one Business Day after receipt of such
notice, the Borrower shall prepay Revolving Loans or Swingline Loans and/or Cash
Collateralize the LC Exposure in an aggregate amount equal to such excess;
provided, however, that, subject to the provisions of Section 2.05(g)(ii), the
Borrower shall not be required to Cash Collateralize the LC Exposures pursuant
to this Section 2.10(b) unless after the prepayment in full of such Loans the
Revolving Credit Exposure exceeds the Revolving Commitments then in effect.


(ii)              (A) If the Borrower or any Restricted Subsidiary receives any
Net Cash Proceeds from any  Asset Sale or Casualty Event, the Borrower shall
apply an amount equal to 100% of such Net Cash Proceeds (in the case of an Asset
Sale by a Foreign Subsidiary in connection with which funds are repatriated to
the United States in order to comply with this Section 2.10(b)(ii), net of
additional taxes payable or reserved against as a result thereof) to prepay Term
Loans in accordance with Section 2.10(b)(v) on or prior to the date which is ten
(10) Business Days after the date of the realization or receipt of such Net Cash
Proceeds; provided that no such prepayment shall be required pursuant to this
Section 2.10(b)(ii)(A) with respect to such Net Cash Proceeds that the Borrower
shall reinvest in accordance with Section 2.10(b)(ii)(B);


(B)            With respect to any Net Cash Proceeds realized or received with
respect to any Asset Sale or Casualty Event, at the option of the Borrower, the
Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for the Borrower’s or a Restricted Subsidiary’s business within
(x) twelve (12) months following receipt of such Net Cash Proceeds or (y) if the
Borrower or a Restricted Subsidiary enters into a legally binding commitment to
reinvest such Net Cash Proceeds within twelve (12) months following receipt
thereof, within six (6) months following the last day of such twelve month
period; provided that any such Net Cash Proceeds that are not so reinvested
within the applicable time period set forth above shall be applied as set forth
in Section 2.10(b)(ii)(A) within five (5) Business Days after the end of the
applicable time period set forth above.


(iii)            If the Borrower or any Restricted Subsidiary incurs or issues
any Refinancing Indebtedness or any Indebtedness not expressly permitted to be
incurred or issued pursuant to Section 6.01 (without prejudice to the
restrictions therein), the Borrower shall apply an amount equal to 100% of such
Net Cash Proceeds received by the Borrower or any Restricted Subsidiary
therefrom to prepay the Loans being refinanced thereby in accordance with
Section 2.10(b)(v) on or prior to the date which is three (3) Business Days
after the receipt of such Net Cash Proceeds.


(iv)            No later than the tenth Business Day after the date on which
financial statements with respect to each fiscal year of the Borrower are
required to be delivered pursuant to Section 5.01(a) (beginning with the fiscal
year ending December 31, 2018), the Borrower shall prepay the then outstanding
Term Loans by an amount equal to (A) 50% of Excess Cash Flow of the Borrower and
its Restricted Subsidiaries for the most recently completed fiscal year of the
Borrower (provided that the foregoing percentage shall be reduced to 25% when
the First Lien Net Leverage Ratio calculated on a Pro Forma Basis as of the last
day of the relevant fiscal year is equal to or less than 3.25 to 1.00 and to 0%
when the First Lien Net Leverage Ratio calculated on a Pro Forma Basis as of the
last day of the relevant fiscal year is equal to or less than 2.50 to 1.00)
minus (B) the principal amount of (1) any Term Loans, and, to the extent pari
passu with the Term Loans in right of payment and with respect to security,
Incremental Term Loans, Incremental Equivalent Indebtedness, Refinancing Term
Loans and Refinancing Indebtedness in the form of term loans and (2) any
Revolving Loans and Refinancing Indebtedness in the form of revolving loans (in
each case, to the extent accompanied by a permanent reduction of the relevant
revolving commitment) voluntarily prepaid pursuant to this Section 2.10(a) or
repurchased or prepaid pursuant to Section 2.10(c) or 2.10(d) (but only in an
amount equal to the aggregate purchase price paid if less than par) or
voluntarily prepaid or purchased pursuant to the applicable provisions of the
documentation governing such Refinancing Indebtedness, Incremental Equivalent
Indebtedness or Refinancing Term Loans, in each case, during such fiscal year
or, at the option of the Borrower, prior to the date of the required prepayment
under this Section 2.10(b)(iv) in respect of such fiscal year; provided that (x)
no such voluntary prepayments or purchases shall reduce the payments required to
be made under this Section 2.10(b)(iv) for more than one fiscal year and (y) no
such voluntary prepayments or purchases shall reduce the payments
 
-53-

--------------------------------------------------------------------------------

 
required to be made under this Section 2.10(b)(iv) to the extent financed with
long-term Indebtedness (other than revolving Indebtedness).  Any payment under
this clause (iv) shall be an “ECF Payment.”


(v)      The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (ii)
through (iv) of this Section 2.10(b) at least three (3) Business Days prior to
the date of such prepayment.  Each such notice shall specify the date and amount
of such prepayment.  The Administrative Agent will promptly notify each
applicable Term Lender of the contents of the Borrower’s prepayment notice and
of such Term Lender’s pro rata share of the prepayment.  Each Term Lender may
reject all or a portion of its pro rata share of any mandatory prepayment (such
declined amounts, the “Declined Proceeds”) of Term Loans required to be made
pursuant to clauses (ii), (iii) or (iv) of this Section 2.10(b) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 5:00 p.m. (New York time) one Business Day after the date
of such Lender’s receipt of notice from the Administrative Agent regarding such
prepayment.  Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender.  If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
Lender’s pro rata share of such mandatory prepayment of Term Loans.  Any
Declined Proceeds shall be offered to the applicable Term Lenders not so
declining such prepayment on a pro rata basis in accordance with the Term Loans
of such Lenders (with such non-declining Term Lenders having the right to
decline any prepayment with Declined Proceeds at the time and in the manner
specified by the Administrative Agent).  To the extent such non-declining Term
Lenders elect to decline their pro rata share of such Declined Proceeds, any
Declined Proceeds remaining thereafter shall be retained by the Borrower and
used for any purpose not otherwise prohibited by this Agreement.  The
Administrative Agent may make appropriate adjustments to the accounts of the
Term Lenders to reflect any non pro rata payment of Term Loans of any Class as a
result of this Section 2.10(b)(v).


(vi)            Each prepayment of Term Loans pursuant to this Section 2.10(b)
shall be applied, subject to Section 2.10(b)(v), pro rata to each Class of Term
Loans (on a pro rata basis to the Term Loans of the Lenders with such Class of
Term Loans), except that prepayments pursuant to Section 2.10(b)(iii) may be
applied to the Class or Classes of Term Loans selected by the Borrower and
shall, in each case, be further applied to reduce the remaining scheduled
repayments of such Class of Term Loans as directed by the Borrower (or, if no
such direction is indicated, first in direct order of maturity to the scheduled
repayments thereof occurring in the next twelve months following the date of
such prepayment pursuant to Section 2.09(b) and second ratably to the remaining
scheduled repayments of such Class required pursuant to Section 2.09(b)).


(vii)            Any prepayment of Term Loans pursuant to this Section 2.10(b)
shall be accompanied by accrued interest to the extent required by Section 2.12
and shall be subject to Section 2.15.


(c)            (i) Notwithstanding anything to the contrary in Section 2.10(a)
(which provisions shall not be applicable to this Section 2.10(c)), the Borrower
shall have the right at any time and from time to time to prepay its Term Loans
of any Class owing to Lenders electing to participate in such prepayments at a
discount to the par value of such Term Loans and on a non-pro rata basis (each,
a “Discounted Voluntary Prepayment”) pursuant to the procedures described in
this Section 2.10(c); provided that (A) no Discounted Voluntary Prepayment shall
be made unless immediately after giving effect to such Discounted Voluntary
Prepayment, no Default or Event of Default has occurred and is continuing,
(B) no proceeds of Revolving Loans shall be utilized to make any Discounted
Voluntary Prepayment, (C) any Discounted Voluntary Prepayment shall be offered
to all Lenders with Term Loans of the applicable Class on a pro rata basis and
(D) the Borrower on the date such Discounted Voluntary Prepayment is made shall
deliver to the Administrative Agent a certificate of a Responsible Officer of
the Borrower stating (1) that no Default or Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment and (2) that
each of the conditions to such Discounted Voluntary Prepayment contained in this
Section 2.10(c) has been satisfied or waived.


(ii)            To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit K (each, a “Discounted Prepayment Option
Notice”) that the Borrower desires to prepay Term Loans in an aggregate
principal amount specified
 
-54-

--------------------------------------------------------------------------------

 
therein by the Borrower (each, a “Proposed Discounted Prepayment Amount”), in
each case at a discount to the par value of such Term Loans as specified below. 
The Proposed Discounted Prepayment Amount of Term Loans shall not be less than
$10,000,000.  The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount for Term Loans and the Class of Term Loans to which
such offer relates, (B) a discount range (which may be a single percentage)
selected by the Borrower with respect to such proposed Discounted Voluntary
Prepayment equal to a percentage of par of the principal amount of such Term
Loans (the “Discount Range”) and (C) the date by which Lenders are required to
indicate their election to participate in such proposed Discounted Voluntary
Prepayment which shall be at least five Business Days following the date of the
Discounted Prepayment Option Notice (the “Acceptance Date”).


(iii)            Upon receipt of a Discounted Prepayment Option Notice in
accordance with Section 2.10(c)(ii), the Administrative Agent shall promptly
notify each applicable Lender thereof.  On or prior to the Acceptance Date, each
Lender with Term Loans of the applicable Class may specify by written notice
substantially in the form of Exhibit L (each, a “Lender Participation Notice”)
to the Administrative Agent (A) a maximum discount to par (the “Acceptable
Discount”) within the Discount Range (for example, a Lender specifying a
discount to par of 20% would accept a prepayment price of 80% of the par value
of the Term Loans to be prepaid) and (B) a maximum principal amount (subject to
rounding requirements specified by the Administrative Agent) of Term Loans of
the applicable Class held by such Lender with respect to which such Lender is
willing to permit a Discounted Voluntary Prepayment at the Acceptable Discount
(“Offered Loans”).  Based on the Acceptable Discounts and principal amounts of
Term Loans specified by the Lenders in Lender Participation Notices, the
Administrative Agent, in consultation with the Borrower, shall calculate the
applicable discount for Term Loans (the “Applicable Discount”), which Applicable
Discount shall be (A) the percentage specified by the Borrower if the Borrower
has selected a single percentage pursuant to Section 2.10(c)(ii) for the
Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range.  The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans (as defined below).  Any Lender with outstanding Term Loans
under the applicable Class whose Lender Participation Notice is not received by
the Administrative Agent by the Acceptance Date shall be deemed to have declined
to accept a Discounted Voluntary Prepayment of any of its Term Loans at any
discount to their par value within the Applicable Discount.


(iv)            A Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Term Loans (or the respective portions thereof) of the
applicable Class offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent).  If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay all Qualifying
Loans.


(v)            Each Discounted Voluntary Prepayment shall be made within five
Business Days of the Acceptance Date, without premium or penalty (and with any
amounts due under Section 2.15), upon irrevocable notice substantially in the
form of Exhibit M (each a “Discounted Voluntary Prepayment Notice”), delivered
to the Administrative Agent no later than 1:00 p.m. New York City time, two
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Administrative Agent.  Upon
receipt of any Discounted Voluntary Prepayment Notice the Administrative Agent
shall promptly notify each relevant Lender thereof.  If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable
 
-55-

--------------------------------------------------------------------------------

 
Lenders, subject to the Applicable Discount on the applicable Term Loans, on the
date specified therein together with accrued interest (on the par principal
amount) to, but not including, such date on the amount prepaid.


(vi)            To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.10(c)(iii)
above) reasonably established by the Administrative Agent and the Borrower.


(vii)           Prior to the delivery of a Discounted Voluntary Prepayment
Notice, upon written notice to the Administrative Agent, a Borrower may withdraw
its offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice.


(viii)         To the extent the Term Loans are prepaid pursuant to this Section
2.10(c), scheduled amortization amounts for the Term Loans of such Class under
Section 2.09 shall be reduced on a pro rata basis by the principal amount of the
Term Loans so prepaid.


(ix)             For the avoidance of doubt, any Loans that are prepaid pursuant
to this Section 2.10(c) shall be deemed canceled immediately upon giving effect
to such prepayment.


(d)             In addition to any prepayment of Term Loans pursuant to Section
2.10(c), and notwithstanding anything to the contrary in Section 2.10(a) (which
provisions shall not be applicable to this Section 2.10(d)), the Borrower may at
any time prepay Term Loans of any Class of any Lender at such price or prices as
may be mutually agreed by the Borrower and such Lender (which, for avoidance of
doubt, may be a prepayment at a discount to par), pursuant to individually
negotiated transactions with any Lender or offers to prepay that are open to all
Lenders of Term Loans of any Class selected by the Borrower so long as (i) at
the time of, and after giving effect to, any such prepayment pursuant to this
Section 2.10(d), no Event of Default has occurred and is continuing, (ii) no
proceeds of Revolving Loans are utilized to fund any such prepayment and (iii)
the Borrower and each Lender whose Term Loans are to be prepaid pursuant to this
Section 2.10(d) execute and deliver to the Administrative Agent an instrument
identifying the amount of Term Loans of each Class of each such Lender to be so
prepaid, the date of such prepayment and the prepayment price therefor.  The
principal amount of any Term Loans of any Class prepaid pursuant to this Section
2.10(d) shall reduce remaining scheduled amortization for such Class of Term
Loans on a pro rata basis.


SECTION 2.11.           Fees.


(a)            The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount by which the Revolving Commitment of such
Lender exceeds the Revolving Loans and LC Exposure of such Lender during the
period from and including the Closing Date to but excluding the date on which
such Commitment terminates; provided that any commitment fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no commitment fee shall accrue on the Revolving Commitment of a
Defaulting Lender at any time that such Lender shall be a Defaulting Lender. 
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Closing Date.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(b)            The Borrower agrees to pay (i) to the Administrative Agent for
the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such
 
-56-

--------------------------------------------------------------------------------

 
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees
and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Unless otherwise specified above,
participation fees and fronting fees shall be payable in arrears on the last day
of March, June, September and December of each year, commencing on the first
such date to occur after the Closing Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  Any other fees payable to an Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(c)            The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent in the Agency Fee Letter.


(d)            All fees payable hereunder shall be paid on the dates due, in
Dollars and immediately available funds, to the Administrative Agent (or to the
relevant Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders.  Fees paid
shall not be refundable under any circumstances.


SECTION 2.12.           Interest.


(a)            The Loans comprising each Base Rate Borrowing (including each
Swingline Loan) shall bear interest at the Base Rate applicable to the Class of
Loans included in such Borrowing as in effect from time to time plus the
Applicable Rate applicable to the Class of Loans included in such Borrowing.


(b)            The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Eurocurrency Rate applicable to the Class of Loans included in
such Borrowing for the Interest Period in effect for such Borrowing plus the
Applicable Rate applicable to the Class of Loans included in such Borrowing.


(c)            Notwithstanding the foregoing, while an Event of Default exists
under clause (a), (b), (h) or (i) of Article VII, the Borrower shall pay
interest on all overdue amounts, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to Base Rate Revolving Loans as provided in paragraph (a) of this
Section (the “Default Rate”).


(d)            Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Base Rate Revolving Loan prior to the end of the Availability Period or a
Swingline Loan), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.


(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Base Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Base Rate or
Eurocurrency Rate shall be determined by the Administrative Agent in
 
-57-

--------------------------------------------------------------------------------

 
accordance with the provisions of this Agreement, and such determination shall
be conclusive absent manifest error.


SECTION 2.13.           Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing:


(a)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for such Interest Period; or


(b)            the Administrative Agent is advised by the Required Lenders that
the Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.


SECTION 2.14.           Increased Costs.


(a)               If any Change in Law shall:


(i)             impose, modify or deem applicable any reserve, special deposit
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender or any Issuing Bank;


(ii)          subject a Lender or Issuing Bank to any additional Tax (other than
any Excluded Taxes or Indemnified Taxes indemnified under Section 2.16); or


(iii)       impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or, in the case of clause
(ii), any Loan) or of maintaining its obligation to make any such Loan or to
increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder, whether of
principal, interest or otherwise, in each case by an amount deemed by such
Lender or such Issuing Bank to be material in the context of its making of, and
participation in, extensions of credit under this Agreement, then, upon the
request of such Lender or such Issuing Bank, the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.


(b)            If any Lender or any Issuing Bank determines in good faith that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing
 
-58-

--------------------------------------------------------------------------------

 
Bank’s holding company with respect to capital adequacy and liquidity
requirements), then from time to time, upon the request of such Lender or such
Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.


(c)            A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and setting forth in reasonable detail the
manner in which such amount or amounts was determined and certifying that such
Lender or Issuing Bank is generally charging such amounts to similarly situated
borrowers under comparable credit facilities shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days (or such later date as may be agreed by
the applicable Lender) after receipt thereof.


(d)            Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.15.           Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.10), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.03 or Section
2.10, as applicable, and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense (excluding loss of anticipated profit)
attributable to such event.  Such loss, cost or expense to any Lender may be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Eurocurrency Rate that would
have been applicable to such Loan (and excluding any Applicable Rate), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market.  A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Administrative Agent, who in turn will deliver to the
Borrower, and shall be conclusive absent manifest error. The Borrower shall pay
the Administrative Agent for the account of such Lender the amount shown as due
on any such certificate within ten (10) days (or such later date as may be
agreed by the applicable Lender) after receipt thereof.


SECTION 2.16.           Taxes.


(a)            All payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes unless required by applicable Laws.  If any applicable withholding
agent shall be required to deduct any Indemnified Taxes or Other Taxes in
respect of any such payments, then (i) the sum payable by the applicable Loan
Party shall be increased as necessary so that after all required deductions have
been made (including deductions applicable to additional sums payable under this
Section 2.16) Lender or Issuing Bank (as the case may be) or, in the case of a
payment made to the Administrative
 
-59-

--------------------------------------------------------------------------------

 
Agent for its own account, the Administrative Agent, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions and (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(b)            Without duplication of Section 2.16(a), the Borrower shall pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, any Other Taxes.


(c)            The Borrower shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes payable by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of any Loan
Party under any Loan Document hereunder (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16), and any
Other Taxes, and, in each case, any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.


(d)            As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Loan Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)            Any Lender that is legally entitled to an exemption from or
reduction of withholding Tax under the law of any jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to any payments under this Agreement shall deliver to the Borrower and
the Administrative Agent, at the time or times reasonably requested by the
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation (including any specific documentation referred to in the paragraph
below) obsolete, expired or inaccurate in any material respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
Borrower or the Administrative Agent) or promptly notify the Borrower and the
Administrative Agent of its legal ineligibility to do so.


Without limiting the generality of the foregoing, with respect to any Loan made
to the Borrower, any Foreign Lender shall, to the extent it is legally eligible
to do so, deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally eligible to do
so), whichever of the following is applicable:


(i)           two duly completed original Internal Revenue Service Forms W‑8BEN
or W-8BEN-E (or any successor forms) claiming eligibility for benefits of an
income Tax treaty to which the United States of America is a party,


(ii)         two duly completed copies of Internal Revenue Service Forms W‑8ECI
(or any successor forms),


(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) two
original certificates, in substantially the form of Exhibit I-1, or any other
form approved by the Borrower and the Administrative Agent, to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent
 
-60-

--------------------------------------------------------------------------------

 
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and that no payments in connection with the Loan
Documents are effectively connected with such Foreign Lender’s conduct of a U.S.
trade or business and (y) two original duly completed Internal Revenue Service
Forms W‑8BEN or W-8BEN-E (or any successor forms),


(iv)       to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
two original Internal Revenue Service Forms W‑8IMY (or any successor forms) of
the Foreign Lender, accompanied by copies of Form W‑8ECI, W‑8BEN or W-8BEN-E, a
United States Tax Compliance Certificate, substantially in the form of Exhibit
I-2, Exhibit I-3, or Exhibit I-4, Form W‑9, Form W‑8IMY and/or any other
required information (or any successor forms) from each beneficial owner, as
applicable (provided that, if such Foreign Lender is a partnership and is not a
participating Lender and if one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Foreign Lender on behalf of such beneficial owner), or


(v)         two originals of any other form prescribed by applicable
requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made, and


(vi)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
whether any amount is required to be deducted and withheld from such payment. 
Solely for purposes of this clause (vi), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


(vii)      Each Lender hereby authorizes the Administrative Agent to deliver to
the Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
2.16(e).


(f)            If the Administrative Agent, an Issuing Bank or a Lender
determines, in its sole good faith discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Loan Party or with respect to which a Loan Party has paid additional amounts
pursuant to this Section 2.16, it shall promptly pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Loan Parties under this Section 2.16 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Administrative
Agent, such Issuing Bank or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent, such Issuing Bank or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Issuing Bank
or such Lender in the event the Administrative Agent, such Issuing Bank or such
Lender is required to repay such refund to such Governmental Authority.  The
Administrative Agent, such Issuing Bank or such Lender shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
Governmental Authority (provided that the Administrative Agent, such Issuing
Bank or such Lender may delete any information therein that the Administrative
 
-61-

--------------------------------------------------------------------------------

 
Agent, such Issuing Bank or such Lender reasonably deems confidential).  This
Section shall not be construed to require the Administrative Agent or any Lender
to make available its Tax returns (or any other information relating to its
Taxes which it reasonably deems confidential) to the Borrower or any other
Person.


(g)            For the avoidance of doubt, for purposes of this Section 2.16,
the term “Lender” shall include any Swingline Lender and any Issuing Bank.


SECTION 2.17.           Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.


(a)            The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) without condition or deduction for any counterclaim, defense,
recoupment or setoff prior to 2:00 p.m., New York City time, on the date when
due, in immediately available funds.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made in Dollars to the
Administrative Agent, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.


(b)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.


(c)            If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price promptly restored to the extent of
such recovery, without interest, and (ii) the provisions of this paragraph shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant in accordance with Section 9.04 or Section 2.10(d).  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Laws, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.


(d)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the relevant Issuing Bank hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption,
 
-62-

--------------------------------------------------------------------------------

 
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the relevant Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Bank, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Bank Funding Rate.  A notice of the Administrative Agent
to any Lender or the Borrower with respect to any amount owing under this
subsection (d) shall be conclusive, absent manifest error.


(e)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04, 2.05, 2.06, 2.17 or 9.03, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payments.


SECTION 2.18.           Mitigation Obligations; Replacement of Lenders.


(a)            If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment.  Any Lender claiming reimbursement of such costs and expenses shall
deliver to the Borrower a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.


(b)            If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
if any Lender is a Defaulting Lender, if any Lender fails to grant a consent in
connection with any proposed change, waiver, discharge or termination of the
provisions of this Agreement as contemplated by Section 9.02 for which the
consent of each Lender or each Lender of the applicable Class or each affected
Lender is required but the consent of the Required Lenders (or of a majority in
interest of the Lenders of the applicable Class, as the case may be) is obtained
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, but excluding the consents
required by, Section 9.04), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(i)      the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 9.04 (unless otherwise agreed by the Administrative
Agent);


(ii)      such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.14, Section 2.15
and Section 2.16) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);
 
-63-

--------------------------------------------------------------------------------


 
(iii)      in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)      such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


SECTION 2.19.           Incremental Facilities.


(a)            The Borrower may from time to time after the Restatement
Effective Date elect to increase the Revolving Commitments or any Extended
Revolving Commitments (“Increased Commitments”) or obtain one or more tranches
of (or increase any existing tranche of) term loans denominated in Dollars
(each, an “Incremental Term Loan”), in each case in an aggregate principal
amount of not less than (x) $10,000,000, in the case of Increased Commitments
and (y) $20,000,000 (or such lesser amount as the Administrative Agent may
agree), in the case of Incremental Term Loans, so long as (except in the case of
Refinancing Term Loans and Refinancing Revolving Commitments) the aggregate
principal amount of Increased Commitments or Incremental Term Loans to be
established or incurred, as applicable, does not exceed the Incremental Cap at
such time.  The Borrower may arrange for any such increase or tranche to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Revolving Commitment or Extended Revolving Commitment, or to participate in such
Incremental Term Loan, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, a “New Lender”), to increase their existing
Revolving Commitment or Extended Revolving Commitment, or to participate in such
Incremental Term Loan, or extend Revolving Commitments or Extended Revolving
Commitments, as the case may be; provided that each New Lender (and, in the case
of an Increased Commitment, each Increasing Lender) shall be subject to the
approval of the Borrower and, to the extent such consent would be required under
Section 9.04 for an assignment to such New Lender, the Administrative Agent and,
in the case of an Increased Commitment, each Issuing Bank and Swingline Lender
(in each case, such consents not to be unreasonably withheld or delayed). 
Without the consent of any Lenders other than the relevant Increasing Lenders or
New Lenders, this Agreement and the other Loan Documents may be amended pursuant
to an Additional Credit Extension Amendment as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.19.  Increases of Revolving Commitments
and Extended Revolving Commitment and new Incremental Term Loans created
pursuant to this Section 2.19 shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Increasing Lenders or New
Lenders and the Administrative Agent shall notify each Lender thereof. 
Notwithstanding the foregoing (but subject to the following proviso), no
Increased Commitments or Extended Revolving Commitments or Incremental Term
Loans shall be permitted under this paragraph unless (i) on the proposed date of
the effectiveness of such increase in the Revolving Commitments or Extended
Revolving Commitments or borrowing of such Incremental Term Loan, the conditions
set forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied (or
waived by the Required Lenders) and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower; provided, that to the extent agreed to by the Lenders providing
such Increased Commitments or Incremental Term Loans, as applicable, and the
proceeds of such Increased Commitments or Incremental Term Loans, as the case
may be, are used to finance a Permitted Acquisition or similar Investment, with
respect to the condition set forth in Section 4.02(a), only the Specified
Representations shall be required to be true and correct, and the condition set
forth in Section 4.02(b) shall be limited to an Event of Default under clauses
(a), (b), (h) or (i) of Article VII and (ii) other than in the case of
Refinancing Term Loans or Refinancing Revolving Commitments, the Borrower shall
be in compliance, calculated on a Pro Forma Basis (assuming for this purpose
that all Increased Commitments were fully drawn), with the covenants contained
in Section 6.09 as of the last day of the most recent fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to Section
5.01(a) or (b) of this Agreement (or, prior to the initial delivery under this
Agreement, of the Original Credit Agreement) prior to such time.  On the
effective date of any increase in the Revolving Commitments or Extended
Revolving Commitments, (i) each relevant Increasing Lender and New Lender shall
make available to the Administrative Agent such amounts in immediately
 
-64-

--------------------------------------------------------------------------------

 
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Loans of the applicable
Lenders of such class to equal its Applicable Percentage of such outstanding
Loans, and (ii) if, on the date of such increase, there are any Revolving Loans
of the applicable Class outstanding, such Revolving Loans shall on or prior to
the effectiveness of such Increased Commitments be prepaid to the extent
necessary from the proceeds of additional Revolving Loans made hereunder by the
Increasing Lenders and New Lenders, so that, after giving effect to such
prepayments and any borrowings on such date of all or any portion of such
Increased Commitments, the principal balance of all outstanding Revolving Loans
of such Class owing to each Lender with a Revolving Commitment of such Class is
equal to such Lender’s pro rata share (after giving effect to any nonratable
Increased Commitment pursuant to this Section 2.19) of all then outstanding
Revolving Loans of such Class.  The Administrative Agent and the Lenders hereby
agree that the borrowing notice, minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence. 
The deemed payments made pursuant to clause (ii) of the second preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, and shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.15 if
the deemed payment occurs other than on the last day of the related Interest
Periods.  The terms of any Incremental Term Loans shall be as set forth in the
Additional Credit Extension Amendment providing for such Incremental Term Loans;
provided that (i)(x) the final scheduled maturity date of any Incremental Term
Loans (other than Refinancing Term Loans) which have scheduled amortization in
excess of 1.00% per annum, a final maturity of five years or less and which are
primarily syndicated to commercial banks in connection with the primary
syndication thereof (as reasonably determined by the Administrative Agent)
(each, an “Incremental Term A Loan”) shall be no earlier than the Incremental
Term A-1 Loan Maturity Date (or any later date required pursuant to any
Additional Credit Extension Amendment that has previously become effective) and
(y) the final scheduled maturity date of any Incremental Term Loans that are not
Refinancing Term Loans or Incremental Term A Loans (each, an “Incremental Term B
Loan”) shall be no earlier than the Incremental Term B-1 Loan Maturity Date (or
any later date required pursuant to any Additional Credit Extension Amendment
that has previously become effective), (ii)(x) the Weighted Average Life to
Maturity of any Incremental Term A Loans (other than Refinancing Term Loans)
shall not be shorter than the then remaining Weighted Average Life to Maturity
of the Incremental Term A-1 Loans (or any longer Weighted Average Life to
Maturity required pursuant to any Additional Credit Extension Amendment that has
previously become effective) (except to the extent of amortization of up to
1.00% per annum of the original principal amount for periods where amortization
has been eliminated as a result of prepayment of the applicable Term Loans) and
(y) the Weighted Average Life to Maturity of any Incremental Term B Loans (other
than Refinancing Term Loans) shall not be shorter than the then remaining
Weighted Average Life to Maturity of the Incremental Term B-1 Loans (or any
longer Weighted Average Life to Maturity required pursuant to any Additional
Credit Extension Amendment that has previously become effective),
(iii) Incremental Term Loans shall not participate on a greater than pro rata
basis with the Term Loans in any mandatory prepayment hereunder (except in the
case of (a) incurrence of Refinancing Indebtedness in respect thereof and (b)
mandatory prepayments with respect to a Class of Incremental Term Loans issued
subject to customary escrow provisions that include a mandatory prepayment
applicable solely to such Class of Incremental Term Loans if the applicable
escrow release event does not occur prior to the specified escrow “outside
date”), (iv) the provisions with respect to payment of interest (including any
“MFN” provisions), original issue discount and upfront fees shall be as set
forth in the Additional Credit Extension Amendment providing for such
Incremental Term Loans; provided that if the Effective Yield of any newly
established Class of Incremental Term Loans (other than Refinancing Term Loans)
that is established prior to the date that is 12 months from the Restatement
Effective Date exceeds the Effective Yield of the Incremental Term B-1 Loans by
more than 50 basis points, then the Applicable Rate for the Incremental Term B-1
Loans shall be increased to the extent required so that the Effective Yield of
such Incremental Term B-1 Loans is equal to the Effective Yield of such
Incremental Term Loans minus 50 basis points, (v) any Class of Incremental Term
Loans may contain customary excess cash flow mandatory prepayment provisions;
provided that such mandatory prepayments with respect to such Incremental Term
Loans shall be made on a no greater than pro rata basis with the then existing
Term Loans, (vi) if the Borrower and the lenders providing the relevant Class of
Incremental Term Loans agree, such Incremental Term Loans may be Excluded Term
Loans, (vii) if the Borrower and the lenders providing the relevant Class of
Incremental Term Loans agree, the Additional Credit Extension Amendment
providing for such Incremental Term Loans may permit repurchases by, or
assignments to, the Borrower or any Restricted Subsidiary of such Incremental
Term Loans pursuant to open market purchases or “dutch auctions” so long as (1)
no Event of Default shall have occurred
 
-65-

--------------------------------------------------------------------------------

 
and be continuing, (2) the Incremental Term Loans purchased are immediately and
automatically canceled, (3) no proceeds from any loan under any revolving credit
facility shall be used to fund such assignments or repurchases and (4) the
purchasing party shall be required to identify itself and the seller shall make
a customary “big boy” representation and (viii) all other terms applicable to
such Incremental Term Loans (other than provisions specified in clauses (i)
through (vii) above) to the extent not identical to the terms of the then
outstanding Term Loans, shall be permitted if reasonably satisfactory to the
Administrative Agent.  The terms of any Increased Commitments shall be the same
as those of the Revolving Commitments or Extended Revolving Commitments, as
applicable; provided that Refinancing Revolving Commitments may have a later
maturity date than, and pricing and fees different from, those applicable to the
Revolving Commitments and Extended Revolving Commitments.  For the avoidance of
doubt, no Lender shall have any obligation to provide any Increased Commitment
or Incremental Term Loan by virtue of this Agreement.


(b)            This Section 2.19 shall override any provisions in Section 9.02
to the contrary.


SECTION 2.20.           Extended Term Loans and Extended Revolving Commitments.


(a)            The Borrower may at any time and from time to time request that
all or a portion of the Term Loans of any Class in an aggregate principal amount
of not less than $20,000,000 (or such lesser amount as the Administrative Agent
may agree) (an “Existing Term Loan Class”) be converted to extend the scheduled
maturity date(s) of any payment of principal with respect to all or a portion of
any principal amount of such Term Loans (any such Term Loans which have been so
converted, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.20.  In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the Existing Term Loan Class) (an
“Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall be consistent with the Term Loans under the
Existing Term Loan Class from which such Extended Term Loans are to be converted
except that:


(i)          all or any of the scheduled amortization payments of principal of
the Extended Term Loans may be delayed to later dates than, or be reduced to a
lesser amount than, the scheduled amortization payments of principal of the Term
Loans of such Existing Term Loan Class to the extent provided in the applicable
Additional Credit Extension Amendment;


(ii)        the pricing terms, including interest margins and interest rate
floors, with respect to the Extended Term Loans may be different than those for
the Term Loans of such Existing Term Loan Class and upfront fees may be paid to
the Extending Term Lenders to the extent provided in the applicable Additional
Credit Extension Amendment; and


(iii)       the Additional Credit Extension Amendment may provide for other
covenants and terms that apply only after the Latest Maturity Date at the time
such Extended Term Loans are incurred.


(b)            Any Extended Term Loans converted pursuant to any Extension
Request shall be designated a series of Extended Term Loans for all purposes of
this Agreement; provided that, subject to the limitations set forth in clause
(a) above, any Extended Term Loans converted from an Existing Term Loan Class
may, to the extent provided in the applicable Additional Credit Extension
Amendment and consistent with the requirements set forth above, be designated as
an increase in any previously established Class of Term Loans.


(c)            The Borrower shall provide the applicable Extension Request at
least ten (10) Business Days, or such shorter period as the Administrative Agent
may agree, prior to the date on which Lenders under the applicable Existing Term
Loan Class are requested to respond.  No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Class converted
into Extended Term Loans pursuant to any Extension Request.  Any Lender wishing
to have all or a portion of its Term Loans under the Existing Term Loan Class
subject to such Extension Request (such Lender an “Extending Term Lender”)
converted into Extended Term Loans shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Class which
it has elected to request be
 
-66-

--------------------------------------------------------------------------------

 
converted into Extended Term Loans (subject to any minimum denomination
requirements reasonably imposed by the Administrative Agent and acceptable to
the Borrower).  In the event that the aggregate amount of Term Loans under the
Existing Term Loan Class subject to Extension Elections exceeds the amount of
Extended Term Loans requested pursuant to an Extension Request, Term Loans of
the Existing Term Loan Class subject to Extension Elections shall be converted
to Extended Term Loans on a pro rata basis based on the amount of Term Loans
included in each such Extension Election (subject to any minimum denomination
requirements reasonably imposed by the Administrative Agent and acceptable to
the Borrower).


(d)            The Borrower may, with the consent of each Person providing an
Extended Revolving Commitment, the Administrative Agent and any Person acting as
swingline lender or issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the applicable Revolving Commitments; provided
that (i) the establishment of any such Extended Revolving Commitments shall be
accompanied by a corresponding reduction in the Revolving Commitments of the
applicable Class, (ii) any reduction in the applicable Revolving Commitments
may, at the option of the Borrower, be directed to a disproportional reduction
of such Revolving Commitments of any Lender providing an Extended Revolving
Commitment and (iii) any Extended Revolving Commitments provided pursuant to
this clause (d) shall be in a minimum principal amount of $10,000,000.


(e)            Extended Term Loans and Extended Revolving Commitments shall be
established pursuant to an Additional Credit Extension Amendment to this
Agreement among the Borrower, the Administrative Agent and each Extending Term
Lender or Lender providing an Extended Revolving Commitment which shall be
consistent with the provisions set forth above (but which shall not require the
consent of any other Lender other than those consents required pursuant to this
Agreement).  Each Additional Credit Extension Amendment shall be binding on the
Lenders, the Loan Parties and the other parties hereto.  In connection with any
Additional Credit Extension Amendment, the Loan Parties and the Administrative
Agent shall enter into such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent (which shall not require any
consent from any Lender other than those consents provided pursuant to this
Agreement) in order to ensure that the Extended Term Loans or Extended Revolving
Commitments are provided with the benefit of the applicable Collateral Documents
and shall deliver such other documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Administrative
Agent.  No Lender shall be under any obligation to provide any Extended Term
Loan or Extended Revolving Commitment.


(f)            The provisions of this Section 2.20 shall override any provision
of Section 9.02 to the contrary.


SECTION 2.21.           Defaulting Lenders.


(a)            Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)          Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 9.02.


(ii)        Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any Issuing Bank or
the Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by any Issuing Bank or the
 
-67-

--------------------------------------------------------------------------------

 
Swingline Lender, to be held as cash collateral for future funding obligations
of that Defaulting Lender of any participation in any Swingline Loan or Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, any Issuing Bank or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or the Swingline Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or Letter of Credit Borrowings in respect
of which that Defaulting Lender has not fully funded its appropriate share and
(B) such Loans or Letter of Credit Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Borrowings
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Borrowings owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section
2.21(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)        Certain Fees.  That Defaulting Lender (A) shall not be entitled to
receive any commitment fee pursuant to Section 2.11(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender for such period) and (B) shall be limited in its right to
receive a participation fee as provided in Section 2.21(c).


(iv)        Reallocation of Applicable Percentages to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Sections 2.04 and 2.05, the Applicable Percentage of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided that (A) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (B) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the Revolving Credit Exposure of that Lender.


(b)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Banks agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.21(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower for the period that such Lender was a Defaulting
Lender; and provided further that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
 
-68-

--------------------------------------------------------------------------------


 
(c)            Cash Collateral.  If the reallocation described in Section
2.21(a)(iv) above cannot, or can only partially, be effected, within three
(3) Business Day following the written request of the Administrative Agent, the
applicable Issuing Bank or the Swingline Lender, the Borrower shall deliver to
the Administrative Agent cash collateral (or, in the case of Swingline Exposure,
at the Borrower’s election, prepayment ) in an amount sufficient to cover the
portion of such Defaulting Lender’s Swingline Exposure and LC Exposure (after
giving effect to Section 2.21(a)(iv) and any cash collateral provided by the
Defaulting Lender or pursuant to Section 2.21(a)(ii) from payments made for the
account of such Defaulting Lender) for so long as such Swingline Exposure or LC
Exposure is outstanding; provided that, (i) if the Borrower cash collateralizes
any portion of such Defaulting Lender’s LC Exposure pursuant to this clause (c),
the Borrower shall not be required to pay participation fees to such Defaulting
Lender pursuant to Section 2.11(b) with respect to such portion of such
Defaulting Lender’s LC Exposure for so long as such Defaulting Lender’s LC
Exposure is cash collateralized; (ii) if any portion of the LC Exposure of such
Defaulting Lender is reallocated pursuant to Section 2.21(a)(iv) above, then the
fees payable to the Lenders pursuant to Sections 2.11(b) shall be adjusted to
give effect to such reallocation; and (iii) if all or any portion of such
Defaulting Lender’s LC Exposure is neither reallocated nor cash collateralized
pursuant to Section 2.21(a)(iv) or Section 2.21(c) above, then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all participation fees payable under Section 2.11(b) with respect to
such Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such Defaulting Lender’s LC
Exposure attributable to Letters of Credit issued by each Issuing Bank) until
and to the extent that such LC Exposure is reallocated and/or cash
collateralized.


SECTION 2.22.           Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its lending office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Loans or to convert Base Rate Loans to Eurocurrency Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, (x)
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent) (at the option of the Borrower), prepay or convert all
Eurocurrency Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurocurrency Loans and (y) if such notice asserts the illegality
of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate.  Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.


SECTION 2.23.           Flood Regulations.  If there are any Mortgaged
Properties that are improved with a Building (as defined in the Flood Insurance
Laws), prior to any increase, extension or renewal of any of the Commitments or
Loans (including the provision of Increased Commitments pursuant to Section 2.19
or any other Incremental Term Loans hereunder, but excluding (i) any
continuation or conversion of borrowings, (ii) the making of any Loans and (iii)
the issuance, renewal or extension of Letters of Credit), the Borrower shall
provide (and shall use commercially reasonable efforts to provide as promptly as
reasonably possible prior to such increase, extension or renewal) to the
Administrative Agent, and authorize the Administrative Agent to provide to the
Lenders, the following documents in respect of any such Mortgaged Property that
is improved with a Building (as defined in the Flood Insurance Laws): (A) a
completed flood hazard determination from a third party vendor; (B) if such real
property is located in a “special flood hazard area”, (1) a copy of a
notification to the applicable Loan Parties of that fact and (if
 
-69-

--------------------------------------------------------------------------------

 
applicable) notification to the applicable Loan Parties that flood insurance
coverage is not available and (2) evidence of the receipt by the applicable Loan
Parties of such notice; and (C) if required by Flood Insurance Laws, evidence of
required flood insurance as required by Section 5.05 hereof.


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lenders as of the Closing Date and
(except as to representations and warranties made as of a date certain) as of
the date such representations and warranties are deemed to be made under Section
4.02 of this Agreement, that:


SECTION 3.01.           Organization; Powers; Subsidiaries.


(a)            Each of the Borrower and its Restricted Subsidiaries is (i) duly
organized, validly existing and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted and (iii) is qualified to do business in, and is in
good standing (to the extent such concept is applicable) in, every jurisdiction
where such qualification is required; except in each case referred to in clauses
(i) (other than with respect to the Borrower), (ii) or (iii), where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.


(b)            Schedule 3.01 identifies each Subsidiary as of the Closing Date,
if such Subsidiary is a Specified Domestic Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Borrower and the other Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class issued and outstanding.  All of the outstanding shares of capital
stock and other equity interests, to the extent owned by the Borrower or any
Subsidiary, of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or any Subsidiary on the Closing
Date free and clear of all Liens, other than Liens permitted under Section
6.02.  As of the Closing Date, there are no outstanding commitments or other
obligations of any Restricted Subsidiary to issue, and no options, warrants or
other rights of any Person to acquire, any shares of any class of capital stock
or other equity interests of any Subsidiary, except as disclosed on Schedule
3.01.


SECTION 3.02.           Authorization; Enforceability.  (a) The Transactions
are, with respect to each Loan Party as of the Closing Date, within such Loan
Party’s corporate, limited liability company or partnership powers and have been
duly authorized by all necessary corporate or other organizational and, if
required, stockholder action.


(b) The Loan Documents have been duly executed and delivered by the Loan Parties
party thereto and constitute a legal, valid and binding obligation of the Loan
Parties party thereto, enforceable against such Loan Parties in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


SECTION 3.03.           Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (A) filings
necessary to perfect or maintain the perfection of the Liens on the Collateral
granted by the Loan Parties in favor of the Administrative Agent, (B) the
approvals, consents, registrations, actions and filings which have been duly
obtained, taken, given or made and are in full force and effect, (C) those
approvals, consents, registrations or other actions or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect and (D) those approvals, consents, registrations or other actions
or filings required prior to the exercise of any rights or remedies under the
Loan Documents that would constitute a transfer of control of, or assignment of,
any FCC license or Cable System, (b) will not violate (i) any applicable law or
regulation or order of any
 
-70-

--------------------------------------------------------------------------------

 
Governmental Authority or (ii) the charter, by-laws or other organizational
documents of any Loan Party, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, and (d) will not result in the creation or imposition of any
Lien on any material asset of any Loan Party (other than pursuant to the Loan
Documents and Liens permitted by Section 6.02); except with respect to any
violation or default referred to in clause (b)(i) or (c) above, to the extent
that such violation or default could not reasonably be expected to have a
Material Adverse Effect.


SECTION 3.04.           Financial Statements; Financial Condition; No Material
Adverse Change.


(a)            The Borrower has heretofore furnished to the Lenders (i) the
consolidated balance sheet and statements of operations, stockholders equity and
cash flows of the Borrower (x)  as of, and for the fiscal year ended,
December 31, 2014 reported on by PricewaterhouseCoopers LLP, independent public
accountants, and (y) as of, and for the fiscal quarter ended, March 31, 2015,
which financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower as of such dates and for such periods in accordance with GAAP (subject
to normal year-end audit adjustments and the absence of certain footnotes in the
case of the statements referred to in clause (y) above).


(b)            Since December 31, 2014, there has been no material adverse
change in the business, assets, properties or financial condition of the
Borrower and the Restricted Subsidiaries, taken as a whole.


SECTION 3.05.           Properties.


(a)            Each Loan Party has good record title to, or valid leasehold
interests in, all its material real and personal property material to its
business, including Mortgaged Property, subject to Liens permitted by Section
6.02 and except for such defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes and except where the failure to have such title or
interest could not reasonably be expected to have a Material Adverse Effect.


(b)            No Mortgage encumbers improved real property that is located in
an area that has been identified by the Federal Emergency Management Agency (or
any successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws unless flood
insurance available under such Flood Insurance Laws has been obtained in
accordance with Section 5.05.


(c)            Each of the Borrower and its Restricted Subsidiaries owns, or is
licensed or possesses the right to use, all trademarks, trade names, copyrights,
patents and other intellectual property material to the operation of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, and,
to the knowledge of the Borrower, the use thereof by the Borrower and its
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.


SECTION 3.06.           Litigation and Environmental Matters.


(a)            There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its Restricted
Subsidiaries as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters).  There are no labor controversies pending against or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any of its
Restricted Subsidiaries which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.


(b)            Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Restricted Subsidiaries (i) has failed to comply with any applicable
Environmental Law or to obtain,
 
-71-

--------------------------------------------------------------------------------

 
maintain or comply with any permit, license or other approval required under any
Environmental Law for the operation of the business of the Borrower or any of
its Restricted Subsidiaries, (ii) has become obligated for any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.


SECTION 3.07.          Compliance with Laws.  Each of the Borrower and its
Restricted Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 3.08.          Investment Company Status.  Neither the Borrower nor any
other Loan Party is required to register as an “investment company” as defined
in the Investment Company Act of 1940.


SECTION 3.09.          Taxes.  Each of the Borrower and its Subsidiaries has (i)
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes (including any Taxes in the
capacity of a withholding agent) required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books reserves to the extent required by GAAP or (b) to the extent that the
failure to do so could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect and (ii) Borrower and each of
its Restricted Subsidiaries has made adequate provisions in accordance with GAAP
for all Taxes payable by Borrower or such Restricted Subsidiary that are not yet
due and payable, except where the failure to do so could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.


SECTION 3.10.          Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date, the Borrower and its Subsidiaries, on
a consolidated basis, are Solvent.


SECTION 3.11.          ERISA.  Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:  (a) no
Reportable Event has occurred during the past five years as to which the
Borrower, any of its Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC; (b) no ERISA Event has occurred or is reasonably expected
to occur; and (c)  none of the Borrower, the Subsidiaries or any of their ERISA
Affiliates has received any written notification during the past five years that
any Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA.


SECTION 3.12.          Disclosure.  Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other written
information (excluding any financial projections or pro forma financial
information and information of a general economic or general industry nature, to
which the Borrower makes only those representations stated in the following
sentence) furnished by or on behalf of the Borrower to the Administrative Agent
or any Lender on or before the Closing Date in connection with the negotiation
of the Original Credit Agreement or this Agreement or delivered thereunder or
hereunder (as modified or supplemented by other information so furnished), when
taken as a whole and when taken together with the Borrower’s SEC filings at such
time, contains as of the date such statement, information, document or
certificate was so furnished any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The financial
projections and pro forma financial information contained in the materials
referenced above have been prepared in good faith based upon assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.


SECTION 3.13.           Federal Reserve Regulations.  No part of the proceeds of
any Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the FRB, including
Regulations T, U and X.


SECTION 3.14.           Security Interests.  The provisions of each Collateral
Document, upon execution and delivery thereof by the parties thereto, are
effective to create legal and valid Liens on all the Collateral in respect of
 
-72-

--------------------------------------------------------------------------------

 
which and to the extent such Collateral Document purports to create Liens in
favor of the Administrative Agent, for the benefit of the Secured Parties; and
(a) upon the proper filing of UCC financing statements, upon the taking of
possession or control by the Administrative Agent of the Collateral with respect
to which a security interest may be perfected by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by this Agreement
or the Collateral Documents), and the taking of all other actions to be taken
pursuant to the terms of the Collateral Documents, such Liens constitute
perfected first priority Liens on the Collateral (subject to Liens permitted by
Section 6.02) to the extent perfection can be obtained by the filing of UCC
financing statements, possession or control, securing the Obligations,
enforceable against the applicable Loan Party and (b) upon the proper recording
of Mortgages with respect to the Mortgaged Properties, and the taking of all
other actions to be taken pursuant to the terms of the Collateral Documents,
such Liens constitute perfected and continuing first priority Liens on the
Mortgaged Property (subject to Liens permitted by Section 6.02), enforceable
against the applicable Loan Party.


SECTION 3.15.           USA PATRIOT Act.  Each of the Loan Parties and each of
the Restricted Subsidiaries are in compliance, in all material respects, with
the Act.


SECTION 3.16.           Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and, to the knowledge of the
Borrower, their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and, to the knowledge of the Borrower, their respective directors,
officers, employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of the Borrower, any
Subsidiary or, to the knowledge of the Borrower, any of their respective
directors, officers, employees or agents that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.   None of the Transactions contemplated hereby will violate
any Anti-Corruption Law or applicable Sanctions.


SECTION 3.17.           Franchises, Licenses and Permits.


(a)            Except as set forth on Schedule 3.17, none of the Borrower or any
of its Subsidiaries has received any notice from the granting body or any other
governmental authority with respect to any breach of any covenant under, or any
default with respect to, any Franchise which could reasonably be expected to
have a Material Adverse Effect.


(b)            Each of the Borrower and its Restricted Subsidiaries possesses or
has the right to use all copyrights, licenses, permits, patents, trademarks,
service marks, trade names or other rights (collectively, the “Licenses”),
including, but not limited to, licenses, permits and registrations granted or
issued by the FCC or other Governmental Authorities, agreements with public
utilities and microwave transmission companies, Pole Agreements, use, access or
rental agreements, and utility easements that are necessary to conduct their
respective businesses as currently conducted and are necessary for the legal
operation and conduct of the Cable Systems, and each of such Licenses is in full
force and effect and, to the knowledge of Borrower, no material default has
occurred and is continuing thereunder, in each case except as could not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 3.17, as of the Closing Date, none of the Borrower or any of its
Restricted Subsidiaries has received any notice from the granting body or any
other Governmental Authority with respect to any breach of any covenant under,
or any default with respect to, any Licenses which could reasonably be expected
to have a Material Adverse Effect.


SECTION 3.18.           Cable Systems; etc..


(a)            Except to the extent that the failure to comply with any of the
following could not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect and except as set forth in Schedule
3.18:


(i)         the communities included in the areas covered by the Franchises have
been registered with the FCC;

 
-73-

--------------------------------------------------------------------------------

 
(ii)         all of the current annual performance tests on such Cable Systems
required under the rules and regulations of the FCC have been timely performed
and the results of such tests demonstrate satisfactory compliance with the
applicable FCC requirements in all material respects;


(iii)       to the knowledge of the Borrower and its Restricted Subsidiaries, as
of the most recent annual performance tests, such Cable Systems meet or exceed
the technical standards set forth in the rules and regulations of the FCC;


(iv)       such Cable Systems are being operated in compliance with FCC
regulations, including, but not limited to, the provisions of 47 C.F.R. Sections
76.610 through 76.619 (mid-band and super-band signal carriage), including 47
C.F.R. Section 76.611 (compliance with the cumulative signal leakage index); and


(v)         where required, appropriate authorizations from the FCC have been
obtained for the use of all restricted frequencies in use in such Cable Systems
and, to the knowledge of the Borrower and its Restricted Subsidiaries, such
Cable Systems are presently being operated in compliance with such
authorizations.


(b)            Except as set forth in Schedule 3.18, for all periods covered by
any applicable statute of limitations, all notices, statements of account,
supplements and other documents required under Section 111 of the Copyright Act
of 1976, as amended (the “Copyright Act”), and under the rules of the United
States Copyright Office, with respect to the carriage of broadcast station
signals by the Cable Systems (collectively, the “Copyright Filings”) owned or
operated by the Borrower and its Restricted Subsidiaries have been duly filed,
and the copyright fees that the Borrower and the Restricted Subsidiaries have
calculated in good faith as being due have been paid, and each such Cable System
qualifies for the compulsory license under Section 111 of the Copyright Act,
except to the extent that the failure to satisfy any of the foregoing could not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Borrower and its Restricted
Subsidiaries, there is no pending claim, action, demand or litigation by any
other Person with respect to the Copyright Filings or related royalty payments
made by the Cable Systems that could reasonably be expected to have a Material
Adverse Effect.


(c)            To the knowledge of the Borrower and its Restricted Subsidiaries
and except as set forth in Schedule 3.18, the carriage of all broadcast signals
by the Cable Systems owned by the Borrower or any Restricted Subsidiary is
permitted by valid retransmission consent agreements or by must-carry elections
by broadcasters, or is otherwise permitted under applicable law, except to the
extent the failure to obtain any of the foregoing could not (either individually
or in the aggregate) reasonably be expected to have a Material Adverse Effect.


(d)            Except to the extent that the failure to comply with the FCC
rules currently in effect (the “Rate Regulation Rules”) implementing the cable
television rate regulation provisions of the Communications Act of 1934 (the
“Communications Act”) could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule 3.18, as of the Closing Date:


(i)          there are no cable service programming rate complaints or appeals
of adverse cable programming service rate decisions pending with the FCC
relating to the Cable Systems;


(ii)         for communities that are authorized to regulate basic service and
equipment rates under the Rate Regulations Rules, all FCC rate forms required to
be submitted by the Borrower or its Restricted Subsidiaries have been timely
submitted to local franchising authorities and have justified the basic service
and equipment rates in effect for all periods in which the local franchising
authority currently has the authority to review and to take adverse action;


(iii)        for communities that are not authorized to regulate basic service
and equipment rates under the Rate Regulations Rules, the Borrower or its
Restricted Subsidiaries have timely submitted to local
 
-74-

--------------------------------------------------------------------------------

 
franchising authorities and subscribers all required notices for basic service
and equipment rates in effect within one year of the Closing Date;


(iv)        no reduction of rates or refunds to subscribers are required by an
outstanding order of the FCC or any local franchising authority as of the
Closing Date under the Communications Act and the Rate Regulation Rules
applicable to the Cable Systems of the Borrower and its Restricted Subsidiaries;
and


(v)        each of the Cable Systems are in compliance with the Communications
Act and the Rate Regulation Rules concerning the uniform pricing requirements
and tier buy-through limitations (i.e., 47 U.S.C. §§ 543(b)(8), (d)).


SECTION 3.19.           Insurance.  The properties of the Borrower and its
Restricted Subsidiaries are insured with financially sound and reputable
insurance companies, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
as the Borrower and its Restricted Subsidiaries.


ARTICLE IV
 
CONDITIONS
 
SECTION 4.01.           Restatement Effective Date.  The obligations of the
Lenders to make Incremental Term A-1 Loans and Incremental Term B-1 Loans on the
Restatement Effective Date are subject to each of the following conditions being
satisfied:


(a)                  The Administrative Agent (or its counsel) shall have
received from (i) each Loan Party party thereto either (A) a counterpart of the
Restatement Agreement signed on behalf of such party or (B) written evidence
reasonably satisfactory to the Administrative Agent (which may include telecopy
or electronic mail transmission in accordance with Section 9.01) that such party
has signed a counterpart of the Restatement Agreement.


(b)                  The RBI Acquisition shall have been, or shall concurrently
with the initial funding of the Incremental Term A-1 Loans and Incremental Term
B-1 Loans be, consummated in all material respects in accordance with the terms
of the RBI Acquisition Agreement as in effect on January 17, 2017;


(c)                  The Administrative Agent shall have received a Borrowing
Request for each of the Incremental Term A-1 Loans and Incremental Term B-1
Loans to be made on the Restatement Effective Date;


(d)                  The Administrative Agent (or its counsel) shall have
received from each Surviving RBI Entity that is a Specified Domestic Subsidiary
(each, a “Specified Surviving RBI Entity”) either (i) (A) a supplement to the
Guarantee Agreement and (B) a supplement to the Security Agreement, in the form
specified therefor or otherwise reasonably acceptable to the Administrative
Agent, in each case, duly executed and delivered on behalf of each of the
Specified Surviving RBI Entities or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or
electronic mail transmission in accordance with Section 9.01 of a signed
signature page of each of the supplements to the Guarantee Agreement and the
Security Agreement) that such party has signed a counterpart of each of the
supplements to the Guarantee Agreement and the Security Agreement, together
with:


(i)          a duly completed Perfection Certificate signed by the Specified
Surviving RBI Entities;


(ii)        Uniform Commercial Code financing statements naming each of the
Specified Surviving RBI Entities as debtor and the Administrative Agent as
secured party in appropriate
 
-75-

--------------------------------------------------------------------------------

 
form for filing in the jurisdiction of incorporation or formation of each of the
Specified Surviving RBI Entities;


(iii)       certificates representing all certificated Equity Interests owned
directly by each of the Specified Surviving RBI Entities and any of their
respective subsidiaries to the extent pledged (and required to be delivered)
under the Security Agreement together with stock powers executed in blank;


(iv)      all notes, chattel paper and instruments owned by the Specified
Surviving RBI Entities to the extent pledged (and required to be delivered)
pursuant to the Security Agreement duly endorsed in blank or with appropriate
instruments of transfer;


(v)        short form security agreements in appropriate form for filing with
the United States Patent & Trademark Office and the United States Copyright
Office, as appropriate, with respect to the intellectual property of the
Specified Surviving RBI Entities registered with such offices and listed in the
Perfection Certificate and constituting Collateral; and


(vi)      information necessary for the Administrative Agent to perform lien,
judgment, copyright, patent and trademark searches in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Specified
Surviving RBI Entities;


it being understood that, notwithstanding anything to the contrary, to the
extent any security interest in the Collateral of the Specified Surviving RBI
Entities (other than any Collateral of the Specified Surviving RBI Entities, the
security interest in which may be perfected by the filing of a UCC financing
statement or the delivery of certificates evidencing equity interests owned by
the Specified Surviving RBI Entities (only to the extent such certificates are
received by the Borrower on or prior to the Restatement Effective Date; provided
that the Borrower shall have used commercially reasonable efforts to cause the
Target (or its affiliate) to deliver such certificates; provided, further that
any such equity interest certificate that is not delivered on or prior to the
Restatement Effective Date shall be delivered no later than ten business days
after the Restatement Effective Date (subject to extensions by the
Administrative Agent, not to be unreasonably withheld))), is not perfected on
the Restatement Effective Date after the Borrower’s use of commercially
reasonable efforts to do so without undue burden or expense, the perfection of
such security interest shall not constitute a condition precedent to the
availability of the Incremental Term A-1 Loans and Incremental Term B-1 Loans on
the Restatement Effective Date but shall be required to be perfected not later
than 90 days (subject to extensions as may be agreed to by the Administrative
Agent in its sole discretion) after the Restatement Effective Date, and all
conditions precedent, covenants and representations contained in this Agreement
and the other Loan Documents shall be deemed modified to the extent necessary to
give effect to the foregoing (and to permit the taking of the actions described
above within the time periods required above, rather than as elsewhere provided
in the Loan Documents);


(e)                 (i) The Specified Representations shall be true and correct
in all material respects on and as of the Restatement Effective Date, provided
that, to the extent such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; and (ii) the RBI Acquisition Agreement Representations shall be
true and correct in all material respects on and as of the Restatement Effective
Date;


(f)                   Since January 17, 2017, no Company Material Adverse Effect
(as defined in the RBI Acquisition Agreement) shall have occurred and be
continuing;.


(g)                  The Administrative Agent shall have received the executed
legal opinions of (w) Cravath, Swaine & Moore LLP, special New York counsel to
the Borrower, in form reasonably satisfactory to the Administrative Agent, (x)
Covington & Burling LLP, special regulatory counsel to the Borrower, in form
reasonably satisfactory to the Administrative Agent, (y) Lathtrop & Gage LLP,
special Missouri counsel to the Borrower and the Guarantors in form reasonably
satisfactory to the Administrative Agent and (z) Morris, Nichols, Arsht &
Tunnell LLP, special Delaware counsel to the Borrower and the Guarantors in form
 
-76-

--------------------------------------------------------------------------------

 
reasonably satisfactory to the Administrative Agent.  The Borrower hereby
requests such counsels to deliver such opinions;


(h)                  The Administrative Agent shall have received such customary
closing documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization and existence of each Loan
Party, the authorization of the RBI Transactions, and the identity, authority
and capacity of the Responsible Officers of the Loan Parties authorized to act
as such in connection with this Agreement and the other Loan Documents, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel;


(i)                   The Target Refinancing shall have been, or shall
substantially concurrently with the initial funding of the Incremental Term A-1
Loans and the Incremental Term B-1 Loans be, consummated or arrangements for
such Target Refinancing (reasonably satisfactory to the Administrative Agent)
shall have been established substantially concurrently with the initial funding
of the Incremental Term A-1 Loans and the Incremental Term B-1 Loans;


(j)                    The Administrative Agent shall have received a
certificate attesting to the Solvency of the Borrower and its Subsidiaries
(taken as a whole on a consolidated basis) on the Restatement Effective Date
after giving effect to the RBI Transactions, from a Financial Officer of the
Borrower;


(k)                  The Lenders shall have received, at least three Business
Days prior to the Restatement Effective Date, all documentation and other
information reasonably requested in writing by them at least ten Business Days
prior to the Restatement Effective Date in order to allow the Lenders to comply
with the PATRIOT Act;


(l)                   The Administrative Agent and the Arrangers shall have
received all fees and other amounts due and payable on or prior to the
Restatement Effective Date, including, to the extent invoiced three Business
Days prior to the Restatement Effective Date, reimbursement or payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder;


(m)                The Administrative Agent shall have received Notes executed
by the Borrower in favor of each Lender requesting Notes at least three Business
Days prior to the Restatement Effective Date; and


(n)                  The Administrative Agent shall have received a certificate
signed by a Responsible Officer of the Borrower certifying that the conditions
specified in Sections 4.01(e) and (f) have been satisfied.


SECTION 4.02.           Subsequent Credit Events.  Except as provided in Section
2.19, the obligation of each Lender to make a Loan on the occasion of any
Borrowing (but not a conversion or continuation of Loans), and of the Issuing
Banks to issue, amend, renew or extend any Letter of Credit, in each case,
following the Restatement Effective Date is subject to the satisfaction of the
following conditions:


(a)                  The representations and warranties of the Borrower set
forth in this Agreement and the other Loan Documents shall be true and correct
in all material respects (except to the extent that any representation and
warranty that is qualified by materiality shall be true and correct in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
where any representation and warranty is expressly made as of a specific earlier
date, such representation and warranty shall be true in all material respects as
of any such earlier date.


(b)                  At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.


(c)                   The Administrative Agent, Swingline Lender or Issuing
Bank, as applicable, shall have received a Borrowing Request, Swingline Loan
Notice or Letter of Credit Application, as applicable.

 
-77-

--------------------------------------------------------------------------------

 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 4.02.  Notwithstanding anything to the contrary in this
Agreement, paragraphs (a) and (b) of this Section 4.02 (and the preceding
sentence) shall not apply in any respect to the Incremental Term A-1 Loans and
the Incremental Term B-1 Loans made on the Restatement Effective Date.


ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collateralized or otherwise backstopped on terms satisfactory to the Issuing
Bank and all LC Disbursements shall have been reimbursed, the Borrower covenants
and agrees with the Lenders that:


SECTION 5.01.           Financial Statements and Other Information.  The
Borrower will furnish to the Administrative Agent (who shall promptly furnish a
copy to each Lender):


(a)                  within ninety (90) days after the end of each fiscal year
of the Borrower, commencing with the fiscal year ending December 31, 2015, the
audited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries and related statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit (other
than a “going concern” or like qualification or exception resulting solely from
an upcoming maturity date of any Indebtedness or a prospective non-compliance
with any financial maintenance covenant under this Agreement) to the effect that
such consolidated financial statements present fairly in all material respects
the financial position and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP;


(b)                   within forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, commencing with
the fiscal quarter ending June 30, 2015, the unaudited consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries and related statements
of operations and cash flows as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth, beginning with the
fiscal quarter ended March 31, 2016, in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial position and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;


(c)                    (i) concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate substantially in the
form of Exhibit G executed by a Financial Officer of the Borrower (x) certifying
as to whether, to the knowledge of such Financial Officer after reasonable
inquiry, a Default has occurred and is continuing and, if so, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (y) in the case of any such certificate delivered for any fiscal
period ending on or after September 30, 2015, setting forth reasonably detailed
calculations demonstrating compliance with the financial covenants set forth in
Section 6.09 and (ii) concurrently with any delivery of financial statements
under clause (a) above, a Perfection Certificate Supplement or a certificate of
a Financial Officer of the Borrower stating that there has been no change in the
information set forth in the last Perfection Certificate or Perfection
Certificate Supplement, as the case may be, most recently delivered to the
Administrative Agent;
 
-78-

--------------------------------------------------------------------------------

 
(d)                  within ninety (90) days after the end of each fiscal year
of the Borrower, commencing with the fiscal year ending December 31, 2015, a
reasonably detailed consolidated budget for such fiscal year;


(e)                   promptly after the same become publicly available, copies
of all annual, quarterly and current reports and proxy statements filed by the
Borrower or any Subsidiary with the SEC;

 
(f)                    promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Revolving Lender (through the
Administrative Agent) may reasonably request; and


(g)                  at any time there are any Unrestricted Subsidiaries, with
each set of consolidated financial statements referred to in Sections 5.01(a)
and 5.01(b) above, (i) the related combined financial statements of the
Unrestricted Subsidiaries accompanied by the certification of a Financial
Officer of the Borrower certifying that such financial information presents
fairly, in all material respects in accordance with GAAP, the financial position
and result of operations of all Unrestricted Subsidiaries and (ii) a list of all
Unrestricted Subsidiaries as of such date or confirmation that there has been no
change in such information since the date of the last such list; provided,
however, that no information pursuant to this clause (g) shall be required if
the total amount of assets of all Unrestricted Subsidiaries as at the end of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Sections 5.01(a) and 5.01(b) above, determined on a
consolidated basis in accordance with GAAP, are less than 5.0% of Consolidated
Total Assets.


Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet (if such
website address has been identified to the Administrative Agent) or the website
of the SEC; or (ii) on which such documents are delivered by the Borrower to the
Administrative Agent to be posted on the Borrower’s behalf on IntraLinks/or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website (including the SEC)
or whether sponsored by the Administrative Agent); provided that the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.


The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a), (b) and (e) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.01(c) and may be treated by the Administrative
Agent and the Lenders as if the same had been marked “PUBLIC” in accordance with
such paragraph (unless the Borrower otherwise notifies the Administrative Agent
in writing on or prior to delivery thereof).


SECTION 5.02.          Notices of Material Events.  The Borrower will furnish to
the Administrative Agent (for prompt notification to each Lender) prompt (but in
any event within five (5) Business Days) written notice after any Financial
Officer of the Borrower obtains knowledge of the following:


(a)            the occurrence of any Default;


(b)            any dispute, litigation, investigation, proceeding or suspension
between the Borrower or any Restricted Subsidiary and any Governmental
Authority; or the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Restricted Subsidiary,
including pursuant to any Environmental Laws, in each case that could reasonably
be expected to result in a Material Adverse Effect; and
 
-79-

--------------------------------------------------------------------------------


 
(c)            the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.          Existence; Conduct of Business.  The Borrower will, and
will cause each of its Restricted Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect (i) its
legal existence, and (ii) the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except, in the case of the
preceding clause (i) (other than with respect to the Borrower) or clause (ii),
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect; provided that the foregoing shall not prohibit any
transaction permitted under Section 6.03 or 6.11.


SECTION 5.04.          Payment of Taxes.  The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its Tax liabilities, before the same
shall become delinquent or in default, except where (a) (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(ii) the Borrower or such Restricted Subsidiary has set aside on its books
reserves with respect thereto to the extent required by GAAP or (b) the failure
to make payment could not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect.


SECTION 5.05.           Maintenance of Properties; Insurance.


(a)            The Borrower will, and will cause each of its Restricted
Subsidiaries to, (a) keep and maintain all Mortgaged Property and any tangible
Property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, except if the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and (b) maintain, with financially sound and
reputable insurance companies or through self-insurance, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.  The Borrower will, and will cause each of the other Loan Parties to
name the Administrative Agent as loss payee or mortgagee, as its interest may
appear, and/or additional insured with respect to any general and umbrella
liability insurance providing liability coverage or coverage in respect of any
Collateral, and use its commercially reasonable efforts to cause each provider
of any such insurance to agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative
Agent, that it will give the Administrative Agent prior written notice before
any such policy or policies shall be altered or canceled.


(b)            If any portion of any Mortgaged Property is at any time located
in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, (x) maintain,
or cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and (y)
deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.


SECTION 5.06.           Books and Records; Inspection Rights.  The Borrower
will, and will cause each of its Restricted Subsidiaries to, keep proper books
of record and account in which entries that are full, true and correct in all
material respects are made of all material dealings and transactions in relation
to its business and activities.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or, during the continuance of an Event of Default, any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its senior officers and use commercially
reasonable efforts to make its independent accountants available to discuss the
affairs, finances and condition of the Borrower, all at such reasonable times
and as often as reasonably requested and in all cases subject to applicable Law
and the terms of applicable confidentiality agreements; provided that (i) the
Lenders will conduct such requests for visits and inspections through the
Administrative
 
-80-

--------------------------------------------------------------------------------

 
Agent and (ii) unless an Event of Default has occurred and is continuing, such
visits and inspections can occur no more frequently than once per year;
provided, further, that none of the Borrower or any Restricted Subsidiary will
be required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter
(x) that constitutes non-financial trade secrets or non-financial proprietary
information, (y)  in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or any binding agreement or (z) that is subject to attorney-client or
similar privilege or constitutes attorney work product.  The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent accountants.


SECTION 5.07.           Compliance with Laws.  The Borrower will, and will cause
each of its Restricted Subsidiaries to comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property
(including without limitation Environmental Laws), in each case except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.


SECTION 5.08.           Use of Proceeds and Letters of Credit.  The proceeds of
the Initial Term A Loans made on the Closing Date, together with the proceeds of
the Senior Notes, will be used to finance the Transactions, to pay related fees,
costs, and expenses and for working capital and general corporate purposes
(including Permitted Acquisitions). The proceeds of the Incremental Term A-1
Loans and Incremental Term B-1 Loans made on the Restatement Effective Date will
be used (i) to finance the RBI Transactions and (ii) to repay all Initial Term A
Loans outstanding immediately prior to the Restatement Effective Date and to pay
any accrued and unpaid interest, costs and expenses incurred in connection with
such repayment.  The proceeds of Loans and other Credit Events made following
the Closing Date will be used to finance the working capital needs, and for
general corporate purposes (including Permitted Acquisitions or any other
purposes not prohibited by this Agreement), of the Borrower and its
Subsidiaries.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the FRB, including Regulations T, U and X.  The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state, or (C) in any manner that would result in the violation of 
any Sanctions applicable to any party hereto.


SECTION 5.09.           Further Assurances; Additional Security and Guarantees.


(a)            The Borrower shall, and shall cause each applicable Specified
Domestic Subsidiary to, at the Borrower’s expense, comply with the requirements
of the Collateral Documents and take all action reasonably requested by the
Administrative Agent to carry out more effectively the purposes of the
Collateral Documents (including, without limitation, any such action reasonably
requested by the Administrative Agent in connection with the delivery by the
Borrower of any Perfection Certificate Supplement).


(b)            Upon the formation or acquisition of any Specified Domestic
Subsidiary by the Borrower or any Guarantor or the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary (to the extent such
Restricted Subsidiary is also a Specified Domestic Subsidiary) (and, in the case
of clause (D) below, upon the acquisition of any Material Real Property by any
Loan Party):


(i)           within sixty (60) (or in the case of clause (D), ninety (90)) days
after such formation or acquisition (or such longer period as may be reasonably
acceptable to the Administrative Agent):
 
-81-

--------------------------------------------------------------------------------


 
(A)            cause any such Subsidiary to deliver a Perfection Certificate
Supplement to the Administrative Agent;


(B)            deliver all certificated Equity Interests of such Subsidiary held
by any Loan Party that are Collateral pursuant to the Collateral Documents to
the Administrative Agent together with appropriately completed stock powers or
other instruments of transfer executed in blank by a duly authorized officer of
such Loan Party and all intercompany notes owing to such Subsidiary to any Loan
Party required to be delivered pursuant to the Collateral Documents together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party;


(C)            cause each such Subsidiary to execute a supplement to each of the
Guarantee Agreement and the Security Agreement and take all actions reasonably
requested by the Administrative Agent in order to cause the Lien created by the
Security Agreement to be duly perfected to the extent required by such agreement
or this Agreement in accordance with all applicable requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent;


(D)            cause any such Subsidiary or the applicable Loan Party to the
extent reasonably requested by the Administrative Agent to duly execute and
deliver to the Administrative Agent counterparts of a Mortgage, with respect to
any Material Real Property; and


(E)            if reasonably requested by the Administrative Agent, deliver a
customary opinion of counsel to the Borrower with respect to the guarantee and
security provided by such Specified Domestic Subsidiary.


(c)            To the extent the RBI Entity Consolidation is not completed on or
prior to the date that is 60 days from the Restatement Effective Date, the
Borrower shall cause each of the Target and its subsidiaries that is a Specified
Domestic Subsidiary (but not a Specified Surviving RBI Entity) to comply with
the requirements of this Section 5.09 on or prior to the date that 60 days from
the Restatement Effective Date (or such longer period as shall be reasonably
acceptable to the Administrative Agent).


(d)            Notwithstanding the foregoing, the Borrower and its Restricted
Subsidiaries shall not be required to comply with the provisions of this Section
5.09 to the extent that the cost of providing any Guarantee or obtaining the
Liens, or perfection thereof, required by this Section are, in the reasonable
determination of the Administrative Agent (in consultation with the Borrower),
excessive in relation to the value to be afforded to the Lenders thereby.


(e)            Notwithstanding the foregoing, the Collateral Agent shall not
enter into any Mortgage in respect of any Material Real Property that is
improved with a Building (as defined in the Flood Laws) acquired by the Borrower
or any other Guarantor after the Restatement Effective Date until the date that
occurs (a) if such Mortgaged Property relates to property not located in a
“special flood hazard area”, five (5) Business Days or (b) if such Mortgaged
Property relates to property located in a “special flood hazard area”, thirty
(30) days, after the Administrative Agent has delivered to each Lender the
following documents in respect of such real property: (i) a completed flood
hazard determination from a third party vendor; (ii) if such real property is
located in a “special flood hazard area”, (A) a notification to the applicable
Loan Parties of that fact and (if applicable) notification to the applicable
Loan Parties that flood insurance coverage is not available and (B) evidence of
the receipt by the applicable Loan Parties of such notice; and (iii) if required
by Flood Insurance Laws, evidence of required flood insurance as required by
Section 5.05 hereof.


(f)            Promptly upon reasonable request by the Administrative Agent (i)
correct any mutually identified material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and (ii)
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
 
-82-

--------------------------------------------------------------------------------

 
and other instruments as the Administrative Agent may reasonably request from
time to time in order to carry out more effectively the purposes of this
Agreement and the Collateral Documents.


SECTION 5.10.           [Reserved].


SECTION 5.11.           Designation of Subsidiaries.  The Borrower may at any
time designate any Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Event of Default
shall have occurred and be continuing, (ii) immediately after giving effect to
such designation, the Total Net Leverage Ratio on a Pro Forma Basis, as of the
last day of the most recent fiscal year or fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) of this
Agreement (or, prior to the initial delivery under this Agreement, of the
Original Credit Agreement), would not exceed 4.50 to 1.00, and, as a condition
precedent to the effectiveness of any such des-ignation, the Borrower shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations demonstrating compliance with such ratio and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for purposes of any Material Indebtedness. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s or its
Restricted Subsidiaries’, as applicable, Investments therein at the time of the
designation. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such des-ignation of the Borrower’s or its Subsidiaries, as
applicable, investment in such Subsidiary.


ARTICLE VI
 
NEGATIVE COVENANTS
 
From the Closing Date until the Commitments have expired or terminated and the
principal of and interest on each Loan (other than, with respect to Section 6.09
only, Excluded Term Loans) and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated or been cash collateralized
or otherwise backstopped on terms satisfactory to the Issuing Bank and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:


SECTION 6.01.           Indebtedness.  The Borrower will not create, incur,
assume or permit to exist, and will not permit any Restricted Subsidiary to
create, incur, assume or permit to exist, any Indebtedness, except:


(a)            Indebtedness created under the Loan Documents;


(b)            Indebtedness existing on the Closing Date and set forth in
Schedule 6.01 and Permitted Refinancing Indebtedness in respect of Indebtedness
permitted by this clause (b);


(c)            Indebtedness of (i) any Loan Party to any other Loan Party, (ii)
any Restricted Subsidiary that is not a Loan Party to the Borrower or any other
Restricted Subsidiary to the extent permitted by Section 6.05 and (iii) any Loan
Party to any Restricted Subsidiary that is not a Loan Party; provided all such
Indebtedness permitted under this subclause (iii) shall be subordinated to the
Obligations of the issuer of such Indebtedness;


(d)            Guarantees of Indebtedness of the Borrower or any other
Restricted Subsidiary, all to the extent permitted by Section 6.05;


(e)            Indebtedness incurred to finance the acquisition, construction,
repair, replacement or improvement of any fixed or capital assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any Permitted Refinancing Indebtedness in respect
of Indebtedness permitted
 
-83-

--------------------------------------------------------------------------------

 
by this clause (e); provided that (i) such Indebtedness (other than Permitted
Refinancing Indebtedness permitted above in this clause (e)) is incurred prior
to or within two hundred seventy (270) days after such acquisition or the
completion of such construction, repair, replacement or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed the greater of (x) $35,000,000 and (y) the product of (i) 0.10
multiplied by (ii) Annualized Operating Cash Flow for the most recently ended
full fiscal quarter ending immediately prior to such date for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) of this
Agreement (or, prior to the initial delivery under this Agreement, of the
Original Credit Agreement) at any time outstanding;


(f)            Indebtedness in respect of letters of credit (including trade
letters of credit), bank guarantees or similar instruments issued or incurred in
the ordinary course of business, including in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers, workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding  workers compensation
claims;


(g)             any Indebtedness created, incurred or assumed to consummate the
RBI Entity Consolidation;


(h)            Indebtedness of Restricted Subsidiaries that are not Guarantors,
provided that Indebtedness shall be permitted to be incurred pursuant to this
subclause (h) only if at the time such Indebtedness is incurred the aggregate
principal amount of Indebtedness outstanding pursuant to this subclause (h) at
such time (including such Indebtedness) would not exceed the greater of
(x) $40,000,000 and (y) the product of (i) 0.10 multiplied by (ii) Annualized
Operating Cash Flow for the most recently ended full fiscal quarter ending
immediately prior to such date for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) of this Agreement (or, prior to the
initial delivery under this Agreement, of the Original Credit Agreement);


(i)            Indebtedness under Swap Agreements entered into not for
speculative purposes;


(j)            Indebtedness in respect of bid, performance, surety, stay,
customs, appeal or replevin bonds or performance and completion guarantees and
similar obligations issued or incurred in the ordinary course of business,
including guarantees or obligations of any Restricted Subsidiary with respect to
letters of credit, bank guarantees or similar instruments supporting such
obligation, in each case, not in connection with Indebtedness for money borrowed
and surety and performance bonds backing pole rental or conduit attachments and
the like, or backing obligations under Franchises, arising in the ordinary
course of business of the Cable Systems of the Borrower and the Restricted
Subsidiaries;


(k)            Indebtedness in respect of judgments, decrees, attachments or
awards that do not constitute an Event of Default under clause (k) of Article
VII;


(l)            Indebtedness consisting of bona fide purchase price adjustments,
earn-outs, indemnification obligations, obligations under deferred compensation
or similar arrangements and similar items incurred in connection with
acquisitions and asset sales not prohibited by Section 6.05 or 6.11;


(m)             (i) Indebtedness of a Person acquired in a Permitted Acquisition
existing at the time such Person becomes a Restricted Subsidiary and not created
in contemplation thereof; provided that, after giving effect to the acquisition
of such Person, on a Pro Forma Basis, (A) no Default or Event of Default shall
have occurred and be continuing  or would result therefrom and (B) the Borrower
would be in compliance with Section 6.09 as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) of this Agreement (or, prior to the
initial delivery under this Agreement, of the Original Credit Agreement) and
(ii) any Permitted Refinancing Indebtedness in respect of Indebtedness permitted
by this clause (m); provided, further that the aggregate principal amount of
Indebtedness incurred by non-Loan Parties under this clause (m), together with
the aggregate
 
-84-

--------------------------------------------------------------------------------

 
principal amount of Indebtedness incurred by non-Loan Parties under Section
6.01(u) shall not exceed $40,000,000;


(n)            the Senior Notes and any Permitted Refinancing Indebtedness in
respect thereof (and, in each case, any Guarantees thereof by the Guarantors);


(o)            Indebtedness in the form of (x) guarantees of loans and advances
to officers, directors, consultants and employees, in an aggregate amount not to
exceed $6,000,000 at any one time outstanding, and (y) reimbursements owed to
officers, directors, consultants and employees;


(p)            Indebtedness consisting of obligations to make payments to
current or former officers, directors and employees, their respective estates,
spouses or former spouses with respect to the cancellation, or to finance the
purchase or redemption, of Equity Interests of the Borrower to the extent
permitted by Section 6.04;


(q)            Cash Management Obligations and other Indebtedness in respect of
card obligations, netting services, overdraft protections and similar cash
management arrangements, in each case in the ordinary course of business;


(r)            Indebtedness consisting of (x) the financing of insurance
premiums with the providers of such insurance or their affiliates or (y)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;


(s)            Indebtedness supported by a Letter of Credit, in a principal
amount not to exceed the face amount of such Letter of Credit;


(t)             [reserved];


(u)            (x) Indebtedness of any of the Borrower and its Restricted
Subsidiaries, which indebtedness may be unsecured or secured on a junior basis
to the Obligations, so long as (i) no Event of Default has occurred and is
continuing or would arise after giving effect thereto and (ii) on a Pro Forma
Basis (A) in the case of any such Indebtedness that is unsecured, the Total Net
Leverage Ratio, as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) of
this Agreement (or, prior to the initial delivery under this Agreement, of the
Original Credit Agreement), would be no greater than 4.50:1.00 and (B) in the
case of any such Indebtedness that is secured, the Senior Secured Net Leverage
Ratio, as of the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) of this
Agreement (or, prior to the initial delivery under this Agreement, of the
Original Credit Agreement), would be no greater than 3.50:1.00 and (y) any
Permitted Refinancing Indebtedness in respect of Indebtedness permitted by this
clause (u); provided that (i) the aggregate amount of Indebtedness of Restricted
Subsidiaries of the Borrower that are not Guarantors outstanding at any one time
pursuant to this clause (u), together with the aggregate amount of Indebtedness
incurred by non-Loan Parties pursuant to Section 6.01(m), shall not exceed
$40,000,000 and (ii) (x) the maturity date of such Indebtedness shall be no
earlier than the Incremental Term B-1 Loan Maturity Date (or any later date
required pursuant to any Additional Credit Extension Amendment that has
previously become effective) and (y) the Weighted Average Life to Maturity of
such Indebtedness shall not be shorter than the then remaining Weighted Average
Life to Maturity of the Incremental Term B-1 Loans (or any longer Weighted
Average Life to Maturity required pursuant to any Additional Credit Extension
Amendment that has previously become effective) (except to the extent of
amortization of up to 1.00% per annum of the original principal amount for
periods where amortization has been eliminated as a result of prepayment of the
applicable Term Loans)) and (z) such Indebtedness shall not have terms and
conditions (other than pricing, rate floors, discounts, fees, premiums, call
protection and optional prepayment and redemption provisions) that are
materially less favorable (when taken as a whole) to the Loan Parties than the
terms and conditions of the Loan Documents (when taken as a whole), as
determined
 
-85-

--------------------------------------------------------------------------------

 
in good faith by the Borrower (except for provisions applicable only to periods
after the Latest Maturity Date at the time such Indebtedness is issued or
incurred);


(v)            other Indebtedness of the Borrower and its Restricted
Subsidiaries; provided that Indebtedness shall be permitted to be incurred
pursuant to this clause (v) only if at the time such Indebtedness is incurred
the aggregate principal amount of Indebtedness outstanding pursuant to this
clause (v) at such time (including such Indebtedness) would not exceed the
greater of (x) $85,000,000 and (y) the product of (i) 0.25 multiplied by
(ii) Annualized Operating Cash Flow for the most recently ended full fiscal
quarter ending immediately prior to such date for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) of this Agreement (or,
prior to the initial delivery under this Agreement, of the Original Credit
Agreement);


(w)            Indebtedness in respect of Investments permitted by Section
6.05(r);


(x)            Incremental Equivalent Indebtedness and any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (x);


(y)            Term Loan Refinancing Debt and any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (y); and


(z)            all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (y) above.


SECTION 6.02.           Liens.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any Property now owned or hereafter acquired by it, except:


(a)            Permitted Encumbrances;


(b)            Liens pursuant to any Loan Document;


(c)            any Lien on any Property of the Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof; provided that (i)
such Lien shall not apply to any other Property of the Borrower or any
Restricted Subsidiary other than (A) improvements and after-acquired Property
that is affixed or incorporated into the Property covered by such Lien or
financed by Indebtedness permitted under Section 6.01, and (B) proceeds and
products thereof, and (ii) such Lien shall secure only those obligations which
it secures on the Closing Date and any Permitted Refinancing Indebtedness in
respect thereof;


(d)            any Lien existing on any Property prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any Property
of any Person that becomes a Restricted Subsidiary after the Closing Date
pursuant to a Permitted Acquisition prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other Property of the Borrower or any other Restricted Subsidiary (other
than the proceeds or products thereof and other than improvements and
after-acquired property that is affixed or incorporated into the Property
covered by such Lien), (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be and Permitted Refinancing Indebtedness
in respect thereof and (iv) Indebtedness secured thereby (or, as applicable, any
modifications, replacements, renewals or extensions thereof) is permitted under
Section 6.01;


(e)            Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved by the Borrower or any Restricted Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
(other than Permitted Refinancing Indebtedness permitted by clause (e) of
Section 6.01) are incurred prior
 
-86-

--------------------------------------------------------------------------------

 
to or within two hundred seventy (270) days after such acquisition or the
completion of such construction, repair or replacement or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other Property of the Borrower or any Restricted Subsidiary
except for accessions to such Property, Property financed by such Indebtedness
and the proceeds and products thereof; provided further that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender;


(f)            rights of setoff and similar arrangements and Liens in respect of
Cash Management Obligations and in favor of depository and securities
intermediaries to secure obligations owed in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds and fees
and similar amounts related to bank accounts or securities accounts (including
Liens securing letters of credit, bank guarantees or similar instruments
supporting any of the foregoing);


(g)            Liens on assets of a Restricted Subsidiary which is not a Loan
Party securing Indebtedness of such Restricted Subsidiary pursuant to Section
6.01;


(h)            Liens (i) on “earnest money” or similar deposits or other cash
advances in connection with acquisitions permitted by Section 6.05 or (ii)
consisting of an agreement to Dispose of any Property in a Disposition permitted
under Section 6.11 including customary rights and restrictions contained in such
agreements;


(i)            leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or any Restricted  Subsidiary or (ii)
secure any Indebtedness;


(j)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;


(k)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;


(l)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business
permitted by this Agreement;


(m)            Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 6.05;


(n)            rights of setoff relating to purchase orders and other agreements
entered into with customers of the Borrower or any Restricted Subsidiary in the
ordinary course of business;


(o)            ground leases in respect of real property on which facilities
owned or leased by the Borrower or any of its Restricted Subsidiaries are
located and other Liens affecting the interest of any landlord (and any
underlying landlord) of any real property leased by the Borrower or any
Restricted Subsidiary;


(p)            Liens on equipment owned by the Borrower or any Restricted
Subsidiary and located on the premises of any supplier and used in the ordinary
course of business and not securing Indebtedness;


(q)            Liens not otherwise permitted by this Section 6.02, provided that
a Lien shall be permitted to be incurred pursuant to this clause (q) only if at
the time such Lien is incurred the aggregate principal
 
 
-87-

--------------------------------------------------------------------------------

amount of the obligations secured at such time (including such Lien) by Liens
outstanding pursuant to this clause (q) would not exceed the greater of (x)
$85,000,000 and (y) the product of (i) 0.25 multiplied by (ii) Annualized
Operating Cash Flow for the most recently ended full fiscal quarter ending
immediately prior to such date for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) of this Agreement (or, prior to the
initial delivery under this Agreement, of the Original Credit Agreement);


(r)            Liens on any Property of (i) any Loan Party in favor of any other
Loan Party and (ii) any Restricted Subsidiary that is not a Loan Party in favor
of the Borrower or any other Restricted Subsidiary;


(s)            Liens on the Collateral securing Indebtedness of the Loan Parties
permitted by Section 6.01(u), (x) or (y) so long as the holders of such
Indebtedness, or a trustee or agent acting on their behalf, are parties to the
Second Lien Intercreditor Agreement or the First Lien Intercreditor Agreement,
as applicable;


(t)            Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;


(u)            Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases or consignments entered into by the Borrower
and its Restricted Subsidiaries in the ordinary course of business;


(v)            Liens, pledges or deposits made in the ordinary course of
business to secure liability to insurance carriers;


(w)            Liens securing insurance premiums financing arrangements;
provided that such Liens are limited to the applicable unearned insurance
premiums;


(x)            Liens of or restrictions on the transfer of assets imposed by any
Governmental Authority or other franchising authority, utilities or other
regulatory bodies or any federal, state or local statute, regulation or
ordinance, in each case arising in the ordinary course of business in connection
with franchise agreements (including Franchises) or Pole Agreements


(y)            any Liens created, incurred or assumed to consummate the RBI
Entity Consolidation; and


(z)            Liens created under Pole Agreements on cables and other property
affixed to transmission poles or contained in underground conduits.


SECTION 6.03.           Fundamental Changes.  The Borrower will not, and will
not permit any Restricted Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, the transactions contemplated by the RBI
Acquisition Agreement and the RBI Entity Consolidation are expressly permitted
by this Section 6.03 and, in addition, if at the time of any such merger,
consolidation, liquidation or dissolution and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing:


(a)            any Restricted Subsidiary may be merged or consolidated with or
into any Person and any Restricted Subsidiary may be liquidated or dissolved or
change its legal form, in each case in order to consummate any Investment
otherwise permitted by Section 6.05 or Disposition otherwise permitted by
Section 6.11; provided that if the Borrower is a party to any such merger or
consolidation transaction, the Borrower shall be the surviving Person in such
merger or consolidation;


(b)            any Loan Party may merge or consolidate with any other Person in
a transaction in which such Loan Party is the surviving Person in such merger or
consolidation;
 
-88-

--------------------------------------------------------------------------------


 
(c)            the Borrower may be consolidated with or merged into an Affiliate
incorporated or organized for the purpose of changing the legal domicile of the
Borrower, reincorporating the Borrower in another jurisdiction, or changing the
legal form of the Borrower; provided that the Borrower remains organized in a
jurisdiction under the laws of a State in the United States; and


(d)            any Restricted Subsidiary may merge into or consolidate with the
Borrower or any other Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary (and, if any party to such merger or
consolidation is a Loan Party, is a Loan Party); provided that if the Borrower
is a party to any such merger or consolidation transaction, the Borrower shall
be the surviving Person in such merger or consolidation.


SECTION 6.04.           Restricted Payments.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except


(a)            the Borrower or any Restricted Subsidiary may declare and pay
dividends or other distributions with respect to its Equity Interests payable
solely in additional shares of its Qualified Equity Interests or options to
purchase Qualified Equity Interests;


(b)            Restricted Subsidiaries may declare and make Restricted Payments
ratably with respect to their Equity Interests;


(c)            the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for present or former
officers, directors, consultants or employees of the Borrower and its Restricted
Subsidiaries in an amount not to exceed $12,000,000 in any fiscal year (with any
unused amount of such base amount available for use in the next succeeding
fiscal year);


(d)            the Borrower or any Restricted Subsidiary may declare and make
Restricted Payments in an amount not to exceed, when combined with prepayment of
Indebtedness pursuant to Section 6.06(a)(v), $60,000,000 in any fiscal year
(with any unused amount of such base amount available for use in the next
succeeding fiscal year);


(e)            to the extent constituting Restricted Payments, the Borrower and
the Restricted Subsidiaries may enter into and consummate transactions expressly
(x) permitted by any provision of Section 6.07 (other than Section 6.07(a)) or
(y) provided for under the RBI Acquisition Agreement;


(f)            repurchases of Equity Interests in the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;


(g)            so long as no Event of Default has occurred and is continuing or
would arise after giving effect thereto, the Borrower may make other Restricted
Payments in an aggregate amount not to exceed the sum of (x) $60,000,000 less
any amounts used to prepay Indebtedness pursuant to Section 6.06(a)(iii)(A),
plus (y) the Available Amount; provided that the Borrower may only make the
Restricted Payments permitted under the foregoing clause (g)(y) so long as the
Total Net Leverage Ratio on a Pro Forma Basis, as of the last day of the most
recent fiscal year or fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) of this Agreement (or, prior to the
initial delivery under this Agreement, of the Original Credit Agreement), would
be no greater than 4.00:1.00;


(h)            the Borrower or any Restricted Subsidiary may make unlimited
Restricted Payments under this clause (h) so long as (A) on a Pro Forma Basis
the Total Net Leverage Ratio as of the last day of the most recent fiscal year
or fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) of this Agreement (or, prior to the initial delivery
under this Agreement, of the Original Credit Agreement) does not exceed 3.00 to
1.00 and (B) no Event of Default has occurred and is continuing or would arise
after giving effect thereto;
 
-89-

--------------------------------------------------------------------------------


 
(i)            the payment of cash in lieu of the issuance of fractional shares
in connection with the exercise of warrants, options or other securities
convertible into or exercisable for Qualified Equity Interests of the Borrower,
including Designated Preferred Stock;


(j)            the declaration and payments of dividends on Disqualified Equity
Interests permitted to be issued pursuant to Section 6.01;


(k)            the declaration and payment of dividends or distributions to
holders of any class or series of Designated Preferred Stock (other than
Disqualified Equity Interests) issued after the Closing Date in an amount not to
exceed the net cash proceeds of such Designated Preferred Stock received by the
Borrower (other than from a Restricted Subsidiary);


(l)            Restricted Payments made to consummate the Transactions and the
Spin-Off


(m)            any Restricted Payments made to consummate the RBI Entity
Consolidation; and


(n)            the payment of dividends and distributions within sixty (60) days
after the date of declaration thereof, if at the date of declaration of such
payment, such payment would have complied with any other provision of this
Section 6.04.


SECTION 6.05.            Investments.  The Borrower will not, and will not allow
any of its Restricted Subsidiaries to make or hold any Investments, except:


(a)            Investments by the Borrower or a Restricted Subsidiary in cash
and Cash Equivalents;


(b)            loans or advances to officers, directors, consultants and
employees of the Borrower and the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of the Borrower; provided that an amount equal to the amount of
such loans and advances shall be contributed to the Borrower in cash as common
equity, and (iii) for purposes not described in the foregoing subclauses (i) and
(ii), in an aggregate principal amount outstanding not to exceed $6,000,000;


(c)            Investments by (i) any Loan Party in any Loan Party, (ii) any
Foreign Subsidiary in any Loan Party, (iii) any Restricted Subsidiary that is
not a Loan Party in the Borrower or any Restricted Subsidiary, (iv) any Loan
Party in any Restricted Subsidiary that is not a Loan Party only if at the time
such Investment is made the aggregate amount of Investments outstanding at such
time (including such Investment) pursuant to this subclause (iv) (valued at cost
and net of any return representing a return of capital in respect of any such
Investment), together with the amount of Investments made in, and acquisitions
of, non-Loan Parties pursuant to clause (I) (b) of the definition of “Permitted
Acquisition” would not exceed the greater of (x) $70,000,000 and (y) the product
of (i) 0.20 multiplied by (ii) Annualized Operating Cash Flow for the most
recently ended full fiscal quarter ending immediately prior to such date for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) of this Agreement (or, prior to the initial delivery under this Agreement,
of the Original Credit Agreement);


(d)            (i) Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and (ii) Investments (including debt
obligations and Equity Interests) received in satisfaction or partial
satisfaction  thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business or received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
 
-90-

--------------------------------------------------------------------------------


 
(e)            Investments resulting from the receipt of promissory notes and
other non-cash consideration in connection with any Disposition permitted by
Section 6.11 (other than Section 6.11(e)) or Restricted Payments permitted by
Section 6.04;


(f)            (i) Investments existing or contemplated on the Closing Date and
set forth on Schedule 6.05(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the Closing
Date by the Borrower or any Restricted Subsidiary in the Borrower or any other
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 6.05;


(g)            Investments in Swap Agreements permitted under Section 6.01(i);


(h)            Permitted Acquisitions;


(i)            Investments in the ordinary course of business in prepaid
expenses, negotiable instruments held for collection and lease, utility and
worker’s compensation, performance and other similar deposits provided to third
parties;


(j)            Investments in the ordinary course of business consisting of
endorsements for collection or deposit;


(k)            Investments in the ordinary course of business consisting of the
licensing or contribution of intellectual property pursuant to development,
marketing or manufacturing agreements or arrangements or similar agreements or
arrangements with other Persons;


(l)            any Investment; provided that (i) no Event of Default shall have
occurred and be continuing or would result therefrom and (B) the amount of such
Investment (valued at cost) does not exceed  the Available Amount at the time
such Investment is made;


(m)            advances of payroll payments, fees or other compensation to
officers, directors, consultants or employees, in the ordinary course of
business;


(n)            Investments to the extent that payment for such Investments is
made solely with Qualified Equity Interests of the Borrower;


(o)            Investments held by a Restricted Subsidiary acquired (or
designated as such) after the Closing Date or of a Person merged into the
Borrower or merged or consolidated with a Restricted Subsidiary in accordance
with Section 6.03 after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;


(p)            lease, utility and other similar deposits in the ordinary course
of business;


(q)            Investments resulting from the creation of a Lien permitted under
Section 6.02 and Investments resulting from Dispositions permitted under Section
6.03(b), Restricted Payments permitted under Section 6.04 and payments in
respect of Indebtedness not prohibited by Section 6.06;


(r)            any Investment; provided that an Investment shall be permitted to
be made pursuant to this clause (r) only if at the time such Investment is made
the aggregate amount of Investments outstanding at such time (including such
Investment) pursuant to this clause (r) (valued at cost and net of any return
representing a return of capital in respect of any such Investment) would not
exceed the greater of (1) $85,000,000 and (2) the product of (i) 0.25 multiplied
by (ii) Annualized Operating Cash Flow for the most recently ended full fiscal
quarter ending immediately prior to such date for which financial statements
 
-91-

--------------------------------------------------------------------------------

 
have been delivered pursuant to Section 5.01(a) or (b) of this Agreement (or,
prior to the initial delivery under this Agreement, of the Original Credit
Agreement); and


(s)            the Borrower or any Restricted Subsidiary may make unlimited
Investments under this clause (s) so long as (A) on a Pro Forma Basis the Total
Net Leverage Ratio as of the last day of the most recent fiscal year or fiscal
quarter for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) of this Agreement (or, prior to the initial delivery under
this Agreement, of the Original Credit Agreement) would not exceed 3.00 to 1.00
and (B) no Event of Default has occurred and is continuing or would arise after
giving effect thereto.


SECTION 6.06.           Prepayments, Etc. of Indebtedness.


(a)            The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner (it being understood that payments
of regularly scheduled interest shall be permitted) any Junior Financing or make
any payment in violation of any subordination terms of any Junior Financing,
except (i) prepayments, redemptions, purchases, defeasances or other
satisfactions of Junior Financing as part of the Target Refinancing (or, in the
case of Junior Financing initially incurred by an Acquired Entity or Business,
as part of the transactions consummated in connection with the acquisition of
such entity or business) or with the Net Cash Proceeds of any Permitted
Refinancing Indebtedness in respect of such Junior Financing, (ii) payments upon
the conversion of any Junior Financing to cash or Equity Interests (other than
Disqualified Equity Interests) of the Borrower, (iii) so long as no Event of
Default has occurred and is continuing or would arise after giving effect
thereto, prepayments, redemptions, purchases, defeasances and other payments in
respect of any Junior Financing in an aggregate amount not to exceed the sum of
(A) $60,000,000 less any amounts used to make Restricted Payments pursuant to
Section 6.04(g)(x) plus (B) the Available Amount; provided that in the case of
clause (iii)(B), the Total Net Leverage Ratio on a Pro Forma Basis, as of the
last day of the most recent fiscal year or fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) of this
Agreement (or, prior to the initial delivery under this Agreement, of the
Original Credit Agreement), would be no greater than 4.00:1.00, (iv) the
prepayments, redemptions, purchases, defeasances or other satisfaction of any
Junior Financing so long as on a Pro Forma Basis the Total Net Leverage Ratio as
of the last day of the most recent fiscal year or fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
of this Agreement (or, prior to the initial delivery under this Agreement, of
the Original Credit Agreement) would not exceed 3.00 to 1.00 and (v)
prepayments, redemptions, purchases, defeasances or other satisfaction of any
Junior Financing, when combined with the amount of Restricted Payments made
pursuant to Section 6.04(d), in an amount not to exceed $60,000,000 in any
fiscal year (with any unused amount of such base amount available for use in the
next succeeding fiscal year).


(b)            The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing.


SECTION 6.07.           Transactions with Affiliates.  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, sell, lease or
otherwise transfer any Property to, or purchase, lease or otherwise acquire any
Property from, or otherwise engage in any other transactions involving aggregate
consideration in excess of $1,000,000 with, any of its Affiliates, except (a) at
prices and on terms and conditions substantially as favorable to the Borrower or
such Restricted Subsidiary (in the good faith determination of the Borrower) as
could reasonably be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Restricted
Subsidiaries and any entity that becomes a Restricted Subsidiary as a result of
such transaction not involving any other Affiliate of the Borrower (other than
any Restricted Subsidiary), (c) the payment of customary compensation and
benefits and reimbursements of out-of-pocket costs to, and the provision of
indemnity on behalf of, directors, officers, consultants, employees and members
of the Boards of Directors of the Borrower or such Restricted Subsidiary, (d)
loans and advances to officers, directors, consultants and employees in the
ordinary course of business, (e) Restricted Payments and other payments
permitted under Section 6.04 or 6.06, (f) employment, incentive, benefit,
consulting and severance arrangements entered into in the ordinary course of
business with officers, directors, consultants and employees of the Borrower or
its Restricted Subsidiaries, (g) the transactions pursuant to
 
-92-

--------------------------------------------------------------------------------

 
the agreements set forth in Schedule 6.07 or any amendment thereto to the extent
such an amendment, taken as a whole, is not adverse to the Lenders in any
material respect (as determined in good faith by the Borrower), (h) the
Transactions and the payment of fees and expenses related to the Transactions,
(i) the issuance of Qualified Equity Interests of the Borrower and the granting
of registration or other customary rights in connection therewith, (j) the
existence of, and the performance by the Borrower or any Restricted Subsidiary
of its obligations under the terms of, any limited liability company agreement,
limited partnership or other organizational document or securityholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party on the Closing Date and which is set
forth on Schedule 6.07, and similar agreements that it may enter into
thereafter, provided that the existence of, or the performance by the Borrower
or any Restricted Subsidiary of obligations under, any amendment to any such
existing agreement or any such similar agreement entered into after the Closing
Date shall only be permitted by this Section 6.07(j) to the extent not more
adverse to the interest of the Lenders in any material respect when taken as a
whole (in the good faith determination of the Borrower) than any of such
documents and agreements as in effect on the Closing Date, (k) transactions with
landlords, customers, clients, suppliers, joint venture partners or purchasers
or sellers of goods and services, in each case in the ordinary course of
business and not otherwise prohibited by this Agreement and (l) the provision of
services to directors or officers of the Borrower or any of its Restricted
Subsidiaries of the nature provided by the Borrower or any of its Restricted
Subsidiaries to customers in the ordinary course of business.


SECTION 6.08.            Changes in Fiscal Year.  The Borrower will cause its
fiscal year to end on December 31 of each calendar year; provided that the
Borrower may upon written notice to the Administrative Agent cause its fiscal
year to end on another date with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), in which case the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.


SECTION 6.09.           Financial Covenants.


(a)            The Borrower will not permit the Total Net Leverage Ratio as of
the last day of any fiscal quarter of the Borrower to be greater than 4.50 to
1.00.


(b)            The Borrower will not permit the First Lien Net Leverage Ratio as
of the last day of any fiscal quarter of the Borrower to be greater than 3.50 to
1.00.


SECTION 6.10.           Burdensome Agreements.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, enter into or permit to exist
any Contractual Obligation that limits the ability of (a) any Restricted
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to or invest in the Borrower or any Guarantor, or
(b) the Borrower or any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Secured Parties with
respect to the Obligations or under the Loan Documents; provided that the
foregoing shall not apply to Contractual Obligations which (i) (A) exist on the
Closing Date and (to the extent not otherwise permitted by this Section 6.10)
are listed in Schedule 6.10, (B) are contained in the Senior Notes or Senior
Notes Indenture as in effect on the Closing Date and (C) to the extent
Contractual Obligations permitted by clauses (A) and (B) are set forth in an
agreement evidencing Indebtedness, such Contractual Obligations may be set forth
in any agreement evidencing any permitted renewal, extension or refinancing of
such Indebtedness so long as such renewal, extension or refinancing does not
expand the scope of the restrictions described in clauses (A) or (B) that are
contained in such Contractual Obligation, (ii) are binding on a Restricted
Subsidiary at the time such Restricted Subsidiary first becomes a Restricted
Subsidiary, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Restricted Subsidiary, (iii) represent
Indebtedness of a Restricted Subsidiary which is not a Loan Party which is
permitted by Section 6.01, (iv) arise in connection with any Disposition
permitted by Section 6.11, (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 6.05 and applicable solely to such joint venture, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but solely to the extent any negative
pledge relates to the property financed by or secured by such Indebtedness (and
excluding in any event any Indebtedness constituting any Junior Financing) or
that expressly permits Liens for the benefit of the Administrative Agent and the
Lenders with respect to the credit facilities established hereunder and the
Obligations under the Loan Documents on a senior basis without the requirement
 
-93-

--------------------------------------------------------------------------------

 
that such holders of such Indebtedness be secured by such Liens on an equal and
ratable, or junior, basis, (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions may relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 6.01(e) to the extent that such restrictions apply only to
the property or assets securing such Indebtedness, (ix) are customary provisions
restricting assignment or transfer of any agreement entered into in the ordinary
course of business, (x) arise in connection with cash or other deposits
permitted under Section 6.02 or are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business and (xi) are restrictions in any one or more agreements governing
Indebtedness entered into after the Closing Date that contain encumbrances and
other restrictions that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive in any material respect with respect to the
Borrower or any Restricted Subsidiary than those encumbrances and other
restrictions that are in effect on the Closing Date pursuant to agreements and
instruments in effect on the Closing Date or, if applicable, on the date on
which such Restricted Subsidiary became a Restricted Subsidiary pursuant to
agreements and instruments in effect on such date.


SECTION 6.11.           Dispositions.  The Borrower will not, and will not
permit any Restricted Subsidiary to, make any Disposition, except:


(a)            Dispositions of obsolete or worn out Property and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries, in each case, in the ordinary course of
business;


(b)            Dispositions of inventory and immaterial assets in the ordinary
course of business;


(c)            Dispositions of Property to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement Property;


(d)            Dispositions of Property (i) to the Borrower or to a Restricted
Subsidiary; provided that if the transferor of such Property is a Loan Party,
the transferee thereof must be a Loan Party, (ii) to the extent such transaction
constitutes an Investment permitted under Section 6.05 and (iii) consisting of
Equity Interests of non-Loan Parties to other non-Loan Parties;


(e)            Dispositions permitted by Sections 6.03, 6.04 and 6.05 and Liens
permitted by Section 6.02;


(f)            Dispositions of cash and Cash Equivalents;


(g)            Dispositions of accounts receivable in connection with the
collection or compromise thereof;


(h)            leases, subleases, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries;


(i)            transfers of Property to the extent subject to Casualty Events;


(j)            Dispositions of Investments in, and issuances of any Equity
Interests in, joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;


(k)            any Disposition of Property; provided that (i) at the time of
such Disposition (other than any such Disposition made pursuant to a legally
binding commitment entered into at a time when no Event of Default exists), no
Event of Default shall exist or would result from such Disposition, (ii) at the
time of any such Disposition, on a Pro Forma Basis after giving effect to such
Disposition (including the application
 
-94-

--------------------------------------------------------------------------------

 
 
of the net cash proceeds thereof), the Borrower would be in compliance with
Section 6.09 as of the last day of the most recent fiscal year or fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b) of this Agreement (or, prior to the initial delivery under this
Agreement, of the Original Credit Agreement) and (iii) except in the case of a
Permitted Asset Swap, with respect to any Disposition pursuant to this clause
(k), the Borrower or a Restricted Subsidiary shall receive not less than 75% of
such consideration in the form of cash or Cash Equivalents; provided, however,
that for the purposes of this clause (iii), each of the following shall be
deemed to be cash:  (A) any liabilities (as shown on the Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash (to the extent of the cash received) within 180 days following the closing
of the applicable Disposition and (C) any Designated Non-Cash Consideration
received by the Borrower or such Restricted Subsidiary from such transferee
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of $60,000,000, with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value, shall be deemed to be
cash consideration;


(l)            any Restricted Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders;


(m)            Dispositions of the real property set forth on Schedule 6.11; and


(n)            any Dispositions made to consummate the RBI Entity Consolidation;


provided that, except in the case of any Disposition required to be made in
order to secure any regulatory approval for the RBI Acquisition, any Disposition
of any Property to the extent classified pursuant to Section 6.11(k) shall be
for no less than the fair market value of such Property at the time of such
Disposition in the good faith determination of the Borrower.


SECTION 6.12.           Lines of Business.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, engage to any material extent in
any business substantially different from the businesses of the type conducted
by the Borrower and its Restricted Subsidiaries on the Restatement Effective
Date and businesses reasonably related, ancillary or complementary thereto and
reasonable extensions thereof.


SECTION 6.13.           Amendments to Organizational Documents.  The Borrower
shall not amend or otherwise modify any of its organizational documents in a
manner that would be materially adverse to the Lenders.


ARTICLE VII
 
EVENTS OF DEFAULT
 
If any of the following events (each an “Event of Default”) shall occur and be
continuing:


(a)            the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement (unless financed with
a Borrowing as contemplated by Section 2.05(c)) when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
 
-95-

--------------------------------------------------------------------------------


 
(b)            the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days;


(c)            any representation or warranty made or deemed made by or on
behalf of the Borrower or Restricted Subsidiary in this Agreement or any other
Loan Document, or in any certificate, or other document required to be delivered
in connection with this Agreement or any other Loan Document, shall prove to
have been incorrect in any material respect when made or deemed made;


(d)            the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Article VI, Section 2.10(b)(vii), Section
5.02(a), Section 5.03(i) (solely with respect to the legal existence of the
Borrower) or Section 5.08; provided that any failure to comply with Section 6.09
shall not constitute an Event of Default with respect to any Excluded Term Loans
unless and until the Required Financial Covenant Lenders have terminated
Commitments and/or accelerated Loans (other than Excluded Term Loans) as a
result thereof;


(e)            any Loan Party, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b) or (d) of this Article) or any other Loan
Document, and such failure shall continue unremedied for a period of thirty (30)
days after written notice thereof from the Administrative Agent to the Borrower;


(f)            (i) the Borrower or any Restricted Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness (other than any Swap Agreement), when and
as the same shall become due and payable, or if a grace period shall be
applicable to such payment under the agreement or instrument under which such
Indebtedness was created, beyond such applicable grace period; or (ii) the
occurrence under any Swap Agreement of an “early termination date” (or
equivalent event) of such Swap Agreement resulting from any event of default or
“termination event” under such Swap Agreement as to which the Borrower or any
Restricted Subsidiary is the “defaulting party” or “affected party” (or
equivalent term) and, in either event, the termination value with respect to any
such Swap Agreement owed by the Borrower or any Restricted Subsidiary as a
result thereof is greater than $30,000,000 and the Borrower or any Restricted
Subsidiary fails to pay such termination value when due after applicable grace
periods.


(g)            the Borrower or any Restricted Subsidiary shall default in the
performance of any obligation in respect of any Material Indebtedness or any
“change of control” (or equivalent term) shall occur with respect to any
Material Indebtedness, in each case, that results in such Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both, but after giving effect
to any applicable grace period) the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (other than
solely in Qualified Equity Interests); provided that this clause (g) shall not
apply to (i) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness or as a
result of a casualty event affecting such property or assets, (ii) Indebtedness
that becomes due as a result of the RBI Transactions (or Indebtedness of an
Acquired Entity or Business that becomes due as a result of the related
Permitted Acquisition if such Indebtedness is discharged in full in connection
with the consummation of such Permitted Acquisition) or (iii) any default that
is validly waived by the holders of the relevant Material Indebtedness prior to
any termination of Commitments or acceleration of Loans as provided below in
this Article;


(h)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the
 
-96-

--------------------------------------------------------------------------------

 
 
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed or unstayed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;


(i)            the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;


(j)            the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall become generally unable, admit in writing its
inability generally or fail generally to pay its debts as they become due;


(k)            one or more final, non-appealable judgments for the payment of
money in an aggregate amount in excess of $30,000,000 (to the extent due and
payable and not covered by insurance as to which the relevant insurance company
has not denied coverage) shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain unpaid or
undischarged for a period of thirty (30) consecutive days during which execution
shall not be paid, bonded or effectively stayed;


(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;


(m)            a Change in Control shall occur;


(n)            at any time, any Lien purported to be created by any Collateral
Document, for any reason other than (i) as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 6.03
or 6.11) or the satisfaction in full of all the Obligations or (ii) as a result
of the Administrative Agent’s failure to (A) maintain possession of any stock
certificate, promissory note or other instrument delivered to it under any
Collateral Document or (B) file Uniform Commercial Code continuation statements;
(provided that in the case of each of subclauses (A) and (B) the Loan Parties
shall have taken such remedial action as the Administrative Agent may reasonably
request), ceases to be in full force and effect; or any Loan Party contests in
writing the validity or enforceability of any provision of any Collateral
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Collateral Document (other than as a result of
repayment in full of the Obligations and termination of the Commitments), or
purports in writing to revoke or rescind any Collateral Document, in each case
with respect to a material portion of the Collateral purported to be covered by
the Collateral Documents,


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or, in the case of an Event of Default under
clause (d) of this Article in respect of a failure to comply with Section 6.09
that has not become an Event of Default with respect to Excluded Term Loans, at
the request of the Required Financial Covenant Lenders (but such actions taken
by the Administrative Agent shall not apply to Excluded Term Loans)) shall, by
notice to the Borrower, take any or all of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately,(ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other Obligations of the Borrower
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately,
 
-97-

--------------------------------------------------------------------------------

 
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower and (iii) require the Borrower to Cash
Collateralize 103% of the outstanding LC Exposure; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and the
Borrower shall Cash Collateralize 103% of the outstanding LC Exposure.


ARTICLE VIII
 
THE ADMINISTRATIVE AGENT


(a)         Each of the Lenders and the Issuing Banks hereby irrevocably
appoints JPMorgan Chase Bank, N.A. as its agent and authorizes JPMorgan Chase
Bank, N.A. to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its collateral agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the collateral agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the collateral agent, the Lenders and the Issuing
Bank, and no Borrower shall have rights as a third party beneficiary of any of
such provisions.
 
(b)            The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


(c)            Any assignor of a Loan or seller of a participation hereunder
shall be entitled to rely conclusively on a representation of the assignee
Lender or Participant in the relevant Assignment and Assumption or participation
agreement, as applicable, that such assignee or purchaser is an Eligible
Assignee. The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Lenders. Without
limiting the generality of the foregoing, the Administrative Agent shall not (x)
be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Lender or (y)
have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information to, any
Disqualified Lender.


(d)            The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. 
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing; (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or by the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Laws; and (c) except as expressly
set forth herein and in the other Loan Documents, the Administrative Agent shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the Person
 
-98-

--------------------------------------------------------------------------------

 
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided herein) or in the absence of its own bad faith, gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice describing such Default
thereof is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement or
any other Loan Document or any other agreement, instrument or document, or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


(e)            The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


(f)            The Administrative Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents reasonably appointed by the Administrative
Agent.  The Administrative Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.


(g)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and (unless an Event of Default under clause (a),
(b), (h) or (i) of Article VII shall have occurred and be continuing) with the
consent of the Borrower (which consent of the Borrower shall not be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the
 
 
-99-

--------------------------------------------------------------------------------

 
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.  Any
resignation by JPMorgan Chase Bank, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Bank and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swingline Lender, (b) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.  If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition of Defaulting Lender, the Required Lenders may, to the extent
permitted by applicable Laws, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent, and the Borrower in
consultation with the Lenders shall, unless an Event of Default shall have
occurred and be continuing, in which case the Required Lenders in consultation
with the Borrower shall, appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that, without the consent of the Borrower (not to be
unreasonably withheld), the Required Lenders shall not be permitted to select a
successor that is not a U.S. financial institution described in Treasury
Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank
described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A).  If no such
successor shall have been appointed by the Borrower or the Required Lenders, as
applicable, and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with notice on the Removal Effective Date.


(h)            Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


(i)            To the extent required by any applicable Laws, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 2.16, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 30 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of any failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this clause (i). 
The agreements in this clause (i)
 
-100-

--------------------------------------------------------------------------------

 
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.  For the avoidance of doubt, a “Lender” shall, for purposes of this
clause (i), include any Swingline Lender and any Issuing Bank.


(j)                  The Lenders irrevocably agree:


(i)      that any Lien on any Property granted to or held by the Administrative
Agent under any Loan Document shall be automatically released (A) upon
termination of the Commitments and payment in full of all Obligations (in each
case, other than (x) obligations under Secured Hedge Agreements, (y) Cash
Management Obligations and (z) contingent reimbursement and indemnification
obligations, in each case not yet accrued and payable) and the expiration or
termination or cash collateralization of all Letters of Credit, (B) at the time
the Property subject to such Lien is transferred in connection with any transfer
permitted hereunder to any Person (other than in the case of a transfer by a
Loan Party, any transfer to another Loan Party), (C) subject to Section 9.02, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders (or such greater number of Lenders as may be required pursuant
to Section 9.02), or (D) if the Property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guarantee under the applicable Guarantee Agreement pursuant to clause (iii)
below;


(ii)      (A) to release or subordinate any Lien on any Property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e) the extent and for so
long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of any other Lien on such assets and (B) that the
Administrative Agent is authorized (but not required) to subordinate any Lien on
any Property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such Property that is permitted by any
other clause of Section 6.02 to be senior to the Liens securing the Obligations;
and


(iii)      that any Guarantor shall be automatically released from its
obligations under the Guarantee Agreement if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder or ceases to be a
Specified Domestic Subsidiary (other than as a result of a transaction not
permitted hereunder).


Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guarantee Agreement or Security
Agreement pursuant to this paragraph (j).  In each case as specified in this
paragraph (j), the Administrative Agent will (and each Lender irrevocably
authorizes the Administrative Agent to), at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guarantee Agreement or Security Agreement, in each case in
accordance with the terms of the Loan Documents and this paragraph (j) and
subject to the Administrative Agent’s receipt of a certification by the Borrower
and applicable Loan Party stating that such transaction is in compliance with
this Agreement and the other Loan Documents and as to such other matters with
respect thereto as the Administrative Agent may reasonably request.


Anything herein to the contrary notwithstanding, none of the Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.


ARTICLE IX
 
MISCELLANEOUS
 
-101-

--------------------------------------------------------------------------------

 
SECTION 9.01.           Notices.


(a)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)      if to the Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 9.01; and


(ii)      if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)            Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)            The Platform; Borrower Materials.  The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or their respective
Subsidiaries or any of their respective securities) (each, a “Public Lender”).
The Borrower hereby agrees that it will identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
Issuing Bank and the Lenders to treat such Borrower Materials as solely
containing information that is either (A) publicly available information or
(B) not material (although it may be sensitive and proprietary) with respect to
the Borrower or the Subsidiaries or any of their respective securities for
purposes of United States Federal securities laws (provided, however, that such
Borrower Materials shall be treated as set forth
 
-102-

--------------------------------------------------------------------------------

 
in Section 9.12, to the extent such Borrower Materials constitute information
subject to the terms thereof), (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (iv) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE
ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE ARRANGERS DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY
ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.


(d)            Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the Issuing Bank and the Swingline Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender.  In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.


SECTION 9.02.           Waivers; Amendments.


(a)            No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.


(b)            Except as otherwise set forth in this Agreement or any other Loan
Document, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided, that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of each Lender directly
adversely affected thereby, it being understood that a waiver of any condition
precedent set forth in Section 4.02 or the waiver of any Default or mandatory
prepayment shall not constitute an increase of any Commitment of any Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest or premium thereon (other than any waiver of the application of
the default rate of interest pursuant to Section 2.12(c),
 
 
-103-

--------------------------------------------------------------------------------

 
which shall only require the consent of the Required Lenders), or reduce any
fees payable hereunder, without the written consent of each Lender directly
adversely affected thereby, it being understood that any change to the
definition of “Total Net Leverage Ratio” or in the component definitions thereof
shall not constitute a reduction in such rate or fee, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly adversely affected thereby, it being understood that the waiver of (or
amendment to the terms of) any mandatory prepayment of the Term Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest, (iv) change Section 2.17(b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender directly adversely affected thereby, (v) change any of the
provisions of this Section, the definition of “Required Lenders”, the definition
of “Required Financial Covenant Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder without the written consent of each Lender, each Lender of the
applicable Class or each Lender with Commitments and Credit Exposure included in
the calculation of “Required Financial Covenant Lenders”, as applicable, (vi)
release all or substantially all of the value of the Guarantees provided by the
Guarantors under the Guarantee Agreement, without the written consent of each
Lender (except in connection with a transaction permitted hereby), (vii) after
the Closing Date, waive or modify any condition precedent set forth in Section
4.02 with respect to Borrowings of Revolving Loans, without the written consent
of the Required Revolving Lenders or (viii) release all or substantially all of
the Collateral from the Lien of the Collateral Documents, without the written
consent of each Lender (except in connection with a transaction permitted
hereby); provided that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the relevant Issuing Bank or the Swingline Lender, as the
case may be, (2) the Administrative Agent and the Borrower may, with the consent
of the other but without the consent of any other Person, amend, modify or
supplement this Agreement and any other Loan Document to cure any ambiguity,
typographical or technical error, omission, mistake, defect or inconsistency,
(3) any waiver, amendment or other modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class) may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time, (4) if the terms
of any waiver, amendment or other modification of this Agreement or any other
Loan Document provide that any Class of Loans (together with all accrued
interest thereon and all accrued fees payable with respect to the Commitments of
such Class) will be repaid or paid in full, and the Commitments of such Class
(if any) terminated, as a condition to the effectiveness of such waiver,
amendment or other modification, then so long as the Loans of such Class
(together with such accrued interest and fees) are in fact repaid or paid in
full and such Commitments are in fact terminated, in each case prior to or
substantially simultaneously with the effectiveness of such amendment, then such
Loans and Commitments shall not be included in the determination of the Required
Lenders with respect to such amendment and (5) the provisions of Section 6.09
(and any definition solely as it relates to such Section) may be amended or
modified and any Event of Default arising from a failure to comply with Section
6.09 may be waived, in each case, with the consent of solely the Borrower and
the Required Financial Covenant Lenders.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder other than an amendment,
waiver or consent described in clauses (i), (ii), (iii) or (iv) above (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded for a vote of the Lenders hereunder requiring any
consent of less than all affected Lenders).


Notwithstanding the foregoing, (A) this Agreement and the other Loan Documents
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (i) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Credit Exposures and
the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (B) this Agreement may be amended as contemplated by
Section 2.19 and Section 2.20 with only the consent of such parties as is
provided for by such Sections.
 

 
-104-

--------------------------------------------------------------------------------

In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Borrower and the
Lenders providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or any portion of outstanding Term Loans of any Class
(“Refinanced Term Loans”) with a replacement term loan tranche denominated in
Dollars (“Replacement Term Loans”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b)  the Weighted Average Life
to Maturity of such Replacement Term Loans shall not be shorter than the
Weighted Average Life to Maturity of such Refinanced Term Loans at the time of
such refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of such Refinanced
Term Loans), (c) such Replacement Term Loans shall be secured by the Collateral
on a pari passu basis with the Obligations, (d) such Replacement Term Loans
shall have such pricing and optional prepayment terms as may be agreed by the
Borrower and the applicable Lenders thereof, (e) such Replacement Term Loans
shall not participate on a greater than pro rata basis with the other Term Loans
in any mandatory prepayment hereunder (except in the case of incurrence of
Refinancing Indebtedness in respect thereof) and (f) subject to clauses (a)
through (e) above, such Replacement Term Loans shall have terms and conditions
(other than pricing and optional prepayment terms) that are (as determined by
the Borrower in good faith) substantially identical to, or (when taken as a
whole) no more favorable in any material respect to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.


SECTION 9.03.           Expenses; Indemnity; Damage Waiver.


(a)            The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their Affiliates (limited, in the case of legal expenses, to the reasonable and
documented fees, charges and disbursements of a single counsel for the Arrangers
and the Administrative Agent and their Affiliates (and, if necessary, one local
counsel in each applicable jurisdiction and any reasonably necessary regulatory
counsel)), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by the relevant Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender
(limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel (and, if necessary, one local
counsel in each applicable jurisdiction, any reasonably necessary regulatory
counsel and one additional counsel for each group of similarly affected Persons
in the event of a conflict of interest)), in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.


(b)            The Borrower shall indemnify the Administrative Agent, the
Arrangers, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented out-of-pocket expenses
(limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel for the Indemnitees (and, if
necessary, one local counsel in each applicable jurisdiction and one additional
counsel for each group of similarly affected Indemnitees in the event of a
conflict of interest)), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) to the
extent relating to or arising from any of the foregoing, any actual or alleged
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective
 
-105-

--------------------------------------------------------------------------------

 
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether brought by a Borrower, its
equityholders or any third party; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
bad faith, gross negligence or willful misconduct of such Indemnitee or any of
its Related Parties or (ii) the material breach of this Agreement or any other
Loan Document by such Indemnitee or any of its Related Parties or (y) resulted
from any dispute solely among Indemnitees (other than any dispute involving
claims against the Administrative Agent and any Arranger, in each case in its
capacity as such) and not arising out of any act or omission of the Borrower or
any of its Affiliates.  The Borrower shall not be liable for any settlement if
such settlement was effected without its consent (which consent shall not be
unreasonably withheld), but if settled with its written consent, the
indemnification obligations of the Borrower under this Section 9.03(b) shall
apply in respect thereof.  The Borrower shall not, without the prior written
consent of an Indemnitee (which consent shall not be unreasonably withheld or
delayed), effect any settlement of any pending or threatened proceedings in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless (a) such settlement includes an unconditional release of such Indemnitee
in form and substance reasonably satisfactory to such Indemnitee from all
liability on claims that are the subject matter of such proceedings and (b) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnitee or any injunctive relief or
other non-monetary remedy.


(c)            To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, an Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, but without releasing the
Borrower from its obligation to do so, each Lender severally agrees to pay to
the Administrative Agent, the relevant Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.


(d)            To the extent permitted by applicable Laws, no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party
hereto and any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided, that this clause (d) shall in no way limit the Borrower’s
indemnification obligations set forth in this Section 9.03.


(e)            All amounts due under this Section shall be payable not later
than fifteen (15) days after written demand therefor; provided, however, that an
Indemnitee shall promptly refund any amount received under this Section 9.03,
without interest, to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification rights
with respect to such payment pursuant to the express terms of this Section 9.03.


SECTION 9.04.           Successors and Assigns.


(a)            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of this Section, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly
 
-106-

--------------------------------------------------------------------------------

 
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)            Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in LC Disbursement and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


(i)            Minimum Amounts.


(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitments of any Class and the Loans at the time owing
to it of such Class or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and


(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 (or in the case of Incremental Term B-1
Loans, $250,000) unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.


(ii)              Proportionate Amounts.  Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swingline
Lender’s rights and obligations in respect of Swingline Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Classes on a non-pro rata basis;


(iii)             Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default pursuant
to Article VII(a), (b), (h) or (i) has occurred and is continuing at the time of
such assignment or (2) such assignment is an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment if it has not responded
to a request for its consent by written notice to the Administrative Agent
within ten (10) Business Days after having received such request;


(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan Commitment or Revolving Commitment if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;


(C)            the consent of the Issuing Banks (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
 
-107-

--------------------------------------------------------------------------------


 
(D)            the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans.


(iv)            Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)              No Assignment to the Borrower.  Subject to Section 9.04(h), no
such assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.


(vi)             No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


(vii)           No Assignment to a Defaulting Lender.  No such assignment shall
be made to a Defaulting Lender or any Affiliate thereof.


(viii)          No Assignment to a Disqualified Lender.  No such assignment
shall be made to a Disqualified Lender.


The Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to (A) post the list of Disqualified
Lenders provided by the Borrower and any updates thereto from time to time on
the Platform, including that portion of the Platform that is designated for
“public side” Lenders (it being understood that the list of Disqualified Lenders
shall not be effective until it has been posted to that portion of the Platform
that is designated for “public side” Lenders) or (B) provide the list of
Disqualified Lenders to each Lender requesting the same.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)            Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and interest thereon of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)            Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such
 
 
-108-

--------------------------------------------------------------------------------

 
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Disbursements and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 9.02(b)(i) that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
limitations and requirements of such Sections and Section 2.18) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being agreed that any
documentation required to be provided under Section 2.16(e) shall be provided
solely to the participating Lender).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant shall be subject to Sections 2.17 and
2.18 as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts and interest thereon of each participant’s interest in
the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of the participation in question for
all purposes of this Agreement notwithstanding any notice to the contrary.  For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(e)            Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.14 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or except to
the extent the entitlement to a greater payment results from a Change in Law
after the sale of such participation.


(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)            Resignation as Issuing Bank or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time JPMorgan Chase Bank, N.A. assigns all of its Revolving Commitment and
Revolving Loans pursuant to subsection (b) above, JPMorgan Chase Bank, N.A. may,
(i) upon 30 days’ notice to the Borrower and the Lenders, resign as Issuing Bank
and/or (ii) upon 30 days’ notice to the Borrower, resign as Swingline Lender. 
In the event of any such resignation as Issuing Bank or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Bank or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of JPMorgan
Chase Bank, N.A. as Issuing Bank or Swingline Lender, as the case may be.  If
JPMorgan Chase Bank, N.A. resigns as Issuing Bank, it shall retain all the
rights, powers, privileges and duties of the Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all LC Disbursement with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.05(c)).  If JPMorgan Chase Bank,
N.A. resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require
 
-109-

--------------------------------------------------------------------------------

 
the Lenders to make Base Rate Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.04.  Upon the appointment of a successor
Issuing Bank and/or Swingline Lender, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank or Swingline Lender, as the case may be, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to JPMorgan Chase Bank, N.A.  to effectively
assume the obligations of JPMorgan Chase Bank, N.A. with respect to such Letters
of Credit.


(h)            Notwithstanding anything to the contrary herein, any Lender under
any Class of Incremental Term Loans may, subject to the provisions of clause
(vii) of the last sentence of Section 2.19(a), assign all or any portion of its
Incremental Term Loans of such Class to the Borrower or any Restricted
Subsidiary.


SECTION 9.05.      Survival.  All representations and warranties made hereunder
and in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Event, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.


SECTION 9.06.      Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective as and when provided in the Restatement Agreement, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or.pdf shall be effective as
delivery of an originally executed counterpart of this Agreement.


SECTION 9.07.      Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08.       Right of Setoff.


(a)            If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower against any of and all the Obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.  Notwithstanding anything herein
or in any other Loan Document to the contrary, in no event shall the assets of
any Foreign Subsidiary that is not a Loan Party constitute collateral security
for payment of the Obligations of the Borrower or any Domestic Subsidiary, it
being understood
 
-110-

--------------------------------------------------------------------------------

 
that (a) the Equity Interests of any Foreign Subsidiary that is a first-tier
Subsidiary of a Loan Party do not constitute such an asset (if owned by a Loan
Party) and (b) the provisions hereof shall not limit, reduce or otherwise
diminish in any respect the Borrower’s obligations to make any mandatory
prepayment pursuant to Section 2.10(b)(ii).


(b)            To the extent that any payment by or on behalf of the Borrower is
made to the Administrative Agent, the Issuing Bank or any Lender, or the
Administrative Agent, the Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Bank Funding Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
and the Issuing Bank under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.


SECTION 9.09.      Governing Law; Jurisdiction; Consent to Service of Process.


(a)            This Agreement shall be construed in accordance with and governed
by the law of the State of New York (without regard to the conflict of law
principles thereof to the extent that the application of the laws of another
jurisdiction would be required thereby).


(b)            Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Notwithstanding the foregoing, nothing in any Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding to enforce any award or judgment against
the Borrower, its Subsidiaries or their respective properties or to exercise any
right under the Collateral Documents against any Collateral in the courts of any
jurisdiction.


(c)            Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.


(d)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.


SECTION 9.10.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED
 
-111-

--------------------------------------------------------------------------------

 
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11.       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12.      Confidentiality.  Each of the Administrative Agent, the
Lenders and the Issuing Bank agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided, that to the extent
practicable and permitted by law, the Borrower has been notified prior to such
disclosure so that the Borrower may seek, at the Borrower’s sole expense, a
protective order or other appropriate remedy), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.19 or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to a Borrower and its obligations, (g)
with the consent of the Borrower, or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.  For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary; provided that all information received after the Closing Date
from the Borrower or any of its Subsidiaries shall be deemed confidential unless
such information is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Notwithstanding the foregoing, any
Lender may provide the list of Disqualified Lenders to any potential assignee or
participant on a confidential basis for the purpose of verifying whether such
Person is a Disqualified Lender.


Each of the Administrative Agent, the Lenders and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and publicly available information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the Loans.
 
-112-

--------------------------------------------------------------------------------


 
SECTION 9.13.      USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each other Loan Party, which information includes
the name and address of the Borrower and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each other Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.


SECTION 9.14.      Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.


SECTION 9.15.      No Fiduciary Duty.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger nor any Lender has any obligation to the
Borrower, any other Loan Party or any of  their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any Arranger nor any Lender
has any obligation to disclose any of such interests to the Borrower, any other
Loan Party or any of their respective Affiliates.  To the fullest extent
permitted by Laws, each of the Borrower and the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


SECTION 9.16.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party to this Agreement acknowledges that any liability of any party hereto
(other than a Loan Party) that is an EEA Financial Institution arising under any
Loan Document may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledge and agrees to
be bound by:
 
-113-

--------------------------------------------------------------------------------


 
(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto (other than a Loan Party) that is an EEA
Financial Institution; and


(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:


(i)      a reduction in full or in part or cancellation of any such liability;


(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 
-114-

--------------------------------------------------------------------------------

 
 
 
 